





EXECUTION VERSION


Published CUSIP Number: 92956RAF8
Term Loan CUSIP Number: 92956RAG6





















CREDIT AGREEMENT


Dated as of September 28, 2020
among
WABASH NATIONAL CORPORATION,
as
the Borrower


The Several Lenders
from Time to Time Parties Hereto


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


WELLS FARGO SECURITIES, LLC,
and
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and
Joint Bookrunners





























134787860_5

--------------------------------------------------------------------------------




TABLE OF CONTENTSPageSECTION 1.Definitions71.1.Defined Terms71.2.Other
Definitions and Provisions, Construction...511.3.Accounting Terms521.4.Exchange
Rates521.5.Rates; Eurodollar Notification531.6.Divisions531.7.Limited Condition
Transactions53SECTION 2.Amount and Terms of Credit552.1.Commitments and
Loans552.2.Minimum Amount of Each Borrowing; Maximum Number of
Borrowings552.3.Notice of Borrowing552.4.Disbursement of Funds562.5.Repayment of
Loans; Evidence of Debt562.6.Conversions and Continuations572.7.Pro Rata
Borrowings572.8.Interest582.9.Interest Periods582.10.Increased Costs,
Illegality, Effect of Benchmark Transition Event,
etc592.11.Compensation622.12.Change of Lending Office622.13.Notice of Certain
Costs622.14.Amortization622.15.Incremental Facilities63SECTION
3.Extensions/Refinancings653.1.Extensions653.2.Refinancing Amendments67SECTION
4.Fees674.1.Fees68SECTION 5.Payments685.1.Voluntary Prepayments685.2.Mandatory
Prepayments705.3.Payments Generally735.4.Taxes745.5.Computations of Interest and
Fees775.6.Limit on Rate of Interest78SECTION 6.Conditions Precedent to Initial
Borrowing786.1.Credit Documents786.2.Collateral786.3.Legal Opinions796.4.No
Default796.5.No Material Adverse Effect796.6.Intercreditor Agreement; ABL
Amendment79

-2-



--------------------------------------------------------------------------------




6.7.Closing Date Refinancing796.8.Corporate Documents796.9.Officer’s
Certificate796.10.Fees796.11.Representations and
Warranties806.12.Solvency806.13.Lien Searches806.14.Insurance
Certificates806.15.Patriot Act, etc806.16.Notice of Borrowing806.17.No Legal
Bar80SECTION 7.[RESERVED]80SECTION 8.Representations, Warranties and
Agreements808.1.Due Organization and Qualification; Subsidiaries818.2.Due
Authorization; No Conflict818.3.Governmental Consents828.4.Binding Obligations;
Perfected Liens828.5.Title to Assets; No Encumbrances Margin
Regulations828.6.Jurisdiction of Organization; Location of Chief Executive
Office; Organizational Identification Number; Commercial Tort
Claims828.7.Litigation828.8.Compliance with Laws828.9.No Material Adverse
Effect838.10.Fraudulent Transfer838.11.Employee Benefits838.12.Environmental
Condition838.13.Intellectual Property848.14.Leases848.15.Deposit Accounts and
Securities Accounts848.16.Complete Disclosure848.17.Material
Contracts848.18.Patriot Act858.19.Indebtedness858.20.Payment of
Taxes858.21.Margin Stock858.22.Governmental Regulation858.23.OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws868.24.Employee and Labor
Matters868.25.Vehicles86SECTION 9.Affirmative Covenants869.1.Financial
Statements, Reports, Certificates879.2.Schedule
Supplement889.3.Existence889.4.Maintenance of Properties889.5.Taxes88

-3-



--------------------------------------------------------------------------------




9.6.Insurance899.7.Inspection909.8.Compliance with
Laws909.9.Environmental909.10.Disclosure Updates909.11.Formation of
Subsidiaries919.12.Further Assurances929.13.Maintenance of
Ratings929.14.Post-Closing Undertakings929.15.Swap Obligations929.16.OFAC;
Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws; Beneficial
Ownership Regulation939.17.Employee Benefits93SECTION 10.Negative
Covenants9310.1.Limitation on Indebtedness9310.2.Limitation on
Liens9310.3.Limitation on Fundamental Changes9310.4.Limitation on Sale of
Assets9410.5.Change Name9410.6.Changes in Business9410.7.Prepayments and
Amendments9410.8.Restricted Payments9510.9.Accounting Methods9610.10.Limitation
on Investments9610.11.Transactions with Affiliates9610.12.Use of
Proceeds9710.13.Limitation on Issuance of Equity Interests97SECTION 11.Events of
Default9811.1.Events of Default9811.2.Application of Funds100SECTION 12.The
Agents10112.1.Appointment and Authority10112.2.Rights as a
Lender10112.3.Exculpatory Provisions10112.4.Reliance by Agents10312.5.Delegation
of Duties10312.6.Resignation of Administrative Agent10312.7.Non-Reliance on
Administrative Agent and Other Lenders10412.8.No Other Duties,
etc10512.9.Withholding Tax10512.10.Security Agreement and Intercreditor
Agreement10512.11.Indemnification10612.12.Collateral Release10612.13.Secured
Hedge Obligations and Secured Cash Management Obligations10612.14.Certain ERISA
Matters107

-4-



--------------------------------------------------------------------------------




SECTION 13.Miscellaneous10813.1.Amendments and Waivers10813.2.Notices11113.3.No
Waiver; Cumulative Remedies11213.4.Survival of Representations and
Warranties11313.5.Payment of Expenses and Taxes11313.6.Successors and
Assigns11313.7.Replacements of Lenders under Certain
Circumstances11813.8.Adjustments; Set-off11913.9.Counterparts; Electronic
Execution11913.10.Severability12013.11.Integration12013.12.GOVERNING
LAW12013.13.Submission to Jurisdiction;
Waivers12013.14.Acknowledgments12113.15.WAIVERS OF JURY
TRIAL12113.16.Confidentiality12113.17.Direct Website
Communications12213.18.PATRIOT Act; Anti-Money Laundering
Laws12313.19.Intercreditor Agreement12313.20.Excluded Swap
Obligations12313.21.Acknowledgement and Consent to Bail-In of Affected Financial
Institutions12413.22.Acknowledgement Regarding Any Supported QFCs124





















































-5-



--------------------------------------------------------------------------------



SCHEDULES
Schedule 1.1(b)    Commitments of Lenders
Schedule 8.1(b)    Capitalization of Borrower
Schedule 8.1(c)    Capitalization of Borrower’s Subsidiaries
Schedule 8.6(a)    Jurisdiction of Organization
Schedule 8.6(b)    Chief Executive Offices
Schedule 8.6(c)    Organizational Identification Numbers
Schedule 8.6(d)    Commercial Tort Claims
Schedule 8.11    Benefit Plans
Schedule 8.12    Environmental Matters
Schedule 8.13    Intellectual Property
Schedule 8.15    Deposit Accounts and Securities Accounts
Schedule 8.17    Material Contracts
Schedule 8.19    Indebtedness
Schedule 8.24    Union Activity
Schedule 9.14    Post-Closing Undertakings
Schedule 10.6    Line of Business
Schedule P-1    Permitted Investments
Schedule P-2    Permitted Liens


EXHIBITS
Exhibit A    Form of Compliance Certificate
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Promissory Note
Exhibit D    Form of Joinder Agreement
Exhibit E-1    Form of U.S. Tax Certificate
Exhibit E-2     Form of U.S. Tax Certificate
Exhibit E-3     Form of U.S. Tax Certificate
Exhibit E-4     Form of U.S. Tax Certificate
Exhibit F    Form of Solvency Certificate
Exhibit G    Form of Discounted Prepayment Option Notice
Exhibit H    Form of Lender Participation Notice
Exhibit I     Form of Discounted Voluntary Prepayment Notice
Exhibit J    Form of Notice of Borrowing/Continuation


































-6-



--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of September 28, 2020, among WABASH NATIONAL
CORPORATION, a Delaware corporation (the “Borrower”); the lenders party hereto
from time to time (the “Lenders”); Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders; WELLS FARGO SECURITIES, LLC and JPMORGAN CHASE BANK, N.A., as joint
lead arrangers (in such capacity, the “Lead Arrangers”) and joint bookrunners
(in such capacity, the “Joint Bookrunners”).
The parties hereto hereby agree as follows:
SECTION 1.    Definitions
1.1.    Defined Terms. As used herein, the following terms have the meanings
specified in this Section 1.1 unless the context otherwise requires (it being
understood that defined terms in this Agreement shall include in the singular
number the plural and in the plural the singular):
“2025 Notes” means debt securities issued by the Borrower pursuant to the 2025
Notes Documents.
“2025 Notes Documents” means that certain Indenture dated as of September 26,
2017 by and among the Borrower, the “Guarantors” (as defined therein) party
thereto, and Wells Fargo, as Trustee, and all other agreements, instruments and
documents executed or delivered in connection therewith.
“ABL Amendment” means that certain First Amendment to the Second Amended and
Restated Credit Agreement dated as of the date hereof among the Borrower,
certain Subsidiaries of the Borrower designated on the signature pages thereto
as borrowers, certain Subsidiaries of the Borrower designated on the signature
pages thereto as guarantors, the lenders party thereto and Wells Fargo Capital
Finance, LLC, as agent.
“ABR” means, for any day, a fluctuating rate per annum equal to the highest of
(i) the Federal Funds Effective Rate, as published by the Federal Reserve Bank
of New York, plus 1/2 of 1%, (ii) the Prime Rate and (iii) the Eurodollar Rate
for an Interest Period of one month beginning on such day (or, if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.
“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the ABR.
“ABR Margin” means 2.25% per annum.
“Acceptable Intercreditor Agreement” means, collectively (a) the Intercreditor
Agreement and (b) any other intercreditor agreement that is reasonably
satisfactory to the Administrative Agent, among the Administrative Agent, the
Revolving Administrative Agent and one or more representatives for the holders
of any Indebtedness that is intended to be secured by the Collateral on a pari
passu or junior basis with the Obligations, and acknowledged by the Credit
Parties, as the same may be amended, restated, supplemented or otherwise
modified in accordance with the terms hereof and thereof.
“Acceptable Price” has the meaning assigned to such term in Section 5.1(c)(iii).
“Acceptance Date” has the meaning assigned to such term in Section 5.1(c)(ii).
-7-



--------------------------------------------------------------------------------



“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by the Borrower or its Subsidiaries in a Permitted
Acquisition; provided, however, that such Indebtedness (a) is either Purchase
Money Indebtedness or a Capital Lease with respect to equipment or mortgage
financing with respect to Real Property, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person. Notwithstanding the foregoing, “Acquisition” shall not include any
transaction solely among one or more of the Borrower and its Subsidiaries.
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Loans pursuant
to a Refinancing Amendment in accordance with Section 3.2; provided that each
Additional Refinancing Lender shall be subject to the approval of (i) the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, to the extent that each such Additional Refinancing Lender is not
then an existing Lender, an Affiliate of a then existing Lender or an Approved
Fund and (ii) the Borrower.
“Administrative Agent” means Wells Fargo, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.2(c).
“Administrative Agent Fee Letter” means that certain Fee Letter dated as of
September 14, 2020, between the Administrative Agent, Wells Fargo Securities,
LLC and the Borrower.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, however, that, for purposes of Section 10.12 of the
Agreement: (a) any Person which owns directly or indirectly 10% or more of the
Equity Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.
“Agents” means the Administrative Agent and the Collateral Agent.
“Agreement” means this Credit Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount (“OID”), upfront fees,
ABR or Eurodollar Rate “floors” or otherwise; provided that OID and upfront fees
shall be equated to an interest rate assuming a four-year
-8-



--------------------------------------------------------------------------------



life to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable debt); provided, further, that “All-In Yield” shall
not include customary arrangement, structuring, commitment or underwriting fees.
“Ally Financing Documents” means that certain Inventory Loan and Security
Agreement among Supreme Corporation, a Texas corporation, Supreme Indiana
Operations, Inc., a Delaware corporation, and Ally Financial Inc. and/or its
Affiliates, and each of other agreements, instruments and documents executed in
connection therewith, as in effect on August 18, 2017.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery or corruption in any jurisdiction in which any Credit Party
or any of its Subsidiaries or Affiliates is located or is doing business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates
is located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Discount” has the meaning assigned to such term in Section
5.1(c)(iii).
“Applicable ECF Percentage” means, for any Excess Cash Flow Period, (a) 50% if
the First Lien Leverage Ratio as of the last day of such Excess Cash Flow Period
is greater than or equal to 2.75 to 1.00 and (b) 0% if the First Lien Leverage
Ratio as of the last day of such Excess Cash Flow Period is less than 2.75 to
1.00.
“Applicable Percentage” means, with respect to any Lender of any Class, a
percentage equal to a fraction the numerator of which is the outstanding
principal amount of such Lender’s Loans of such Class and the denominator of
which is the outstanding principal amount of the Loans of such Class of all
Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption substantially in
the form of Exhibit B.
“Authorized Officer” means the Chairman of the Board, the President, the Chief
Financial Officer, any Senior Vice President, the Treasurer or any other senior
officer of the Borrower designated as such in writing to the Administrative
Agent by the Borrower.
“Available Amount Basket” means, at any time (the “Reference Time”), an amount
equal to:
(a)    the sum, without duplication, of:
(i)    an amount (if positive) equal to the cumulative amount of Excess Cash
Flow for each Excess Cash Flow Period ending prior to the Reference Time for
which financial statements have been delivered pursuant to Section 9.1(a) that
has not been applied (and would not be required to be applied) to prepay Loans
pursuant to Section 5.2(d) (but excluding the amount of any voluntary
repayments, prepayments or redemptions made during such Excess Cash Flow Period
that are applied to reduce the amount of such required prepayment in accordance
with Section 5.2(d)), plus
-9-



--------------------------------------------------------------------------------



(ii)    the amount of any distribution in cash or Cash Equivalents received by
the Borrower or any Subsidiary or the cash or Cash Equivalents received by the
Borrower or any Subsidiary upon any Disposition, in each case, in respect of any
Investment made by such Person in reliance on clause (u) of the definition of
“Permitted Investments” (not to exceed the original amount of such Investment),
plus
(iii)    $25,000,000, minus
(b)    the sum, without duplication, of all Investments and Restricted Payments
and repayments, repurchases or redemptions of Indebtedness that are made through
the use of the Available Amount Basket prior to the Reference Time;
provided that no amount may be used from the Available Amount Basket unless at
the time of such use and after giving effect to the Restricted Payment,
Investment or repayment, repurchase or redemption of Indebtedness to be made in
connection therewith (i) no Default or Event of Default has occurred and is
continuing or would occur as a consequence thereof and (ii) in the case of
Restricted Payments made through the use of the Available Amount Basket, on a
pro forma basis, as of the last Test Period at the end of which Section 9.1
Financials were required to have been delivered, the Total Leverage Ratio shall
not exceed 3.25 to 1.00.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
-10-



--------------------------------------------------------------------------------



“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent, in consultation with the
Borrower, decides in its reasonable discretion may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides, in its
reasonable discretion, that adoption of any portion of such market practice is
not administratively feasible or if the Administrative Agent determines, in its
reasonable discretion, that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent, in consultation with the Borrower, decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; and
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:
(a)    a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the
-11-



--------------------------------------------------------------------------------



extent that the Eurodollar Rate has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder in accordance with
Section 2.10(d) and (b) ending at the time that a Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder pursuant to Section
2.10(d).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA), including without limitation a defined benefit plan that is a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA or is not a
multiemployer plan, for which any Credit Party or any of its Subsidiaries or
ERISA Affiliates has been an “employer” (as defined in Section 3(5) of ERISA)
within the past six years.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers, the sole member or other
governing body of such person, (c) in the case of any partnership, the board of
directors of the general partner of such person and (d) in any other case, the
functional equivalent of the foregoing.
“Borrower” has the meaning provided in the preamble to this Agreement.
“Borrowing” means and include (a) the incurrence of Loans and (b) the incurrence
of one Type of Loan on a given date (or resulting from conversions on a given
date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans).
“Business Day” means any day excluding Saturday, Sunday and any day that shall
be a legal holiday in the City of New York or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day that is not a London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of Consolidated
EBITDA for such period; provided, however, that the defined term “Capital
Expenditures” shall not include (a) costs incurred in connection with Permitted
Acquisitions, and (b) reinvestment of Net Proceeds from any voluntary or
involuntary sale or disposition in assets that are useful in the business of the
Credit Parties.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP, subject to Section 1.3.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b)
-12-



--------------------------------------------------------------------------------



marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (c) commercial paper maturing no more
than 270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s, (d)
certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within one year from the date of acquisition thereof, which
certificates of deposit, overnight bank deposits or bankers’ acceptances are
either (i) issued by any bank organized under the laws of the United States or
any state thereof or the District of Columbia or any United States branch of a
foreign bank, which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) are less than or equal to $250,000 in the aggregate and are
issued by any other bank insured by the Federal Deposit Insurance Corporation,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven days, with respect to securities satisfying the criteria
in clauses (a) or (d) above, (g) debt securities with maturities of six (6)
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the criteria described in clause (d)
above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.
“Cash Management Agreement” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer, controlled disbursement
services, foreign exchange facilities, merchant services (other than those
constituting a line of credit) and other cash management arrangements.
“Cash Management Bank” means each party (other than the Borrower and its
Subsidiaries) to any Cash Management Agreement entered into with the Borrower or
any of its Subsidiaries that (a) is the Administrative Agent or any of its
Affiliates, (b) with respect to any Cash Management Agreement that is in effect
on the Closing Date, is a Lender or an Affiliate of a Lender as of the Closing
Date or (c) is a Lender or an Affiliate of a Lender as of the date such Cash
Management Agreement is entered into.
“CERCLIS” means the Comprehensive Environmental Response, Compensation Liability
Information System List maintained by the U.S. Environmental Protection Agency.
“CFC” means a “controlled foreign corporation” (as that term is defined in
Section 957(a) of the Code) in which any Credit Party is a “United States
shareholder” within the meaning of Section 951(c) of the Code.
“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Equity Interests of the Borrower having the right to vote
for the election of members of the Board of Directors of the Borrower, (b) the
Borrower fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Credit Party (other than pursuant to a transaction
permitted hereunder), or (c) any “change in control” or “change of control” or
terms or circumstances of similar import occurs under the Revolving Indebtedness
Documents, any agreements or instruments governing any Credit Agreement
Refinancing Indebtedness or any Incremental Equivalent Indebtedness or the 2025
Notes Documents at a time when the 2025 Notes Documents remain in effect.
“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Initial Loans,
Incremental Loans (of each Series), Extended Loans (of the same Extension
Series) or Refinancing Loans (of the same Refinancing Series),
-13-



--------------------------------------------------------------------------------



(b) when used in reference to any Commitment, refers to whether such Commitment
is an Initial Commitment or an Incremental Commitment and (c) when used in
reference to any Lender, refers to whether such Lender is an Initial Lender,
Incremental Lender (of a given Series), Extending Lender (of a given Extension
Series) or a Refinancing Lender (of a given Refinancing Series).
“Closing Date” means September 28, 2020.
“Closing Date Refinancing” means the refinancing in full of all indebtedness
under that certain Credit Agreement dated as of May 8, 2012 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof), among the Borrower, the lenders party thereto and Morgan Stanley Senior
Funding, Inc., as administrative agent and collateral agent for the lenders.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Credit Party or any of its Subsidiaries in or
upon which a Lien is granted or purported to be granted by such Person in favor
of the Administrative Agent, the Collateral Agent or the Lenders under any of
the Credit Documents.
“Collateral Agent” means Wells Fargo, as the collateral agent for the Lenders
under this Agreement and the other Credit Documents.
“Commitments” means, with respect to each Lender (to the extent applicable),
such Lender’s Initial Commitment, Incremental Commitment or Refinancing Loan
Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Common Stock” means, with respect to any Person, any and all shares, interests,
participations and other equivalents (however designated, whether voting or
non-voting) of such Person’s common stock, whether now outstanding or issued
after the Closing Date, and includes, without limitation, all series and classes
of such common stock.
“Communications” has the meaning provided in Section 13.17(a).
“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries in the same industry or a substantially
similar industry which offers a substantially similar product or service as the
Borrower or any of its Subsidiaries.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of the Borrower to the
Administrative Agent.
“Consolidated EBITDA” means, with respect to any fiscal period, the sum, without
duplication, for the Borrower and its Subsidiaries of:
(a)    Consolidated Net Income for such period, plus
(b)    the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income:
(i)    interest expense,
(ii)    income taxes,
(iii)    depreciation and amortization for such period,
-14-



--------------------------------------------------------------------------------



(iv)    non-recurring or unusual losses, charges or expenses,
(v)    expenses related to stock options,
(vi)    restricted stock grants and stock derivatives issued to employees and
directors of the Credit Parties during such period,
(vii)    out-of-pocket expenses incurred in connection with the transactions
occurring on the Closing Date,
(viii)    non-cash charges, expenses, losses and other non-cash deductions
(provided that if any non-cash charges, expenses, losses or other non-cash
deductions referred to in this clause represent an accrual or reserve for
potential cash items in any future period, (1) the Borrower may determine not to
add back such non-cash charge, expense, loss or other non-cash deduction in the
current period and (2) to the extent the Borrower does decide to add back such
non-cash charge, expense, loss or other non-cash deduction, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent pursuant to clause (c)(ii) below),
(ix)    any transaction fees, costs and expenses, premiums, make-whole amounts,
penalty payments and other similar items incurred in connection with the
consummation of any of the following transactions to the extent permitted
hereunder: any issuance or offering of Equity Interests, any Investment
(including any Permitted Acquisition), any Disposition and any incurrence,
repayment, refinancing, amendment or modification of Indebtedness (provided that
expenses under each of the foregoing shall, upon the reasonable request of the
Administrative Agent, be outlined and described to the Administrative Agent in
reasonable detail (with supporting data, calculations and information as may be
reasonably requested by Administrative Agent), in each case, determined on a
consolidated basis in accordance with GAAP, and
(x)    any fees, costs, expenses or other losses incurred in connection with any
casualty or condemnation event, restructuring or the discontinuation of
operations in an aggregate amount not to exceed $30,000,000 for any period of
four (4) consecutive fiscal quarters, minus
(c)    the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period:
(i)    non-recurring or unusual gains, interest income, and any software
development costs to the extent capitalized during such period,
(ii)    any cash charge, expense or loss made during such period which
represents the reversal of any non-cash charge, expense or loss that was added
in a prior period pursuant to clause (b)(viii) above subsequent to the fiscal
quarter in which the relevant non-cash charge, expense or loss was incurred, and
(iii)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period).
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), without duplication,
(i) if at any time during such Reference Period, the Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case as determined by the Borrower
in good faith and certified by an Authorized Officer of the Borrower, as if any
such Permitted
-15-



--------------------------------------------------------------------------------



Acquisition or adjustment occurred on the first day of such Reference Period)
and (ii) if at any time during such Reference Period, the Borrower or any of its
Subsidiaries shall have Disposed of any Subsidiary, all or substantially all of
the assets of any Subsidiary or any line of business, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Disposition, are factually supportable, and are expected to
have a continuing impact, in each case as determined by the Borrower in good
faith and certified by an Authorized Officer of the Borrower, as if any such
Disposition or adjustment occurred on the first day of such Reference Period).
“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries for any period, the aggregate consolidated net earnings (or loss)
of the Borrower and its Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP; provided that (a) the net earnings of any
Person that is not a Subsidiary, or that is accounted for by the equity method
of accounting, shall be excluded; provided that, to the extent not otherwise
included therein for such period, Consolidated Net Income of the Borrower shall
be increased by the amount of dividends or distributions or other payments that
are actually paid in cash from such Person (or to the extent converted into
cash) to the Borrower or a Subsidiary thereof in respect of such period and (b)
solely for purposes of determining the amount of the Available Amount Basket,
the net earnings for such period of any Subsidiary (other than any Subsidiary
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of its net earnings is not
at the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or in similar distributions has been legally waived;
provided that Consolidated Net Income of the Borrower will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash from that Subsidiary (or to the extent converted into cash) to the Borrower
or another Credit Party in respect of such period, to the extent not already
included therein.
“Consolidated Tangible Assets” means (x) the total assets of the Borrower and
its Subsidiaries less (y) all goodwill and other intangible assets of the
Borrower and its Subsidiaries, as shown on the most recent balance sheet
constituting Section 9.1 Financials that been delivered immediately preceding
the date on which any calculation of Consolidated Tangible Assets is being made.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries of the
type described in clauses (a), (b) (in the case of letters of credit, to the
extent of the drawn and unreimbursed portion thereof), (c) and (g) of the
definition thereof determined on a consolidated basis in accordance with GAAP.
“Consolidated Working Capital” means, as of any date of determination, the
excess of Current Assets over Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, executed and delivered by the Borrower or
one of its Domestic Subsidiaries, the Collateral Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).
“Credit Agreement Refinancing Indebtedness” means Indebtedness of the Borrower
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness (but other than the Extended Loans)) in
exchange for, or to extend, renew, replace,
-16-



--------------------------------------------------------------------------------



repurchase, retire or refinance, in whole or part, existing Loans (including
Incremental Loans) or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and a Weighted Average Life to Maturity equal to or
greater, than the Refinanced Debt, (ii) such Indebtedness is permitted under the
Intercreditor Agreement, the agreements or instruments governing any other then
outstanding Other Pari Passu Lien Obligations or Junior Lien Obligations and the
Revolving Credit Agreement at such time, (iii) such Indebtedness is not
guaranteed by any Subsidiary that is not a Credit Party, (iv) if secured, such
Indebtedness may only be secured by a Lien on Collateral that is subject to the
Intercreditor Agreement in the capacity of “Other Pari Passu Lien Obligations”
or “Term Loan Obligations” or has Junior Lien Priority (and is subject to the
Intercreditor Agreement in such capacity and, to the extent not addressed in the
Intercreditor Agreement, another Acceptable Intercreditor Agreement), (v) the
principal amount of any such Indebtedness is not increased above the principal
amount of the Refinanced Debt refinanced thereby (except by the amount of any
accrued and unpaid interest thereon and by the amount of any fees and expenses
payable including any premiums and make whole or prepayment premiums paid in
connection with such refinancing), (vi) the terms and conditions of such
Indebtedness reflect market terms at time of incurrence, and if such
Indebtedness contains financial maintenance covenants, such covenants are not
tighter (from the perspective of the Borrower and its Subsidiaries), or in
addition to, those contained herein (provided that an officer’s certificate
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
clause (vi) shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Borrower within
such five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)), and (vii)
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged (and, at the option of the Borrower, all accrued interest, fees,
expenses, premiums (if any) and penalties referred to in the parenthetical
phrase in clause (v) of this definition) shall be paid on the date such
Indebtedness is issued, incurred or obtained, in each case with all of the
proceeds of such Indebtedness.
“Credit Documents” means this Agreement, the Guaranty, the Security Documents,
any promissory notes issued by the Borrower hereunder, the Administrative Agent
Fee Letter, each Joinder Agreement, each Extension Amendment, each Refinancing
Amendment and each other document or agreement designated in writing by the
Borrower and the Administrative Agent as a “Credit Document”.
“Credit Event” means and include the making (but not the conversion or
continuation) of a Loan.
“Credit Party” means each of the Borrower and the Guarantors.
“Current Assets” means, at any time, the consolidated current assets of the
Borrower and its Subsidiaries, other than cash and Cash Equivalents.
“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and its Subsidiaries, but excluding the current portion of any
Indebtedness.
“Debt Issuance” means the incurrence by the Borrower or any of its Subsidiaries
of (a) any Indebtedness after the Closing Date or (b) any Indebtedness that is
intended to constitute Credit Agreement Refinancing Indebtedness; excluding, in
either case, Incremental Loans, Extended Loans and Indebtedness permitted by
Section 10.1 (other than any Credit Agreement Refinancing Indebtedness incurred
pursuant to clause (a) of the definition of “Permitted Indebtedness”).
“Declined Proceeds” has the meaning provided in Section 5.2(h).
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
-17-



--------------------------------------------------------------------------------



“Defaulting Lender” means, at any time, a Lender as to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender.
“Deposit Account” means any deposit account (as that term is defined in the
UCC).
“Discount Range” has the meaning assigned to such term in Section 5.1(c)(ii).
“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 5.1(c)(ii).
“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 5.1(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 5.1(c)(v).
“Disposition” has the meaning assigned to such term in Section 10.4.
“Disposition Base Amount” means the greater of (a) $60,000,000 and (b) 4.0% of
the Borrower’s consolidated total assets (as determined at the time of the
applicable disposition) in the aggregate in any one calendar year.
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is puttable or exchangeable, or
upon the happening of any event, matures or is mandatorily redeemable, other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, other than as a result of a change of control or asset sale (in each
case subject to the prior repayment in full of the Obligations), in whole or in
part, in each case prior to the date that is 91 days after the Latest Maturity
Date; provided, however, that if such Equity Interest is issued to any plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.
“Disqualified Institution” means (a) any Person that is identified by name in
writing to the Administrative Agent from time to time as a Disqualified
Institution, to the extent such Person is a Competitor or is an Affiliate of a
Competitor of the Borrower or its Subsidiaries, which supplement to the DQ List
(in the case of any such Person so identified after the date hereof) shall
become effective three (3) Business Days after delivery thereof to the
Administrative Agent, and (b) any Affiliate of any Person referred to above that
is (i) clearly identifiable as such solely on the basis of the similarity of its
name or (ii) identified as such by name in writing to the Administrative Agent,
which supplement to the DQ List shall become effective three (3) Business Days
after delivery thereof to the Administrative Agent; provided, that (i) any
supplement to the DQ List shall not apply retroactively to disqualify any
persons that have previously acquired an assignment or participation interest in
the credit facilities established pursuant to this Agreement solely with respect
to such previously acquired assignment or participation interest and (ii) a
Competitor or an Affiliate of a Competitor shall not include any bona fide fixed
income investors or debt funds (other than a bona fide fixed income investors or
debt fund that has been identified in writing pursuant to the above) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business which
is managed, sponsored or advised by any Person controlling, controlled by or
under common control with such Competitor or Affiliate thereof, as applicable,
and for which no personnel involved with the competitive activities of its
Affiliates (x) makes any investment decisions for such fixed income investors or
debt fund, as applicable or (y) has access to any information (other than
information publicly available) relating to the Borrower or its Subsidiaries
from such fixed income investors or debt fund, as applicable.
-18-



--------------------------------------------------------------------------------



“Dollars” and “$” means dollars in lawful currency of the United States.
“Domestic Subsidiary” means each Subsidiary of the Borrower that is incorporated
or organized under the laws of a State within the United States or the District
of Columbia and is not a Foreign Subsidiary.
“DQ List” has the meaning assigned to such term in Section 13.6(f)(iv).
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.10(d) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Electronic Record” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 15 U.S.C. 7006.
“Electronic Signature” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 15 U.S.C. 7006.
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, which provides benefits
to any employees of a Credit Party or Subsidiary thereof or to which a Credit
Party or Subsidiary thereof has an obligation to make contributions, including
as the result of being an ERISA Affiliate.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication to a Credit Party
or any of its Subsidiaries from any Governmental Authority or any third party
alleging that any Credit Party is in violation of, or liable under,
Environmental Laws or is liable for Releases of Hazardous Materials (a) from any
assets, properties, or businesses of any Credit Party, any Subsidiary of a
Credit Party, or any of their predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous
-19-



--------------------------------------------------------------------------------



Materials generated by any Credit Party, any Subsidiary of a Credit Party, or
any of their predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Credit Party or any Subsidiary of a Credit Party, relating to protection of
human health, the environment, the effect of the environment on employee health,
natural resources or Hazardous Materials, in each case as amended from time to
time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand by any third party or Governmental Authority, or
Remedial Action required by any Environmental Law.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Credit Party or
any of its Subsidiaries under Section 414(b) of the Code, (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of any Credit Party or any of its Subsidiaries under
Section 414(c) of the Code, (c) solely for purposes of Section 302 of ERISA and
Section 412 of the Code, any organization subject to ERISA that is a member of
an affiliated service group of which any Credit Party or any of its Subsidiaries
is a member under Section 414(m) of the Code, or (d) solely for purposes of
Section 302 of ERISA and Section 412 of the Code, any Person subject to ERISA
that is a party to an arrangement with any Credit Party or any of its
Subsidiaries and whose employees are aggregated with the employees of any Credit
Party or any of its Subsidiaries under Section 414(o) of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Benefit Plan;
(b) the failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by the Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Benefit Plan within the meaning of Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Title IV of ERISA); (e) the filing of a notice of intent
to terminate a Benefit Plan under, or the treatment of a Benefit Plan amendment
as a termination under, Section 4041 of ERISA; (f) the institution by the PBGC
of proceedings to terminate a Benefit Plan; (g) any event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee
-20-



--------------------------------------------------------------------------------



to administer, any Benefit Plan; (h) the determination that any Benefit Plan is
in at-risk status (within the meaning of Section 430 of the Code or Section 303
of ERISA) or that a Multiemployer Plan is in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (i) the
imposition or incurrence of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; (j) the engagement by the Borrower or any ERISA
Affiliate in a transaction that could reasonably be expected to be subject to
Section 4069 or Section 4212(c) of ERISA; (k) the imposition of a lien upon the
assets of any Credit Party pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA; or (l) the making of an amendment to a Benefit Plan
that could reasonably be expected to result in the posting of bond or security
under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.
“Eurodollar Margin” means 3.25% per annum.
“Eurodollar Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 2.10(d), for any Interest Period, the
greater of (a) an interest rate per annum equal to the rate per annum obtained
by dividing (i) the rate of interest per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a term comparable to such
Interest Period by (ii) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period and (b) 0.75% per annum. If the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable
successor quoting service is unavailable, the Eurodollar Rate for any Interest
Period shall be determined by the Administrative Agent on the basis of
applicable rates furnished to and received by the Administrative Agent from
first class banks in the London interbank market two (2) Business Days before
the first day of such Interest Period, subject, however, to the provisions of
Section 2.8. Notwithstanding the foregoing, unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.10(d), in
the event that a Benchmark Replacement with respect to the Eurodollar Rate is
implemented then all references herein to the Eurodollar Rate shall be deemed
references to such Benchmark Replacement.
“Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Loans comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined) having a term equal to such Interest Period.
“Event of Default” has the meaning provided in Section 11.1.
“Excess Amount” has the meaning provided in Section 5.2(i).
-21-



--------------------------------------------------------------------------------



“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an amount
equal to the excess of:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
Excess Cash Flow Period, (ii) an amount equal to the amount of all non-cash
charges (including depreciation and amortization) to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period, (iii) the Consolidated Working Capital Adjustment for such
Excess Cash Flow Period, (iv) an amount equal to the aggregate net non-cash loss
on Dispositions outside the ordinary course of business by the Borrower and its
Subsidiaries during such Excess Cash Flow Period to the extent deducted in
arriving at such Consolidated Net Income, (v) cash receipts in respect of Hedge
Agreements during such Excess Cash Flow Period not otherwise included in
Consolidated Net Income and (vi) the amount of tax reserves deducted pursuant to
clause (b)(4)(B) below in the prior Excess Cash Flow Period to the extent such
amount so deducted was not paid by the Borrower and its Subsidiaries in cash
during such prior Excess Cash Flow Period, over
(b)    the sum, without duplication, of:
(1)    an amount equal to (A) the amount of all non-cash gains, income and
credits included in arriving at such Consolidated Net Income in such Excess Cash
Flow Period (excluding any such non-cash gain, income or credit to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income in any prior period) and (B) all cash expenses,
charges and losses excluded in calculating Consolidated Net Income during such
Excess Cash Flow Period pursuant to the definition of Consolidated Net Income;
(2)    to the extent not previously deducted pursuant to clause (8) below, the
amount of Capital Expenditures and expenditures made for Permitted Acquisitions
made by the Borrower and its Subsidiaries in each case in cash during such
Excess Cash Flow Period, in each case to the extent not financed with the
proceeds of Indebtedness (other than loans under the Revolving Credit Agreement
that are not Revolver Acquisition Financing), Equity Interests or Dispositions
outside of the ordinary course of business;
(3)    payments under Section 2.14 and the aggregate amount of cash used in
connection with all other principal repayments of Indebtedness of the Borrower
and its Subsidiaries (excluding any other repayments of any Indebtedness (x)
under the Credit Documents (other than payments made under Section 5.2(a) due to
a Disposition that resulted in an increase to Consolidated Net Income but only
in the amount of such increase, which payments shall not be excluded) or (y)
under the Revolving Credit Agreement (other than Revolver Acquisition
Financing)) during such Excess Cash Flow Period, in each case to the extent such
repayments are not funded with the proceeds of Indebtedness (other than loans
under the Revolving Credit Agreement), Equity Interests or Dispositions outside
of the ordinary course of business;
(4)    the amount of (A) taxes paid in cash by the Borrower and its Subsidiaries
during such Excess Cash Flow Period and (B) tax reserves set aside and payable
by the Borrower and its Subsidiaries within twelve (12) months of such Excess
Cash Flow Period, in each case to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period;
(5)    an amount equal to the aggregate net non-cash gain on Dispositions
outside of the ordinary course of business by the Borrower and its Subsidiaries
during such Excess Cash Flow Period to the extent such amount is included in
determining Consolidated Net Income for such period;
-22-



--------------------------------------------------------------------------------



(6)    payments by the Borrower and its Subsidiaries during such Excess Cash
Flow Period in respect of long-term liabilities of the Borrower and its
Subsidiaries other than Indebtedness, to the extent such payments have not been
deducted from Consolidated Net Income;
(7)    the aggregate amount of any premium, make-whole or penalty payments made
in connection with any prepayment of Indebtedness and paid in cash by the
Borrower and its Subsidiaries during such Excess Cash Flow Period, to the extent
that such payments are not deducted in calculating Consolidated Net Income and
are not financed with proceeds of Indebtedness (other than loans under the
Revolving Credit Agreement) or Equity Interests;
(8)    without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by the Borrower or any of its Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such Excess Cash
Flow Period with respect to Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property to be consummated or made during the
fiscal quarter of the Borrower following the end of such Excess Cash Flow
Period; provided that to the extent the aggregate amount of cash actually
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property (to the extent not financed with the
proceeds of Indebtedness (other than loans under the Revolving Credit Agreement
that are not Revolver Acquisition Financing), Equity Interests or Dispositions
outside of the ordinary course of business) during such fiscal quarter is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow in the Excess Cash Flow Period in which such
fiscal quarter falls;
(9)    cash expenditures in respect of Hedge Agreements during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income; and
(10)    to the extent not deducted pursuant to clause (8) above, and so long as
not made in a Subsidiary or the Borrower, Investments made in cash pursuant to
clauses (k) or (o) of the definition of “Permitted Investments” during such
Excess Cash Flow Period, to the extent such Investments are not financed with
the proceeds of Indebtedness (other than loans under the Revolving Credit
Agreement (which are not Revolver Acquisition Financing)), Equity Interests or
Dispositions outside of the ordinary course of business and not made in the
Borrower or any of its Subsidiaries.
“Excess Cash Flow Period” means each fiscal year of the Borrower ending on or
after December 31, 2021.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means (a) Immaterial Subsidiaries, (b) any Foreign
Subsidiary, (c) any Domestic Subsidiary of a Credit Party that is a direct or
indirect subsidiary of a Foreign Subsidiary that is a CFC, (d) any
not-for-profit subsidiary or captive insurance subsidiary, (e) any Subsidiary to
the extent and for so long as a guarantee of the Obligations by such Subsidiary
is prohibited or restricted by applicable law, or would require or be subject to
any Governmental Authority or regulatory consent, license, authorization or
approval, (f) any Subsidiary to the extent and for so long as a guarantee of the
Obligations by such Subsidiary would result in material adverse tax consequences
to the Borrower or any of its direct or indirect Subsidiaries, as reasonably
determined by the Borrower and the Administrative Agent, (g) any
bankruptcy-remote special purpose entity engaging in receivables financing
transactions permitted under this Agreement, (h) any Subsidiary created solely
for the purpose of consummating a Permitted Acquisition and meeting the
requirements thereof, provided that such
-23-



--------------------------------------------------------------------------------



Subsidiary shall be an Excluded Subsidiary under this clause (h) solely until
the consummation of such acquisition and (i) any Subsidiary where the
Administrative Agent and the Borrower agree the cost of obtaining a guarantee by
such Subsidiary would be excessive in light of the practical benefit to the
Lenders afforded thereby. Notwithstanding the foregoing, in no event shall any
Domestic Subsidiary that is an obligor or guarantor of (i) any Junior
Indebtedness or (ii) any Incremental Equivalent Indebtedness, in any such case
be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of such security interest becomes effective
with respect to such Swap Obligation, unless otherwise agreed between the
Borrower and the Administrative Agent. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any Taxes imposed on the Administrative Agent or any
Lender (or assignee or Participant under this Agreement) that are (i) imposed or
measured by the net income, net profits (or franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which such Person is organized
(ii) an Other Connection Tax, (iii) in the case of any Non-U.S. Lender, any U.S.
federal withholding tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to any Requirement of Tax Law in effect on the date such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that (X) such Non-U.S. Lender (or its assignor, if
any) was entitled, immediately prior to such designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments with
respect to such U.S. federal withholding tax pursuant to Section 5.4 or (Y) such
assignment was made at the request of any Credit Party; (iv) any Taxes to the
extent attributable to a Lender’s failure to comply with Section 5.4(d) or (e);
(v) backup withholding Taxes imposed under Section 3406 of the Code; and (vi)
any U.S. federal withholding taxes imposed pursuant to FATCA.
“Existing Class” has the meaning provided in Section 3.1(a).
“Extended Loans” has the meaning provided in Section 3.1(a).
“Extended Loan Repayment Amount” has the meaning provided in Section 2.14(b).
“Extended Loan Repayment Date” has the meaning provided in Section 2.14(b).
“Extended Maturity Date” means the date on which any Extension Series of
Extension Loans matures.
“Extending Lender” has the meaning provided in Section 3.1(b).
“Extension Amendment” has the meaning provided in Section 3.1(c).
“Extension Election” has the meaning provided in Section 3.1(b).
“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be a part of
-24-



--------------------------------------------------------------------------------



any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities implementing such Sections of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
per annum rates on overnight federal funds transactions with members of the
Federal Reserve System, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Final Date” means the date on which no Loans shall be outstanding and all other
Obligations under the Credit Documents (other than (a) Secured Hedge Obligations
and Secured Cash Management Obligations not yet due and payable and (b)
contingent indemnification and expense reimbursement obligations with respect to
which no claim has been asserted) shall have been paid in full in cash.
“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(a) the excess of (i) Consolidated Total Debt as of the last day of the most
recent Test Period that is secured by a Lien on the Collateral that is pari
passu with the Liens securing the Obligations over (ii) Unrestricted Cash as of
the last day of the most recent Test Period (excluding the proceeds of any
Incremental Loans, Incremental Equivalent Indebtedness or any other Indebtedness
incurred or made substantially concurrent with the determination of the amount
of such Unrestricted Cash) to (b) Consolidated EBITDA for the most recent Test
Period.
“Fitch” means Fitch Ratings, Ltd., a division of Fitch, Inc., or any successor
by merger or consolidation to its business.
“Foreign Lender” mean a Lender that is not a U.S. Person.
“Foreign Subsidiary” means (a) a Subsidiary that is a CFC, (b) a Subsidiary
substantially all of whose assets consist of the equity in a Subsidiary
described in clause (a) of this definition, or (c) an entity treated as
disregarded for U.S. federal income tax purposes that owns more than 65% of the
voting equity in a Subsidiary described in clauses (a) or (b) of this
definition.
“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
-25-



--------------------------------------------------------------------------------



“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guaranty” means the Guaranty dated as of the date hereof, made by each
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties, as the same may be amended, supplemented or otherwise modified from
time to time.
“Guarantee Obligations” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
Indebtedness or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
“Guarantors” means the Subsidiary Guarantors.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “TCLP toxicity”, (b) oil, petroleum,
or petroleum derived substances, natural gas, natural gas liquids, synthetic
gas, drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.
“Hedge Agreements” means with respect to any Person (a) currency exchange,
interest rate or commodity swap agreements, currency exchange, interest rate or
commodity cap agreements and currency exchange, interest rate or commodity
collar agreements and (b) other agreements or arrangements designed to protect
such Person against fluctuations in currency exchange, interest rates or
commodity prices.
“Hedge Bank” means each party (other than the Borrower and its Subsidiaries) to
any Hedge Agreement entered into with the Borrower or any of its Subsidiaries
that (a) is the Administrative Agent or any of its Affiliates as of the date
such Hedge Agreement is entered into, (b) with respect to any Hedge Agreement
that is in effect on the Closing Date, is a Lender or an Affiliate of a Lender
as of the Closing Date or (c) is a Lender or an Affiliate of a Lender as of the
date such Hedge Agreement is entered into.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Inactive Subsidiaries” means WNC Receivables Management Corp., WNC Receivables,
LLC, Wabash Financing LLC, FTSI Distribution Company, LP, National Trailer
Funding, L.L.C.,
-26-



--------------------------------------------------------------------------------



Wabash National Manufacturing, L.P., Wabash National Services, L.P., Cloud Oak
Flooring Company, Inc., Continental Transit Corporation and Garsite/Progress
LLC.
“Incremental Closing Date” has the meaning provided in Section 2.15.
“Incremental Commitments” has the meaning provided in Section 2.15.
“Incremental Equivalent Indebtedness” means Indebtedness of the Credit Parties
in respect of one or more series of notes or loans that are (at the option of
the Borrower) unsecured or secured by the Collateral on a pari passu or junior
basis; provided that:
(a)    at the time of incurrence, and upon giving effect thereto, the aggregate
principal amount of such Indebtedness shall not, together with all Incremental
Commitments and Incremental Loans incurred pursuant to Section 2.15 at such
time, exceed the Incremental Limit;
(b)    the conditions set forth in Section 2.15(d) shall have been complied with
as if such Indebtedness was an Incremental Loan;
(c)    any such Indebtedness (i) that is secured on a pari passu basis with the
Obligations does not mature earlier than the Latest Maturity Date (except in the
case of customary bridge loans which subject to customary conditions (including
no payment or bankruptcy event of default), would either automatically be
converted into or required to be exchanged for permanent refinancing which does
not mature earlier than 91 days after the Latest Maturity Date at the time of
such issuance and the applicable Credit Party agrees at the time of incurrence
thereof to take all such actions required to cause such conversion or exchange)
and the Weighted Average Life to Maturity of such Indebtedness shall not be
shorter than the remaining Weighted Average Life to Maturity of the Initial Term
Loans and (ii) that is secured on a junior basis to the Obligations or is
unsecured does not mature earlier than 91 days after the Latest Maturity Date at
the time of such issuance (except in the case of customary bridge loans which
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing Indebtedness which does not mature earlier
than 91 days after the Latest Maturity Date at the time of such issuance and the
applicable Credit Party agrees at the time of incurrence thereof to take all
such actions required to cause such conversion or exchange) and shall require no
amortization, prepayments, redemptions, repurchases or similar required payments
(other than customary offers to purchase in connection with a change of control
or cross-acceleration and customary AHYDO catchup payments) prior to its stated
final maturity date;
(d)    to the extent such Indebtedness is secured on a pari passu basis with the
Obligations in the form of syndicated term loans that are “term loan B”
facilities, such Indebtedness shall be subject to the provisions in Section
2.15(c)(ii);
(e)    such Indebtedness may participate on a pro rata basis or less than pro
rata basis (but not on a greater than pro rata basis (other than pursuant to
asset sale and change of control provisions customary for high-yield debt
securities)) in any mandatory prepayments of Term Loans hereunder;
(f)    such Indebtedness is not recourse to or guaranteed by any Subsidiary that
is not a Credit Party;
(g)    if such Indebtedness is secured, (i) the obligations in respect thereof
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary
other than any asset constituting Collateral, (ii) the security agreements
relating to such Indebtedness shall be substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to the Agent)
and (iii) such Indebtedness shall, if secured, be subject to the Intercreditor
Agreement and, to the extent not addressed in the Intercreditor Agreement,
another Acceptable Intercreditor Agreement;
-27-



--------------------------------------------------------------------------------



(h)    the terms and conditions of such Indebtedness (excluding pricing,
interest rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions), to the extent not consistent with the Initial Term
Loans, are, taken as a whole, either, (i) not materially more favorable to the
lenders or holders providing such Indebtedness than, those applicable to the
Initial Term Loans, as determined in good faith by a Responsible Officer of the
Borrower in its reasonable judgment (except (A) for covenants applicable only to
periods after the Latest Maturity Date of the Loans outstanding at the time of
incurrence and (B) any term or condition to the extent such term or condition is
also added for the benefit of the Lenders under the Initial Term Loans), or (ii)
reflect customary market terms and conditions at the time of such incurrence,
including with respect to high yield debt securities to the extent applicable,
as determined in good faith by a Responsible Officer of the Borrower in its
reasonable judgment; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material covenants and events of default of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
clause (i) shall be conclusive evidence that such material covenants and events
of default satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five Business Day (or shorter) period that it disagrees
with such determination (including a description of the basis upon which it
disagrees)); and
(i)    prior to the incurrence of such Indebtedness Borrower shall have
delivered to the Administrative Agent a certificate from an Authorized Officer
of Borrower certifying as to compliance with the requirements of the preceding
clauses (a) through (h) above.
“Incremental Lender” has the meaning provided in Section 2.15.
“Incremental Limit” means, with respect to any proposed incurrence of additional
Indebtedness under Section 2.15 and any Incremental Equivalent Indebtedness, an
amount equal to the sum of:
(a)    an amount equal to (i) the greater of (x) $125,000,000 and (y) 100% of
Consolidated EBITDA for the most recently completed Test Period and delivery of
the applicable Section 9.1 Financials, plus (ii) the aggregate principal amount
of all voluntary prepayments of the Loans pursuant to Section 5.1(a) and the
aggregate amount paid in cash by the Borrower and its Subsidiaries in connection
all Discounted Voluntary Prepayments pursuant to Section 5.1(c), in each case
prior to the date of such incurrence (except, in each case, to the extent such
prepayment was financed with the proceeds of long-term Indebtedness), plus (iii)
the aggregate principal amount of all voluntary prepayments of Incremental
Equivalent Indebtedness (except, in each case, to the extent such prepayment was
financed with the proceeds of long-term Indebtedness), minus (iv) the total
aggregate initial principal amount (as of the date of incurrence thereof) of all
Incremental Loans, Incremental Commitments and Incremental Equivalent
Indebtedness, in each case previously incurred under this clause (a) (the amount
referred to in this this clause (a), the “Fixed Incremental Amount”); plus
(b)    the amount of additional Indebtedness that would, as of the most recently
completed Test Period and delivery of the applicable Section 9.1 Financials
prior to the incurrence of such additional Indebtedness (or, in the case of any
additional Indebtedness the proceeds of which will finance a substantially
concurrent Limited Condition Transaction, the LCT Test Date), calculated on a
pro forma basis after giving effect to the incurrence of such additional
Indebtedness and the use of the proceeds of such additional Indebtedness
(calculated without giving effect to any netting of the proceeds thereof), not
cause (i) if such Indebtedness will be secured by a Lien on any Collateral on a
pari passu basis with the Obligations, the First Lien Leverage Ratio to exceed
3.00 to 1.00, (ii) if such Indebtedness will be secured by a Lien on any
Collateral on a junior basis with the Obligations, the Senior Secured Leverage
Ratio to exceed 3.50 to 1.00, and (iii) if such Indebtedness will be unsecured,
the Total Leverage Ratio to exceed 4.00 to 1.00 (the amount referenced in this
clause (b), the “Ratio Incremental Amount”).
-28-



--------------------------------------------------------------------------------



For the avoidance of doubt, the Borrower may incur Indebtedness under the Fixed
Incremental Amount on the same date that it incurs Indebtedness under the Ratio
Incremental Amount by first calculating the incurrence under the First Lien
Leverage Ratio, Senior Secured Leverage Ratio or Total Leverage Ratio, as
applicable, with respect to the amounts incurred under the Ratio Incremental
Amount without regard to any incurrence on such date under the Fixed Incremental
Amount. Each Incremental Loan, Incremental Commitment and Incremental Equivalent
Indebtedness shall be deemed incurred first using the Ratio Incremental Amount
to the extent permitted, with the balance incurred under the Fixed Incremental
Amount. The Borrower may reclassify, from time to time, any portion of an
Incremental Loan, Incremental Commitment or Incremental Equivalent Indebtedness
incurred under the Fixed Incremental Amount as being incurred under the Ratio
Incremental Amount if on such day of classification the Borrower would satisfy
the relevant incurrence criteria noted above.
“Incremental Loans” has the meaning provided in Section 2.15.
“Incremental Loan Maturity Date” means the date on which an Incremental Loan
matures.
“Incremental Loan Repayment Amount” has the meaning provided in Section 2.14(b).
“Incremental Loan Repayment Date” has the meaning provided in Section 2.14(b).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables and accounts payable incurred in the
ordinary course of business and repayable in accordance with customary trade
practices, accrued expenses and employee compensation and employee benefit
obligations, in each case accrued or arising in the ordinary course of
business), (f) all net obligations of such Person owing under Hedge Agreements
(which amount shall be calculated based on the amount that would be payable by
such Person if the Hedge Agreement were terminated on the date of
determination), (g) any obligations of such Person in respect of Disqualified
Equity Interests, and (h) all Guarantee Obligations of such Person guaranteeing
or intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guarantee or other similar instrument shall be the lesser of the principal
amount of the obligations guaranteed and still outstanding and the maximum
amount for which the guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Indebtedness, (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation
and (iii) Indebtedness shall not include (x) any indebtedness that is defeased
and/or discharged in accordance with its terms by the deposit of cash or Cash
Equivalents or is cash collateralized or (y) interest, fees, premium or
expenses, if any, relating to the principal amount of Indebtedness.
“Indemnified Parties” has the meaning provided in Section 13.5.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information” has the meaning provided in Section 13.16.
“Initial Commitment” means, with respect to any Person on the Closing Date, the
amount set forth opposite such Person’s name on Schedule 1.1(b) as such Person’s
“Initial Commitment”. The aggregate amount of the Initial Commitments as of the
Closing Date is $150,000,000.
-29-



--------------------------------------------------------------------------------



“Initial Lender” means a Lender with an Initial Commitment or an outstanding
Initial Loan.
“Initial Loan” has the meaning assigned to such term in Section 2.1(a).
“Initial Loan Maturity Date” means the date that is seven years after the
Closing Date, or, if such date is not a Business Day, the immediately preceding
Business Day.
“Initial Loan Repayment Amount” has the meaning provided in Section 2.14(a).
“Initial Loan Repayment Date” has the meaning provided in Section 2.14(a).
“Insolvency Laws of Canada” means each of the Bankruptcy and Insolvency Act
(Canada) and the Companies Creditors’ Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar laws of any Canadian jurisdiction including, without
limitation, any law of any Canadian jurisdiction permitting a debtor to obtain a
stay or a compromise of the claims of its creditors against it.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of (a) the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief or
(b) the Insolvency Laws of Canada.
“Intellectual Property” has the meaning provided in the Security Agreement.
“Intercompany Subordination Agreement” means the Second Amended and Restated
Intercompany Subordination Agreement, dated as of the date hereof, among the
Borrower, each of its Subsidiaries, the Revolving Administrative Agent and the
Administrative Agent, as the same may be amended or supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.
“Intercreditor Agreement” means, collectively, the Intercreditor Agreement,
dated as of the date hereof, among the Administrative Agent and the Revolving
Collateral Agent, together with the Acknowledgment executed by the Credit
Parties with respect thereto, as the same may be amended or supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each January, April, July and October and the applicable Maturity Date for such
Loan and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the applicable Maturity Date for such Loan.
“Interest Period” means, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide account receivable arising in the ordinary course of
business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
-30-



--------------------------------------------------------------------------------



“Joinder Agreement” means an agreement substantially in the form of Exhibit D.
“Joint Bookrunners” has the meaning provided in the preamble to this Agreement.
“Joint Venture” means a Person in which the Borrower or any of its Subsidiaries
owns Equity Interests, but which is not a Subsidiary of a Credit Party.
“Junior Financing” means (a) any Indebtedness that is subordinated in right of
payment to any of the Obligations, (b) any Indebtedness incurred or outstanding
pursuant to clauses (f), (m) or (p) of the definition of “Permitted
Indebtedness” or (c) any secured Indebtedness that is junior to the Lien on the
Collateral securing any Obligations.
“Junior Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.
“Junior Lien Priority” has the meaning assigned to such term in the
Intercreditor Agreement.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan hereunder at such time, including the
latest maturity or expiration date of any Incremental Loan, Extended Loan or
Refinancing Loan, in each case as extended in accordance with this Agreement
from time to time.
“LCT Test Date” has the meaning provided in Section 1.7(a).
“Lead Arrangers” has the meaning provided in the preamble to this Agreement.
“Lender” has the meaning provided in the preamble to this Agreement.
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, or (c) become the subject of a Bail-In Action;
provided that a Lender Insolvency Event shall not have occurred solely by virtue
of the ownership or acquisition of any Equity Interest in a Lender or its Parent
Company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Lender Participation Notice” has the meaning assigned to such term in
Section 5.1(c)(iii).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security purposes, charge, deposit arrangement, encumbrance, easement, lien
(statutory or other), security interest, or other security arrangement and any
other preference, priority, or preferential arrangement of any kind or nature
whatsoever in the nature of a security interest, including any conditional sale
contract or other title retention agreement, the interest of a lessor under a
Capital Lease and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing.
“Limited Condition Transaction” means (a) any Acquisition or other Investment
that is permitted hereunder and that is not conditioned on the availability of,
or on obtaining, third-party
-31-



--------------------------------------------------------------------------------



financing and (b) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness requiring irrevocable notice in advance
of such redemption, repurchase, defeasance, satisfaction and discharge or
repayment that is permitted under this Agreement.
“Loan” means any loan made by a Lender under this Agreement.
“Loan Extension Request” has the meaning provided in Section 3.1(a).
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Margin Stock” means Margin Stock as defined in Regulation U of the Board as
from time to time in effect and any successor to all or a portion thereof.
“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) material impairment of the ability of the
Credit Parties, taken as a whole, to perform their material obligations under
any Credit Document; (c) material impairment of the rights of or benefits or
remedies available to the Lenders under any Credit Document, taken as a whole;
or (d) a material adverse effect on the Collateral or the Liens in favor of the
Secured Parties on the Collateral or the priority of such Liens, taken as a
whole.
“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more (other than purchase agreements and purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days’ notice without
penalty or premium), and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Effect.
“Material Subsidiary” means a Subsidiary that, together with its Subsidiaries on
a consolidated basis, as of the date of the Section 9.1 Financials most recently
delivered pursuant to Sections 9.1(a) or (b), (a) generates annual revenue in
excess of 5.0% of the consolidated annual revenue of the Borrower and its
Subsidiaries or (b) owns assets the book value of which exceeds 5.0% of the
consolidated book value of the total assets of the Borrower and its
Subsidiaries; provided that no Subsidiary shall be excluded as a Material
Subsidiary until, and for so long as, the Borrower shall have designated such
Subsidiary’s status as an Immaterial Subsidiary in writing to the Administrative
Agent; and provided further that no Subsidiary shall be excluded as a Material
Subsidiary if the consolidated total assets or consolidated revenue of such
Subsidiary, taken together with the consolidated total assets and consolidated
revenue of all other Subsidiaries then excluded as Material Subsidiaries,
exceeds 10.0% of the consolidated total assets or consolidated revenue, as the
case may be, of the Borrower and its Subsidiaries. As of the Closing Date, the
Borrower hereby designates each of WNC Receivables Management Corp., WNC
Receivables, LLC, Wabash Financing LLC, Supreme Midwest Properties, Inc.,
Supreme Southeast Properties, Inc., Supreme Southwest Properties, Inc., Supreme
West Properties, Inc., Supreme STB, LLC, Supreme Northwest, L.L.C.,
Supreme/Murphy Truck Bodies, Inc. and Garsite/Progress LLC as an Immaterial
Subsidiary.
“Maturity Date” means the Initial Loan Maturity Date, any Incremental Loan
Maturity Date, any Extended Maturity Date or any Refinancing Loan Maturity Date,
as applicable.
“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to
-32-



--------------------------------------------------------------------------------



make contributions, during the preceding five plan years has made or been
obligated to make contributions, or has any liability.
“National Priorities List” means the National Priorities List maintained by the
U.S. Environmental Protection Agency.
“Net Proceeds” means:
(a)    with respect to any sale or disposition by any Credit Party or any of its
Subsidiaries of assets, the amount of cash proceeds actually received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on behalf of any Credit Party or
any of its Subsidiaries, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than (A) Indebtedness owing to any Agent or any Lender under this
Agreement or the other Credit Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Credit Party or such Subsidiary
in connection with such sale or disposition and (iii) taxes paid or payable to
any taxing authorities by such Credit Party or such Subsidiary in connection
with such sale or disposition, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of any Credit
Party or any of its Subsidiaries, and are properly attributable to such
transaction; and
(b)    with respect to the issuance or incurrence of any Indebtedness by any
Credit Party or any of its Subsidiaries, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Credit Party or such Subsidiary in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Credit Party or such
Subsidiary in connection with such issuance or incurrence, (ii) taxes paid or
payable to any taxing authorities by such Credit Party or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of any
Credit Party or any of its Subsidiaries, and are properly attributable to such
transaction.
“Net Short Lender” has the meaning provided in Section 13.1(c).
“Non-U.S. Lender” means a Lender that is not a U.S. person within the meaning of
Section 7701(a)(30) of the Code.
“Notice of Borrowing/Continuation” means a notice substantially in the form of
Exhibit J (or such other form as may be acceptable to the Administrative Agent).
“Notice of Conversion or Continuation” has the meaning provided in Section 2.6.
“Obligations” means the collective reference to (a) all obligations,
liabilities, and indebtedness of each Credit Party to each Secured Party in
connection with any Credit Document, including without limitation, the due and
punctual payment of (i) the principal of and premium, if any, and interest at
the applicable rate provided in this Agreement, any Extension Agreement, any
Refinancing Agreement or any Joinder Agreement (including interest and other
amounts accruing during the pendency of any bankruptcy, insolvency, receivership
or other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities (including
the fees and disbursements of legal counsel), whether primary, secondary,
direct, contingent, fixed or otherwise (including any amounts due during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Credit Party to any of the Secured Parties under any Credit
-33-



--------------------------------------------------------------------------------



Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of any Credit Party under any Credit Document and
(c) the due and punctual payment and performance of all Secured Hedge
Obligations and Secured Cash Management Obligations of the Borrower and each of
its Subsidiaries; provided that in no event shall “Obligations” include Excluded
Swap Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Offered Loans” has the meaning assigned to such term in Section 5.1(c)(iii).
“OID” has the meaning provided in the definition of All-In Yield.
“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such person, (d) in
the case of any general partnership, the partnership agreement (or similar
document) of such person and (e) in any other case, the functional equivalent of
the foregoing.
“Other Connection Taxes” means any Taxes imposed on the Administrative Agent or
any Lender by a jurisdiction as a result of a current or former connection
between the Administrative Agent or the Lender (as applicable) and the
jurisdiction (including being organized or having its principal office or
applicable lending office in such jurisdiction) other than any connections
arising solely from such recipient having executed, delivered, enforced, become
a party to, performed its obligations or received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, any Credit Document.
“Other Applicable Indebtedness” has the meaning provided in Section 5.2(a).
“Other Pari Passu Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.
“Other Taxes” means any and all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, or from the registration, receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or Voting Equity Interests of such Lender.
“Participant” has the meaning provided in Section 13.6(d).
“Participant Register” has the meaning provided in Section 13.6(d).
“Patriot Act” has the meaning provided in Section 8.18.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Permitted Acquisition” means any Acquisition that meets all of the following
requirements, which in the case of a Limited Condition Transaction shall be
subject to Section 1.7:
-34-



--------------------------------------------------------------------------------



(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition, the proposed
Acquisition is consensual and such Acquisition and all transactions related
thereto shall be consummated in accordance with applicable law,
(b)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,
(c)    with respect to any Person or newly formed or acquired Subsidiary that is
a Wholly-Owned Subsidiary of the Borrower or a Subsidiary Guarantor, the
Borrower or such Subsidiary Guarantor shall have taken, or shall cause to be
taken, such actions necessary for such newly formed or acquired Wholly-Owned
Subsidiary to become a Subsidiary Guarantor as set forth in Section 9.11;
provided that in the case of an acquisition of the Equity Interests of a Person
pursuant to this clause (c) that does not become a Credit Party, such
Acquisition shall only be made to the extent capacity for Investments in
Subsidiaries that are not Guarantors under clause (g), (o) or (u) of the
definition of “Permitted Investments” exists (and shall reduce such capacity),
(d)    in the case of an acquisition of assets, such assets shall be held, after
giving effect to such acquisition, by the Borrower or a Subsidiary Guarantor or,
to the extent there is capacity for Investments in Subsidiaries that are not
Guarantors under clause (g), (o) or (u) of the definition of “Permitted
Investments”, any other Subsidiary that is not a Subsidiary Guarantor (which
Investment will reduce such capacity);
(e)    such acquisition shall result in the Collateral Agent, for the benefit of
the applicable Lenders, being granted a security interest in any assets so
acquired by the Borrower or Subsidiary Guarantor to the extent required by
Section 9.11 or 9.12 (it being agreed that, in the case of an acquisition of
Equity Interests, the Borrower or the applicable Subsidiary Guarantor shall only
pledge such Equity Interests that are owned by the Borrower or a Subsidiary
Guarantor); and
(f)    the Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower certifying as to compliance with the
foregoing clauses (a) through (e).
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of equipment that is
substantially worn, damaged, surplus or obsolete in the ordinary course of
business,
(b)    sales of inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Credit Documents,
(d)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
-35-



--------------------------------------------------------------------------------



(i)    the leasing or subleasing of assets of the Borrower or its Subsidiaries
in the ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower (so long as a Change of Control does not occur as a
result thereof),
(k)    the lapse of registered patents, trademarks and other intellectual
property of the Borrower and its Subsidiaries, the lapse of which could not
reasonably be expected to result in a Material Adverse Effect,
(l)    the making of a Restricted Payment that is expressly permitted to be made
pursuant to this Agreement,
(m)    the making of a Permitted Investment,
(n)    dispositions of assets acquired by the Borrower and its Subsidiaries
pursuant to a Permitted Acquisition (the “Subject Permitted Acquisition”)
consummated no more than twelve (12) months prior to the date of the
Disposition, so long as (i) the consideration received for the assets to be so
disposed is at least equal to the fair market value thereof, (ii) in the case of
dispositions involving aggregate consideration of at least $5,000,000, not less
than 75% of the consideration for such disposition is in the form of cash
received by a Credit Party or its Subsidiaries (it being agreed that the
following shall be considered “cash” for purposes of this sub-clause (n): (x)
liabilities assumed by the transferee or that are otherwise cancelled or
terminated in connection with the disposition; (y) securities, notes or other
obligations or assets received from the transferee that are converted into cash
or Cash Equivalents within 180 days of the disposition and (z) Indebtedness of a
Subsidiary that ceases to be a Subsidiary as a result of the disposition, so
long as there is no recourse to any Credit Party in connection with such
Indebtedness), (iii) the assets to be so disposed are not necessary in
connection with the business of the Borrower and its Subsidiaries, and (iv) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the Subject Permitted Acquisition,
(o)    sales, leases and other dispositions of assets on an arm’s length basis
with a fair market value of up to the Disposition Base Amount (provided, that
any unused amounts may be carried forward to the next succeeding calendar year
if not used in such calendar year; provided further, that any amount so carried
over may not be used in that calendar year until the Disposition Base Amount
permitted to be expended in such calendar year has first been used in full and
any such carry-over amount applicable to a succeeding fiscal year may not be
carried forward to another fiscal year), in each case so long as (i) no Default
or Event of Default is in existence or would result therefrom, (ii) in the case
of dispositions involving aggregate consideration of at least $5,000,000, not
less than 75% of the consideration received in respect thereof is cash received
by a Credit Party or its Subsidiaries (it being agreed that the following shall
be considered “cash” for purposes of this sub-clause (o): (x) liabilities
assumed by the transferee or that are otherwise cancelled or terminated in
connection with the disposition; (y) securities, notes or other obligations or
assets received from the transferee that are converted into cash or Cash
Equivalents within 180 days of the disposition and (z) Indebtedness of a
Subsidiary that ceases to be a Subsidiary as a result of the disposition, so
long as there is no recourse to any Credit Party in connection with such
Indebtedness), and (iii) the consideration received for the assets to be so
disposed is at least equal to the fair market value thereof, and
(p)    any disposition of Stock of a Lender received as a result of a Bail-In
Action.
“Permitted Indebtedness” means
(a)    Indebtedness evidenced by this Agreement and the other Credit Documents
(including, the for the avoidance of doubt, any Incremental Loans incurred in
accordance with Section 2.15 and any Extended Loans that shall have been
converted pursuant to Section 3.1) and any Credit
-36-



--------------------------------------------------------------------------------



Agreement Refinancing Indebtedness (it being understood that Incremental Loans,
Extended Loans and Credit Agreement Refinancing Indebtedness shall only be
incurred pursuant to this clause (a));
(b)    Indebtedness set forth on Schedule 8.19 and any Permitted Refinancing
Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; (iii)
unsecured guarantees with respect to Indebtedness of the Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guarantee could have incurred such underlying Indebtedness; and (iv) Guarantee
Obligations incurred by (A) Subsidiary Guarantors or the Borrower of
Indebtedness of Subsidiary Guarantors or the Borrower that is otherwise
permitted to be incurred under this Agreement, (B) Subsidiaries that are not
Subsidiary Guarantors of Indebtedness of Subsidiaries that are not Subsidiary
Guarantors that is otherwise permitted to be incurred under this Agreement and
(C) to the extent constituting a “Permitted Investment”, the Borrower or the
Subsidiary Guarantors in respect of Indebtedness of Subsidiaries that are not
Subsidiary Guarantors that is otherwise permitted to be incurred under this
Agreement,
(f)    unsecured Indebtedness of the Borrower that is incurred on the date of
the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) on a pro forma basis
after giving effect to the Permitted Acquisition and the incurrence of such
Indebtedness, the Total Leverage Ratio for the most recent Test Period at the
end of which Section 9.1 Financials were required to have been delivered shall
not exceed 4.50 to 1.00 and (iii) such unsecured Indebtedness does not mature
prior to the date that is twelve (12) months after the Latest Maturity Date (as
in effect at the time of such Permitted Acquisition) and shall require no
amortization, prepayments, redemptions, repurchases or similar required payments
(other than customary offers to purchase in connection with a change of control
or cross-acceleration and customary AHYDO catchup payments) prior to its stated
final maturity date,
(g)    Acquired Indebtedness in an aggregate principal amount not to exceed
$25,000,000 outstanding at any one time,
(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j)    the incurrence by the Borrower or any of its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with the
Borrower’s and its Subsidiaries’ operations and not for speculative purposes,
-37-



--------------------------------------------------------------------------------



(k)    Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business,
(l)    unsecured Indebtedness of the Borrower owing to former employees,
officers or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by the Borrower of the
Equity Interests of the Borrower that have been issued to such Person, so long
as (i) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness, (ii) the aggregate amount of
all such Indebtedness incurred and outstanding plus the amount of redemptions
made by the Borrower in accordance with Section 10.9(b), does not exceed the
Stock Redemption Base Amount in any fiscal year; provided, that an amount of up
to the Stock Redemption Carry-Forward Amount (minus the amount of any Stock
Redemption Carry-Forward Amount for such year under Section 10.8(b)) may be
carried forward to the next succeeding fiscal year if not used in such fiscal
year; provided further, that any amount so carried over may not be used in that
fiscal year until the Stock Redemption Base Amount permitted to be expended in
such fiscal year has first been used in full and any such carry-over amount
applicable to a succeeding fiscal year may not be carried forward to another
fiscal year, and (iii) such Indebtedness is subordinated to the Obligations on
terms and conditions reasonably acceptable to the Administrative Agent,
(m)    unsecured Indebtedness (including any earnouts) owing to sellers of
assets or Equity Interests to a Credit Party that is incurred by the applicable
Credit Party in connection with the consummation of one or more Permitted
Acquisitions so long as such Indebtedness (i) is subordinated to the Obligations
on terms and conditions reasonably acceptable to the Administrative Agent (it
being understood that the requirement in this clause (i) shall not apply to
earnouts in an aggregate amount of up to $5,000,000 (if fully earned)
outstanding at any time), and (ii) is otherwise on terms and conditions
(including all economic terms and the absence of covenants) reasonably
acceptable to the Administrative Agent,
(n)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligations of the
Borrower or the applicable Credit Party incurred in connection with the
consummation of one or more Permitted Acquisitions,
(o)    Indebtedness comprising Permitted Investments,
(p)    Indebtedness of the Borrower under the 2025 Notes in an aggregate
principal amount not to exceed $325,000,000 and any Permitted Refinancing
Indebtedness in respect thereof,
(q)    (i) Indebtedness under the Revolving Indebtedness Documents in an
aggregate principal amount not to exceed at any time outstanding the greater of
(A) $275,000,000 and (B) the Borrowing Base (as defined in the Revolving Credit
Agreement and without giving effect to any subsequent amendments or
modifications of such definition on or after the Closing Date) and (ii) the
amount of obligations in respect of (A) Hedge Obligations and (B) Bank Product
Obligations (in the case of each of the foregoing clauses (A) and (B), as
defined in the Revolving Credit Agreement) at any time outstanding, in each case
and, in respect of clauses (i) and (ii), any Permitted Refinancing Indebtedness
in respect thereof,
(r)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding not to exceed $15,000,000,
(s)    Indebtedness owing under the Permitted Inventory Financing;
(t)    Incremental Equivalent Indebtedness and any Permitted Refinancing
Indebtedness in respect thereof; and
-38-



--------------------------------------------------------------------------------



(u)    Indebtedness not otherwise permitted pursuant to clauses (a) through (t)
above that is incurred by the Credit Parties in an aggregate principal amount
not to exceed at any one time up to the greater of (x) $60,000,000 and (y) 4.0%
of the Borrower’s consolidated total assets (as determined at the time of such
incurrence).
“Permitted Intercompany Advances” means (a) Investments made by a Credit Party
in another Credit Party, (b) Investments made by a non-Credit Party in another
non-Credit Party, (c) loans and advances made by a Subsidiary that is not a
Credit Party to a Credit Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement and (d) Investments made by a Credit Party
in a Subsidiary that is not a Credit Party; provided that such Investments made
pursuant to this clause (d) shall not exceed the greater of (x) $15,000,000 and
(y) 1.0% of the Borrower’s consolidated total assets (as determined at the time
of such Investment) (net of any return of capital or repayments in each case
received in cash by the Credit Parties on account of such Investments).
“Permitted Inventory Financing” means (a) the financing available under the Ally
Financing Documents or (b) any financing entered into by Supreme or one or more
of its Subsidiaries in substitution of the financing under the Ally Financing
Documents that is substantially similar to the financing under the Ally
Financing Documents in all material respects, as determined in the
Administrative Agent’s reasonable discretion, in each case, which shall be
subject to a Permitted Inventory Financing Intercreditor Agreement unless
otherwise agreed by the Administrative Agent in its reasonable discretion.
“Permitted Inventory Financing Intercreditor Agreement” means an Intercreditor
Agreement entered into in connection with the Permitted Inventory Financing
among the Credit Parties, the Administrative Agent, the Revolving Collateral
Agent and the lender providing the Permitted Inventory Financing, in form and
substance reasonably satisfactory to the Administrative Agent.
“Permitted Inventory Financing Inventory” means (a) inventory of Supreme
Corporation, a Texas corporation, and Supreme Indiana Operations, Inc., a
Delaware corporation, which is subject to a lien, pursuant to the terms of the
Ally Financing Documents or any other Permitted Inventory Financing (the
“Financed Inventory”), or (b) Inventory of Supreme or one or more of its
Subsidiaries that is substantially similar to the Financed Inventory in all
material respects, as determined in the Administrative Agent’s reasonable
discretion.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to the Borrower or any
of its Subsidiaries effected in the ordinary course of business or owing to the
Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of the Borrower or any of its Subsidiaries,
(e)    Investments owned by any Credit Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1,
(f)    guarantees permitted under the definition of Permitted Indebtedness and
guaranties by a Credit Party of obligations of any other Credit Party that do
not constitute Indebtedness,
-39-



--------------------------------------------------------------------------------



(g)    Permitted Intercompany Advances,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to the
Borrower or any of its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    non-cash loans to employees, officers, and directors of any Credit Party
or any of its Subsidiaries for the purpose of purchasing Equity Interests in the
Borrower so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in the Borrower,
(k)    Permitted Acquisitions and any customary cash earnest money deposits made
in connection with a proposed Permitted Acquisition,
(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Credit Party in any other Credit Party (other than
capital contributions to or the acquisition of Equity Interests of the
Borrower),
(m)    Investments resulting from entering into (i) Cash Management Agreements
or (ii) agreements relative to Indebtedness that is permitted under clause (j)
of the definition of Permitted Indebtedness,
(n)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(o)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments (including without limitation
Investments in Joint Ventures and Investments in the form of Permitted
Acquisitions that are Foreign Acquisitions) in an aggregate amount from and
after the Closing Date not to exceed the greater of (x) $60,000,000 and (y) 4.0%
of the Borrower’s consolidated total assets (as determined at the time of such
Investment) (net of any return of capital or repayments, in each case received
in cash by the Borrower and its Subsidiaries, on account of such Investments);
provided, however, that any Investments made by a Credit Party in an Affiliate
that is not a Credit Party must be made in cash,
(p)    obligations under letters of intent or similar agreements that are
conditioned upon satisfying any applicable approval or other requirements
contained in this Agreement,
(q)    to the extent constituting an Investment, escrow deposits to secure
indemnification obligations in connection with a Permitted Disposition or a
Permitted Acquisition,
(r)    Investments constituting non-cash consideration received in connection
with any Permitted Disposition,
(s)    Investments resulting from the redemption, purchase or other acquisition
of Equity Interests permitted under Section 10.9(b), (c) or (d),
(t)    any Stock of a Lender received as the result of a Bail-In Action,
(u)    Investments made using the Available Amount Basket, and
(v)    Investments so long as (i) no Event of Default has occurred and is
continuing or would result therefrom, (ii) on a pro forma basis after giving
effect to such Investment and after giving
-40-



--------------------------------------------------------------------------------



effect to any Indebtedness incurred in connection therewith, the Total Leverage
Ratio for the most recent Test Period at the end of which Section 9.1 Financials
were required to have been delivered shall not exceed 2.25 to 1.00.
“Permitted Liens” means:
(a)    Liens arising under the Credit Documents (including, the for the
avoidance of doubt, any Incremental Loans incurred in accordance with Section
2.15 and any Extended Loans that shall have been converted pursuant to Section
3.1) and Liens on the Collateral securing obligations in respect of Credit
Agreement Refinancing Indebtedness; provided that any such Liens are granted
pursuant to the Security Documents and are subject to the Intercreditor
Agreement in the capacity of “Term Loan Obligations,” “Other Pari Passu Lien
Obligations” or have Junior Lien Priority (and are subject to the Intercreditor
Agreement in such capacity);
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent for more than 30 days, or (ii) do
not have priority over the Administrative Agent’s or the Collateral Agent’s
Liens and the underlying taxes, assessments, or charges or levies are the
subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 11 of
this Agreement,
(d)    Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Permitted Refinancing
Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
(f)    Liens securing Permitted Purchase Money Indebtedness (including the
interests of lessors under Capital Leases and floor plan financing arrangements)
and any Permitted Refinancing Indebtedness in respect thereof, to the extent
that (x) solely in the case of Permitted Purchase Money Indebtedness other than
floor plan financing arrangements, (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
Indebtedness incurred to acquire the asset purchased or acquired and other
assets purchased or acquired from the same lender and/or its Affiliates, the
repayment of costs incurred in connection with the collection of such
Indebtedness and any Permitted Refinancing Indebtedness in respect thereof, and
(y) solely in the case of floor plan financing arrangements, (i) such Lien
attaches only to the assets purchased or acquired in connection with such floor
plan financing arrangement and the proceeds thereof, and (ii) such Lien only
secures Indebtedness that was incurred under such floor plan financing
arrangement to acquire or purchase such assets, the repayment of costs incurred
in connection with the collection of such Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation, unemployment insurance or
other types of social security,
(i)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders,
statutory obligations, licenses, or leases in the ordinary course of business
and not in connection with the borrowing of money,
-41-



--------------------------------------------------------------------------------



(j)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
reimbursement obligations with respect to surety, performance or appeal bonds
obtained in the ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, covenants,
conditions and zoning restrictions and minor defects in title that do not
materially interfere with or impair the use or operation thereof,
(l)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness (and related interest, premiums and other amounts) is the
subject of Permitted Refinancing Indebtedness and so long as the replacement
Liens only encumber those assets within the scope of the collateral grant that
secured the original Indebtedness and products and proceeds thereof,
(n)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by the Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
(s)    Liens on Collateral securing Revolving Indebtedness and other
Indebtedness permitted under clause (q) of the definition of “Permitted
Indebtedness” and obligations in respect of any Hedge Obligations and any Bank
Product Obligations (in each case, as defined in the Revolving Credit Agreement)
permitted under clause (q) of the definition of “Permitted Indebtedness” (or, in
each case, any Permitted Refinancing Indebtedness in respect thereof) and
subject to the Intercreditor Agreement or, in the case of any Permitted
Refinancing Indebtedness in respect thereof, subject to an intercreditor
agreement containing terms, taken as a whole, that are at least as favorable to
the Lenders as those terms contained in the Intercreditor Agreement, taken as a
whole,
(t)    Liens on the assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted pursuant to clause (r) of the definition of
“Permitted Indebtedness”,
(u)    other Liens, so long as the aggregate principal amount of the obligations
secured thereby does not exceed $25,000,000 at any time outstanding; provided
that the aggregate principal amount of obligations that may be secured by assets
constituting Collateral pursuant to this clause (u) shall not exceed $10,000,000
at any time outstanding; and provided, further, that any such obligations
secured by Liens constituting Collateral are subject to the Intercreditor
Agreement in the capacity of “Other Pari Passu Lien Obligations” or “ABL
Obligations” and such Liens are granted pursuant to one or more Security
Documents or have Junior Lien Priority (and are subject to the Intercreditor
Agreement and, to the extent not addressed in the Intercreditor Agreement,
another Acceptable Intercreditor Agreement in such capacity),
-42-



--------------------------------------------------------------------------------



(v)    Liens on the Collateral securing Incremental Equivalent Indebtedness;
provided that any such Liens (i) rank no higher than pari passu with the Liens
on the Collateral securing the Obligations, (ii) do not encumber any property or
assets of the Borrower or any Subsidiary other than the Collateral and (iii) are
subject to the Intercreditor Agreement and, to the extent not addressed in the
Intercreditor Agreement, another Acceptable Intercreditor Agreement,
(w)    Liens securing the Permitted Inventory Financing solely on the Permitted
Inventory Financing Inventory (it being understood and agreed that if the
Permitted Inventory Financing Intercreditor Agreement is not entered into, the
Permitted Inventory Financing Inventory shall be deemed to be excluded from the
definition of Collateral for all purposes under the Credit Documents), and
(x)    Liens on any amounts held by a trustee or similar party under any
indenture or other debt agreement pursuant to customary discharge, redemption or
defeasance provisions thereunder in connection with any repayment thereof
permitted hereunder.
Notwithstanding anything to the contrary in this Agreement, the Borrower shall
not, nor shall it permit any of its Domestic Subsidiaries (other than an
Excluded Subsidiaries) to, mortgage, pledge, grant or permit to exist a security
interest securing Indebtedness in, or other Lien securing Indebtedness upon, any
of its Real Property now owned or hereafter acquired, except Liens permitted
under clauses (a), (b), (g), (k) or (r) above.
“Permitted Protest” means the right of any Credit Party or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien, unless otherwise approved by the Administrative
Agent in its sole discretion), or rental payment, provided that (a) a reserve
with respect to such obligation is established on such Credit Party’s or its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by such
Credit Party or its Subsidiary, as applicable, in good faith, and (c) the
Administrative Agent is reasonably satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority of any of the Administrative Agent’s or the Collateral Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date (i) other than in
respect of floor plan financing arrangements, in an aggregate principal amount
outstanding at any one time up to the greater of (x) $30,000,000 and (y) 2.0% of
the Borrower’s consolidated total assets (as determined at the time of such
incurrence), and (ii) in respect of floor plan financing arrangements, in an
aggregate principal amount outstanding at any one time up to the greater of
(x) $15,000,000 and (y) 1.0% of the Borrower’s consolidated total assets (as
determined at the time of such incurrence).
“Permitted Refinancing Indebtedness” means any Indebtedness (“Refinancing
Indebtedness”) incurred to refinance, refund, redeem, convert, purchase, renew
or extend (including, without limitation, pursuant to any exchange offer) any
Indebtedness (the “Initial Indebtedness”); provided that, other than in the case
of the Revolving Indebtedness, (a) the principal amount of any Refinancing
Indebtedness is not increased above the principal amount of the Initial
Indebtedness refinanced thereby (except by the amount of any accrued and unpaid
interest thereon and by the amount of any fees and expenses payable including
any premiums and make whole or prepayment premiums paid in connection with such
refinancing), (b) Initial Indebtedness of the Borrower or a Subsidiary Guarantor
may not be refinanced with Refinancing Indebtedness incurred or guaranteed by
any Subsidiary that is not a Guarantor, (c) if the Initial Indebtedness is
subordinated to the Obligations, then such Refinancing Indebtedness shall be
subordinated to the Obligations to at least the same extent, (d) other than with
respect to a refinancing, refunding, renewal or extension of Permitted Purchase
Money Indebtedness, such Refinancing Indebtedness (x) does not have a final
maturity on or prior to the final maturity of the Initial Indebtedness
refinanced thereby, (y) does not have a Weighted Average Life to Maturity that
is less than the Weighted Average Life to Maturity of the Initial Indebtedness
and (z) does not have any mandatory redemption, mandatory offer to purchase or
sinking fund obligation (other than (i) customary offers to
-43-



--------------------------------------------------------------------------------



purchase or prepayment events upon a change of control, asset sale or event of
loss, (ii) other prepayment or redemption events not more onerous to the
Borrower and its Subsidiaries than those set forth in Section 5.2 or which would
occur after the Latest Maturity Date and (iii) customary acceleration rights
after an event of default) at a date that is earlier than any mandatory
redemption, mandatory offer to purchase or sinking fund obligation in the
Initial Indebtedness, and (e) the terms and conditions applicable to such
Refinancing Indebtedness (including as to collateral), when taken as a whole,
shall be comparable to, or not materially less favorable to the Borrower and its
Subsidiaries than, either, (x) the terms and conditions of the applicable
Initial Indebtedness or (y) the prevailing market terms and conditions
applicable to similar Indebtedness for similarly-situated issuers at the time of
such incurrence; provided that a certificate of an Authorized Officer delivered
to the Administrative Agent at least five Business Days prior (or such shorter
period as the Administrative Agent may approve in its sole discretion) to such
refinancing, refunding, renewal or extension, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive unless the
Administrative Agent provides notice to the Borrower of its reasonable objection
during such five-Business Day period (or such shorter period as the
Administrative Agent may approve in its sole discretion) together with a
reasonable description of the basis upon which it objects; and provided further
that in the case of the Revolving Indebtedness and any refinancing, replacement,
renewal or extension thereof, such refinancings, replacements, renewals, or
extensions are made in compliance with the terms of the Intercreditor Agreement.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
Governmental Authority.
“Platform” has the meaning provided in Section 13.17(b).
“Prepaying Borrower Party” means the Borrower or any Subsidiary of the Borrower
that participates in a Discounted Voluntary Prepayment pursuant to Section
5.1(c).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its reference rate (the Prime Rate not
being intended to be the lowest rate of interest charged by the Administrative
Agent in connection with extensions of credit to debtors). Any change in such
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 5.1(c)(ii).
“Public Lender” has the meaning provided in Section 9.1.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred (a) in connection with
floor plan financing arrangements or (b) at the time of, or within 180 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Credit Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations
-44-



--------------------------------------------------------------------------------



promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” of any Person means any Equity Interests of such
Person that are not Disqualified Equity Interests.
“Qualifying Lenders” has the meaning assigned to such term in Section
5.1(c)(iv).
“Qualifying Loans” has the meaning assigned to such term in Section 5.1(c)(iv).
“Real Property” means any estates or interests in real property (other than
leasehold interests) now owned or hereafter acquired by the Borrower or its
Subsidiaries and the improvements thereto.
“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.
“Refinanced Debt” has the meaning provided in the definition of Credit Agreement
Refinancing Indebtedness.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Loans in accordance with Section 3.2.
“Refinancing Lender” means, at any time, an Additional Refinancing Lender or a
Lender hereunder that holds Refinancing Loan Commitment or Refinancing Loan at
such time.
“Refinancing Loan Commitments” means one or more term loan commitments hereunder
that fund Refinancing Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Loan Maturity Date” means, with respect to any Refinancing Loan,
the final stated maturity date applicable to such Refinancing Loan.
“Refinancing Loan Repayment Amount” has the meaning provided in Section 2.14(b).
“Refinancing Loan Repayment Date” has the meaning provided in Section 2.14(b).
“Refinancing Loans” means one or more term loans hereunder that result from a
Refinancing Amendment.
“Refinancing Series” means all Refinancing Loans or Refinancing Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Loans or Refinancing Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and amortization
schedule.
“Register” has the meaning provided in Section 13.6(c).
“Regulated Bank” means a commercial bank with a consolidated combined capital
and surplus of at least $5,000,000,000 that is (a) a U.S. depository institution
the deposits of which are insured by the Federal Deposit Insurance Corporation,
(b) a corporation organized under section 25A of the U.S. Federal Reserve Act of
1913, (c) a branch, agency or commercial lending company of a foreign bank
operating pursuant to approval by and under the supervision of the Board under
12 CFR part 211, (d) a non-U.S. branch of a foreign bank managed and controlled
by a U.S. branch referred to in clause (c) or (e) any other U.S. or non-U.S.
depository institution or any branch, agency or similar office thereof
supervised by a bank regulatory authority in any jurisdiction.
-45-



--------------------------------------------------------------------------------



“Rejection Notice” has the meaning provided in Section 5.2(h).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, advisors of
such Person and any Person that possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Release” means any release, spill, emission, leaking, pumping, dumping,
emptying, injection, deposit, disposal, discharge, leaching, dispersal or
migration on, into or through the environment, on, into, through, or out of any
property, facility or equipment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Releases or
threatened Releases of Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize a Release or threatened Release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment in response to a Release or
threatened Release of Hazardous Materials, (c) restore or reclaim natural
resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities related to
any Release or threatened Release of Hazardous Materials, or (e) conduct any
other actions with respect to a Release or threatened Release of Hazardous
Materials required by Environmental Laws.
“Repayment Amount” means the Initial Loan Repayment Amount, the Incremental Loan
Repayment Amount with respect to each Series, the Extended Loan Repayment Amount
with respect to each Extension Series and the Refinancing Loan Repayment Amount
with respect to each Refinancing Series, as applicable.
“Repayment Date” means the Initial Loan Repayment Date, the Incremental Loan
Repayment Date with respect to each Series, the Extended Loan Repayment Date
with respect to each Extension Series and the Refinancing Loan Repayment Date
with respect to each Refinancing Series, as applicable.
“Repricing Transaction” means (a) any prepayment or repayment of the Initial
Loans with the proceeds of, or any conversion of the Initial Loans into, any new
or replacement bank indebtedness bearing interest with an All-In Yield less than
the All-In Yield applicable to the Initial Loans subject to such event (as such
comparative yields are determined by the Administrative Agent) and (b) any
repricing of the Initial Loans (whether pursuant to an amendment, amendment and
restatement, mandatory assignment or otherwise) which reduces the All-In Yield
applicable to all or a portion of the Initial Loans (as determined in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) (it being understood that any prepayment premium
with respect to a Repricing Transaction shall apply to any required assignment
by a non-consenting Lender in connection with any such amendment pursuant to
Section 13.7), in each case, other than in connection with (x) the consummation
of an Acquisition not permitted under this Agreement or (y) the occurrence of a
Change of Control (so long as the primary purpose of the prepayment or repayment
of, or amendment to, the Initial Loans in connection therewith is not to reduce
the All-In Yield applicable to the Initial Loans as certified by a financial
officer of the Borrower in a certificate to the Administrative Agent (on which
the Administrative Agent is expressly permitted to rely)).
“Required Lenders” means, at any date, Lenders having or holding a majority of
the sum of (a) the Total Commitment at such date and (b) the aggregate
outstanding principal amount of Loans at such date.
-46-



--------------------------------------------------------------------------------



“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.
“Requirement of Tax Law” means any law, treaty, rule or regulation, official
administrative guidance or determination of an arbitrator or a court or other
Governmental Authority relating to Taxes.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution on account of Equity Interests issued by the Borrower
(including any payment in connection with any merger or consolidation involving
the Borrower) (other than dividends or distributions payable in Equity Interests
(other than Disqualified Equity Interests) issued by the Borrower), or (b)
purchase, redeem, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Borrower) any Equity
Interests issued by the Borrower (other than purchases, redemptions and other
acquisitions to the extent payable in Equity Interests (other than Disqualified
Equity Interests) issued by the Borrower).
“Revolver Acquisition Financing” means any loans under the Revolving Credit
Agreement that are used to finance any Permitted Acquisition or any fees or
expenses in connection with such Permitted Acquisition.
“Revolving Administrative Agent” means, at any date, the “Agent” as defined in
the Revolving Credit Agreement (or such other Person then serving as
administrative agent under the Revolving Credit Agreement).
“Revolving Credit Agreement” means that certain second amended and restated
credit agreement dated as of December 21, 2018 among the Borrower, as a
borrower, certain Affiliates of the Borrower, as either borrowers or guarantors,
the lenders, agents and arrangers named therein, and Wells Fargo Capital
Finance, LLC, as administrative agent and collateral agent, as such credit
agreement may be amended, amended and restated, modified, waived, replaced or
refinanced from time to time in accordance with the terms of the Intercreditor
Agreement and this Agreement, so long as such amendment, amendment and
restatement, modification, waiver, replacement or refinancing does not result in
such credit agreement being in the form of anything other than a revolving
(including for the avoidance of doubt asset-based) credit facility and/or letter
of credit facility.
“Revolving Indebtedness” means all Indebtedness and other “Obligations” (as
defined in the Revolving Credit Agreement) incurred by the “Administrative
Borrower ” (as defined in the Revolving Credit Agreement) and its Subsidiaries
under the Revolving Indebtedness Documents from time to time.
“Revolving Indebtedness Documents” means the Revolving Credit Agreement, the
Intercreditor Agreement and such other agreements, documents and instruments
relating thereto and executed in connection therewith.
“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc., or
any successor by merger or consolidation to its business.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
-47-



--------------------------------------------------------------------------------



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by, or
acting or purporting to act for or on behalf of, directly or indirectly, any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s) or (d) any Person otherwise a target of
Sanctions, including vessels and aircraft, that are designated under any
Sanctions program.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Borrower or
any of its Subsidiaries or Affiliates is located or conducts business, (b) in
which any of the proceeds of the Loans will be used, or (c) from which repayment
of the Loans will be derived.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Section 9.1 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Sections 9.1(a) or (b) together with the
accompanying Compliance Certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).
“Secured Cash Management Agreement” means each Cash Management Agreement among
the Borrower or any of its Subsidiaries and a Cash Management Bank.
“Secured Cash Management Obligations” has the meaning specified therefor in the
Security Agreement.
“Secured Hedge Agreement” means each Hedge Agreement among the Borrower or any
of its Subsidiaries and a Hedge Bank.
“Secured Hedge Obligations” has the meaning specified therefor in the Security
Agreement.
“Secured Parties” means (a) the Collateral Agent, (b) the Lenders, (c) the
Administrative Agent, (d) the Hedge Banks, (e) the Cash Management Banks and (f)
any successors, indorsees, transferees and assigns of each of the foregoing.
“Securities” means equity-linked (including, without limitation, convertible
debt) or debt securities issued by the Borrower (either by private placement or
an underwritten public sale).
“Securities Account” means a securities account (as that term is defined in the
UCC).
“Security Agreement” means the Security Agreement, dated as of the date hereof,
among the Credit Parties and the Administrative Agent, as may amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof and the Intercreditor Agreement.
“Security Documents” means, collectively, (a) the Security Agreement, (b) the
Intercreditor Agreement, (c) any Acceptable Intercreditor Agreement and (d) each
other security agreement or other instrument or document executed and delivered
pursuant to Sections 9.11, 9.12 and 9.15 or pursuant to the Security Agreement
to secure any of the Obligations.
-48-



--------------------------------------------------------------------------------



“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) the excess of (i) Consolidated Total Debt as of the last day of the
most recent Test Period that is secured by a Lien on any assets of the Borrower
or any of its Subsidiaries over (ii) Unrestricted Cash as of the last day of the
most recent Test Period (excluding the proceeds of any Incremental Loans,
Incremental Equivalent Indebtedness or any other Indebtedness incurred or made
substantially concurrent with the determination of the amount of such
Unrestricted Cash) to (b) Consolidated EBITDA for the most recent Test Period.
“Significant Subsidiary” of any Person means a Subsidiary of that Person that
would constitute a “significant subsidiary” of such Person under Rule 1-02 of
Regulation S-X promulgated in connection with the U.S. federal securities laws.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, that as of the date of determination, both (a) (i) the sum
of the Borrower’s and its Subsidiaries’ debts (including contingent liabilities)
does not exceed the present fair saleable value of the Borrower’s and its
Subsidiaries’ present assets; (ii) the Borrower’s and its Subsidiaries’ capital
is not unreasonably small in relation to their businesses as contemplated on the
date of determination; and (iii) the Borrower’s and its Subsidiaries have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) the Borrower and its
Subsidiaries are “solvent,” on a consolidated basis, within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Specified Event of Default” means any Event of Default under Section 11.1(a),
(d) or (e).
“Stock Redemption Base Amount” means $2,500,000 in the aggregate in any fiscal
year.
“Stock Redemption Carry-Forward Amount” means an aggregate amount of up to
$1,000,000 in any fiscal year.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity. Unless
otherwise expressly provided, all references herein to a “Subsidiary” means a
Subsidiary of the Borrower.
“Subsidiary Guarantors” means (a) each Domestic Subsidiary on the Closing Date
(other than an Excluded Subsidiary designated as such on the Closing Date) and
(b) each Domestic Subsidiary that becomes a party to the Guaranty after the
Closing Date pursuant to Section 9.11.
“Supreme” means Supreme Industries, Inc., a Delaware corporation.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
-49-



--------------------------------------------------------------------------------



“Taxes” means any current or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (including additions
to tax, interest and penalties with respect thereto), now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.
“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Term Priority Collateral Account” means one or more segregated Deposit Accounts
and Securities Accounts maintained by the Borrower and its Domestic Subsidiaries
from time to time, in each case with respect to which the proceeds of Term
Priority Collateral are held and in each case which is subject to a perfected
Lien in favor of the Collateral Agent (pursuant to a Control Agreement or other
arrangements reasonably satisfactory to the Administrative Agent).
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended for which
financial statements have been or should have delivered pursuant to Section
9.1(a) or (b).
“Total Commitment” means the sum of the Commitments of all Lenders.
“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
the excess of (i) Consolidated Total Debt as of the last day of the most recent
Test Period over (ii) Unrestricted Cash as of the last day of the most recent
Test Period (excluding the proceeds of any Incremental Loans, Incremental
Equivalent Indebtedness or any other Indebtedness incurred or made substantially
concurrent with the determination of the amount of such Unrestricted Cash) to
(b) Consolidated EBITDA for the most recent Test Period.
“Trade Date” has the meaning specified in Section 13.6(f)(i).
“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions.
“Transactions” means (a) the negotiation, execution and delivery of this
Agreement, (b) the Refinancing, (c) the negotiation, execution and delivery of
the ABL Amendment and any related documents and (d) all other transactions in
connection with the foregoing.
“Transferee” has the meaning provided in Section 13.6(e).
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“UCC” means the Uniform Commercial Code.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
-50-



--------------------------------------------------------------------------------



“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” and “U.S.” means the United States of America.
“Unrestricted Cash” means cash and Cash Equivalents of the Borrower and its
Subsidiaries (a) not subject to any Lien other than the Lien of the Collateral
Agent or Permitted Liens permitted by clauses (a) and (s) of the definition
thereof, (b) located in a deposit account or securities account that is subject
to the “control” (as defined in Article 9 of the UCC) of the Collateral Agent
and (iii) not subject to legal or contractual obligations to be used for a
particular purpose.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Voting Equity Interests” means, with respect to any Person, as of any date,
such Person’s Equity Interests that are at the time entitled to vote for the
election of the Board of Directors of such Person.
“Weighted Average Life to Maturity” when applied to any Indebtedness,
Disqualified Equity Interests or preferred stock (or commitment therefor), as
the case may be, at any date, means the quotient obtained by dividing (a) the
sum of the products of the number of years from the date of determination to the
date of each successive scheduled principal payment of or commitment reduction
for such Indebtedness or redemption or similar payment with respect to such
Disqualified Equity Interests or preferred stock multiplied by the amount of
such payment or reduction, by (b) the sum of all such payments or reductions.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by any one or more of such Person and its Wholly-Owned Subsidiaries.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2.    Other Definitions and Provisions; Construction. Unless the context of
this Agreement or any other Credit Document clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Credit Document
refer to this Agreement or such other Credit Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Credit
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to
-51-



--------------------------------------------------------------------------------



this Agreement unless otherwise specified. Any reference in this Agreement or in
any other Credit Document to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Unless the context
requires otherwise, any reference in this Agreement or in any other Credit
Document to any Person shall be construed to include such Person’s successors
and assigns.
1.3.    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
9.1(a), except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)    If at any time any change in GAAP or in the application thereof would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP without giving effect to such
change and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change; provided, further that all obligations of any Person that are or
would have been treated as operating leases for purposes of GAAP prior to the
effectiveness of FASB ASC 842 shall continue to be accounted for as operating
leases for purposes of all financial definitions and calculations for purpose of
this Agreement (whether or not such operating lease obligations were in effect
on such date) notwithstanding the fact that such obligations are required in
accordance with FASB ASC 842 (on a prospective or retroactive basis or
otherwise) to be treated as Capitalized Lease Obligations in the financial
statements.
1.4.    Exchange Rates. Notwithstanding anything to the contrary contained
herein, for purposes of any determination under Section 8, Section 9, Section 10
or Section 11 of this Agreement (any of the foregoing, an "Applicable
Transaction"), in a currency other than Dollars, (i) the Dollar equivalent of an
applicable transaction in any such currency shall be calculated as of the date
of such applicable transaction (which, in the case of any distribution, shall be
deemed to be the date of the declaration thereof and, in the case of the
incurrence of Indebtedness, shall be deemed to be on the date first committed);
provided, that if any Indebtedness is incurred to refinance or replace other
Indebtedness denominated in a currency other than Dollars, and the relevant
refinancing or replacement would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing or replacement, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing or replacement Indebtedness does not
exceed an amount sufficient to repay the principal amount of such Indebtedness
being refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest and premiums (including tender premiums) thereon plus other reasonable
and customary fees and expenses (including upfront fees and original issue
discount) incurred in connection with such refinancing or replacement, (y) any
existing commitments unutilized thereunder and (z) additional amounts permitted
to be incurred under another clause of the definition of Permitted Indebtedness
(provided such incurrence shall be deemed a usage of such additional clause of
the definition of Permitted Indebtedness for all
-52-



--------------------------------------------------------------------------------



purposes) and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any Applicable Transaction so long
as such Applicable Transaction was permitted at the time incurred, made,
acquired, committed, entered or declared.
1.5.    Rates; Eurodollar Rate Notification. The interest rate on Eurodollar
Loans and ABR Loans (when determined by reference to clause (c) of the
definition of ABR) is determined by reference to the Eurodollar Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, Section 2.10(d) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will promptly notify the Borrower,
pursuant to Section 2.10(d), of any change to the reference rate upon which the
interest rate on Eurodollar Loans and ABR Loans (when determined by reference to
clause (c) of the definition of ABR) is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
the “Eurodollar Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (other than, for the avoidance of doubt,
with respect to its obligation to apply the definition of each such rate in
accordance with its terms and comply with its express obligations under Section
2.10(d)), including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.10(d), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.10(d), including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate will be similar to, or produce the same value or economic equivalence of,
the Eurodollar Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
1.6.    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
1.7.    Limited Condition Transactions. Notwithstanding anything in this
Agreement or any Credit Document to the contrary, in the event that the Borrower
notifies the Administrative Agent in writing that any proposed Acquisition,
Investment or redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness is a Limited Condition Transaction and that the
Borrower wishes to test the conditions to such Limited Condition Transaction and
the Indebtedness that is to be used to finance such Limited Condition
Transaction in accordance with this Section 1.7, then, so long as agreed to by
the lenders providing such Indebtedness, the following provisions shall apply:
(a)    any condition to the consummation of such Limited Condition Transaction
or the incurrence such Indebtedness that requires that no Default or Event of
Default shall have occurred and be continuing at the time of the consummation of
such Limited Condition Transaction or the incurrence of such Indebtedness, shall
be satisfied if (i) no Default or Event of Default shall have occurred and be
continuing at the time of the execution of the definitive agreement governing
such Limited Condition
-53-



--------------------------------------------------------------------------------



Transaction or, in respect of any transaction described in clause (b) of the
definition of “Limited Condition Transaction”, the date on which irrevocable
notice of repayment, redemption or offer to purchase is given (the “LCT Test
Date”) and (ii) no Specified Event of Default shall have occurred and be
continuing both immediately before and immediately after giving effect to the
consummation of such Limited Condition Transaction and the incurrence of any
Indebtedness in connection therewith;
(b)    any condition to the consummation of such Limited Condition Transaction
or the incurrence of such Indebtedness that the representations and warranties
in this Agreement and the other Credit Documents shall be true and correct at
the time of consummation of such Limited Condition Transaction or the incurrence
of such Indebtedness shall be deemed satisfied if (i) all representations and
warranties in this Agreement and the other Credit Documents are true and correct
in all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects) as of the
LCT Test Date, or if such representation speaks as of an earlier date, as of
such earlier date and (ii) as of the date of consummation of such Limited
Condition Transaction, (A) the representations and warranties under the relevant
definitive agreement governing such Limited Condition Transaction as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement or otherwise decline to
close such Limited Condition Transaction as a result of a breach of such
representations and warranties or the failure of those representations and
warranties to be true and correct and (B) certain of the representations and
warranties in this Agreement and the other Credit Documents which are customary
for similar “funds certain” financings, as determined by the lenders providing
such Indebtedness, shall be true and correct in all material respects (except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects), except for any representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date);
(c)    any financial ratio test or condition to be tested in connection with the
consummation of such Limited Condition Transaction and the incurrence of such
Indebtedness will be tested as of the LCT Test Date, in each case, after giving
effect to the consummation of the relevant Limited Condition Transaction and the
incurrence of such Indebtedness (assuming that such Indebtedness is fully funded
on the LCT Test Date and giving effect to the use of proceeds thereof, but
without deducting the net cash proceeds from such Indebtedness in the
calculation of any ratio under this Agreement), on a pro forma basis where
applicable, and, for the avoidance of doubt, (i) such ratios and baskets shall
not be tested at the time of consummation of such Limited Condition Transaction
and (ii) if any of such ratios are exceeded or conditions are not met following
the LCT Test Date, but prior to the consummation of such Limited Condition
Transaction or the incurrence of such Indebtedness, as a result of fluctuations
in such ratio or amount (including due to fluctuations in Consolidated EBITDA of
the Borrower or the Person subject to such Limited Condition Transaction), at or
prior to the consummation of the relevant transaction or action, such ratios
will not be deemed to have been exceeded and such conditions will not be deemed
unmet as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken;
(d)    except as provided in the next sentence, in connection with any
subsequent calculation of any ratio or basket on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated and the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio or basket shall be calculated
on a pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have been consummated. Notwithstanding the foregoing, any
calculation of a ratio in connection with the pro forma calculation of (x) the
Senior Secured Leverage Ratio set forth in Section 10.7(a)(i) and (y) the Total
Leverage Ratio set forth in Section 10.9(c) and
-54-



--------------------------------------------------------------------------------



Section 10.9(g), shall in each case be calculated assuming such Limited
Condition Transaction and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible Limited
Condition Transactions is separately tested.
SECTION 2.    Amount and Terms of Credit
2.1.    Commitments and Loans.
(a)    Subject to and upon the terms and conditions herein set forth, each
Initial Lender severally (and not jointly) agrees on the Closing Date to make a
loan or loans denominated in Dollars (each an “Initial Loan”) to the Borrower in
an amount equal to such Initial Lender’s Initial Commitment, which Initial Loans
may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans in accordance with the provisions
hereof; provided that all Initial Loans made by each of the Initial Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Initial Loans of the same Type. Amounts paid or
prepaid in respect of Initial Loans may not be reborrowed.
(b)    Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect (1) the
obligation of the Borrower to repay such Loan or (2) the obligations, duties and
rights of such Lender hereunder and (B) in exercising such option and without
limiting the rights of the Borrower under Section 2.10 and 5.4 in respect of any
increased costs to it, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it).
2.2.    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. Each
Borrowing of Loans shall be in a minimum amount of $1,000,000 and in an integral
multiple of $500,000. More than one Borrowing may be incurred on any date;
provided that at no time shall there be outstanding more than ten Borrowings of
Eurodollar Loans under this Agreement.
2.3.    Notice of Borrowing.
(a)    Whenever the Borrower desires to incur Loans hereunder, it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 12:00
Noon (New York time) at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Eurodollar
Loans, and (ii) prior to 12:00 Noon (New York time) at least one (1) Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of ABR Loans pursuant to a Notice of Borrowing/Continuation.
Each such Notice of Borrowing/Continuation, except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall specify (i) the
aggregate principal amount of Loans to be made pursuant to such Borrowing, (ii)
the date of Borrowing (which shall be a Business Day); (iii) whether the
respective Borrowing shall consist of ABR Loans or Eurodollar Loans and, if
Eurodollar Loans, the Interest Period to be initially applicable thereto and
(iv) the Class of the Borrowing. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of each proposed Borrowing of Loans, of such Lender’s Applicable Percentage
thereof and of the other matters covered by the related Notice of
Borrowing/Continuation.
(b)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the
-55-



--------------------------------------------------------------------------------



Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.
2.4.    Disbursement of Funds.
(a)    No later than 12:00 Noon (New York time) on the date specified in each
Notice of Borrowing/Continuation of Loans, each Lender will make available its
Applicable Percentage, if any, of each Borrowing of Loans requested to be made
on such date in the manner provided below.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in Dollars in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will make available to the Borrower, by depositing to the Borrower’s
account designated in the Notice of Borrowing/Continuation (on behalf of the
Borrower), the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available the same to the Borrower, the Administrative Agent shall be entitled
to recover such corresponding amount from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the greater of (x) the Federal Funds Effective Rate and (y) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) if paid by the Borrower, the
then-applicable rate of interest for ABR Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
2.5.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower shall repay to the Administrative Agent in Dollars, for the
benefit of the Initial Lenders, on the Initial Loan Maturity Date, the
then-unpaid Initial Loans.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to
Section 13.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder and the Type and Class of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or
-56-



--------------------------------------------------------------------------------



to become due and payable from the Borrower to each Lender or the Administrative
Agent hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable law and absent manifest error, be prima facie evidence
of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower in accordance with the terms of this Agreement.
(e)    Upon the request of any Lender made through the Administrative Agent, the
Borrower shall prepare, execute and deliver to such Lender a promissory note of
the Borrower payable to such Lender and substantially in the form of Exhibit C
hereto (or otherwise in a form approved by the Administrative Agent), which
shall evidence such Lender’s Loans in addition to the records contemplated by
this Section 2.5.
2.6.    Conversions and Continuations.
(a)    The Borrower shall have the option on any Business Day to convert all or
a portion equal to at least $1,000,000 of the outstanding principal amount of
Loans made to the Borrower from one Type into a Borrowing or Borrowings of
another Type and the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any Eurodollar Loans as Eurodollar
Loans for an additional Interest Period; provided that (i) no partial conversion
of Eurodollar Loans shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to a single Borrowing to less than $1,000,000, (ii) ABR
Loans may not be converted into Eurodollar Loans if an Event of Default is in
existence on the date of the conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) Eurodollar Loans may not be continued as Eurodollar Loans
for an additional Interest Period if an Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no conversion or continuation of Eurodollar Loans may be
made on a day other than the last day of the Interest Period applicable thereto
and (v) Borrowings resulting from conversions pursuant to this Section 2.6 shall
be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 12:00 noon (New York time)
at least three Business Days’ (or one Business Day’s notice in the case of a
conversion into ABR Loans) prior written notice (or telephonic notice promptly
confirmed in writing) (each a “Notice of Conversion or Continuation”) specifying
the Loans to be so converted or continued, the Type and Class of Loans to be
converted or continued into and, if such Loans are to be converted into or
continued as Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such Eurodollar Loans shall be automatically converted on the
last day of the current Interest Period into ABR Loans. If upon the expiration
of any Interest Period in respect of Eurodollar Loans, the Borrower has failed
to elect a new Interest Period to be applicable thereto as provided in paragraph
(a) above, the Borrower shall be deemed to have elected to continue such
Borrowing of Eurodollar Loans into a Borrowing of Eurodollar Loans with an
Interest Period of one month’s duration effective as of the expiration date of
such current Interest Period.
2.7.    Pro Rata Borrowings. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be
-57-



--------------------------------------------------------------------------------



obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.
2.8.    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the ABR Margin plus
the ABR in effect from time to time.
(b)    The unpaid principal amount of each Eurodollar Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Eurodollar Margin in effect from time to time plus the relevant Eurodollar Rate.
(c)    (i) Automatically while any Event of Default has occurred and is
continuing under Section 11.1(a), (d) or (e) or (ii) at the election of the
Required Lenders while any other Event of Default has occurred and is
continuing, the Obligations shall bear interest at a rate per annum that is (x)
in the case of overdue principal, the rate that would otherwise be applicable
thereto plus 2% or (y) in the case of any other outstanding amount, to the
extent permitted by applicable law, the rate described in Section 2.8(a) plus 2%
from and including the date of such non-payment to but excluding the date on
which such amount is paid in full (after as well as before judgment).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the maturity thereof; provided that
(i) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the applicable Maturity Date thereof),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (ii) in the event of any conversion of
any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and (iii) interest accrued pursuant to Section 2.8(c) shall be
payable on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
2.9.    Interest Periods. At the time the Borrower gives a Notice of Borrowing/
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of Eurodollar Loans (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 p.m. (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Loans, the Borrower shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) the Interest Period applicable to such Borrowing, which Interest Period
shall, at the option of the Borrower, be (x) a one week period or (y) a one,
two, three or six month period or, (z) if agreed to by each applicable Lender
and the Administrative Agent (in its capacity as such), a twelve month period.
Notwithstanding anything to the contrary contained above:
(i)    the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
-58-



--------------------------------------------------------------------------------



(ii)    if any Interest Period relating to a Borrowing of Eurodollar Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;
(iii)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a Eurodollar Loan would
otherwise expire on a day that is not a Business Day but is a day that is after
the last Business Day in such month, such Interest Period shall expire on the
next preceding Business Day; and
(iv)    the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date thereof.
2.10.    Increased Costs, Illegality, Effect of Benchmark Transition Event, etc.
(a)    Unless and until a Benchmark Replacement is implemented in accordance
with clause (d) below, in the event that (x) in the case of clause (i) below,
the Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):
(i)    on any date for determining the Eurodollar Rate for any Interest Period
that (x) deposits in the principal amounts of the Loans comprising such
Eurodollar Loan Borrowing are not generally available in the relevant market,
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate or (z) the Administrative Agent is advised in
writing by the Required Lenders that the Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
their Loans included in such Borrowing for such Interest Period; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Eurodollar
Loans (or, in the case of increased costs attributable to Taxes, any Loan)
because of any change since the date hereof in any applicable law, governmental
rule, regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements (provided that in the case of any
increased costs attributable to Taxes, this clause (ii) shall apply only to the
extent such increased costs resulted from a change in a Requirement of Law after
the date such Lender becomes a party hereto, except to the extent such Lender’s
assignor, if any, was entitled to compensation for such increased costs
immediately prior to such assignment); provided, further, that it is understood
and agreed that, for the purposes of this Section 2.10(a)(ii), (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
law regardless of the date enacted, adopted, issued or implemented); or
(iii)    at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would
-59-



--------------------------------------------------------------------------------



not be unlawful), or has become impracticable as a result of a contingency
occurring after the date hereof that materially and adversely affects the
interbank eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice the Administrative Agent agrees to give at
such time when such circumstances no longer exist), and any Notice of
Borrowing/Continuation given by the Borrower with respect to Eurodollar Loans
that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.
Notwithstanding anything to the contrary contained herein, this clause (a) shall
not apply to any increased costs attributable to (W) any Taxes that are
grossed-up or indemnified pursuant to Section 5.4, (X) any Taxes that are
described in clauses (iii), (iv) or (v) of the definition of the Excluded Taxes,
(Y) any Other Connection Taxes that are imposed on or measured by net income or
profits (or franchise or similar taxes imposed in lieu thereof) and (Z) any
Other Connection Assignment Taxes as defined in Section 5.4(b).
(b)    At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if
the affected Eurodollar Loan is then being made pursuant to a Borrowing, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ notice
to the Administrative Agent, require the affected Lender to convert each such
Eurodollar Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
(c)    If, after the Closing Date, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, the
National Association of Insurance Commissioners, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
the date hereof regarding capital adequacy (whether or not having the force of
law) of any such authority, association, central bank or comparable agency (it
is understood and agreed that, for the purposes of this Section 2.10(c), (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted, issued or
implemented), has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Related Party’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Related Party could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy
-60-



--------------------------------------------------------------------------------



to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof. Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this Section
2.10(c), will give prompt written notice thereof to the Borrower (on its own
behalf) which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.
(d)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Credit Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Eurodollar Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders of each Class. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders of each Class have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the Eurodollar Rate with a Benchmark Replacement pursuant to this Section
2.10(d) will occur prior to the applicable Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.10(d), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole reasonable
discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.10(d).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurodollar Loan of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of ABR
based upon the Eurodollar Rate will not be used in any determination of ABR.
-61-



--------------------------------------------------------------------------------



2.11.    Compensation. If (a) any payment of principal of any Eurodollar Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Eurodollar Loan as a result of a payment or
conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or a required
assignment pursuant to Section 13.7, as a result of acceleration of the maturity
of the Loans pursuant to Section 11 or for any other reason, (b) any Borrowing
of Eurodollar Loans is not made as a result of a withdrawn Notice of
Borrowing/Continuation, (c) any ABR Loan is not converted into a Eurodollar Loan
as a result of a withdrawn Notice of Conversion or Continuation, (d) any
Eurodollar Loan is not continued as a Eurodollar Loan as a result of a withdrawn
Notice of Conversion or Continuation or (e) any prepayment of principal of any
Eurodollar Loan is not made as a result of a withdrawn notice of prepayment
pursuant to Sections 5.1 or 5.2, the Borrower shall, after receipt of a written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amount), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that such Lender may reasonably incur as a
result of such payment, failure to convert, failure to continue or failure to
prepay, including any loss, cost or expense (excluding loss of anticipated
profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such
Eurodollar Loan.
2.12.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.10(a)(ii), 2.10(a)(iii),
2.10(c) or 5.4 with respect to such Lender, it will use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Section 2.10 or 5.4.
2.13.    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Sections 2.10, 2.11 or 5.4 is
given by any Lender more than 120 days after the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections and of such Lender’s demand for compensation
therefor, such Lender shall not be entitled to compensation under Sections 2.10,
2.11 or 5.4, as the case may be, for any such amounts incurred or accruing prior
to the 120th day prior to the giving of such notice to the Borrower.
2.14.    Amortization.
(a)    The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders, on the last Business Day of each calendar quarter of
each year (commencing with the last Business Day of the first full calendar
quarter ending after the Closing Date) (each, a “Initial Loan Repayment Date”),
a principal amount in respect of the Initial Loans equal to (x) the outstanding
principal amount of Initial Loans on the Effective Date multiplied by (y) 0.25%
(each, an “Initial Loan Repayment Amount”), as each such Initial Loan Repayment
Amount may be reduced pursuant to the other terms hereof and the Credit
Agreement. To the extent not previously paid, all Initial Loans shall be due and
payable on the Initial Loan Maturity Date.
(b)    In the event that any Incremental Loans are made, such Incremental Loans
shall, subject to Section 2.15, be repaid by the Borrower in the amounts (each,
an “Incremental Loan Repayment Amount”) and on the dates (each an “Incremental
Loan Repayment Date”) set forth in the applicable Joinder Agreement. In the
event that any Extended Loans are established, such Extended Loans shall,
subject to Section 3.1, be repaid by the Borrower in the amounts (each such
amount, an “Extended Loan Repayment Amount”) and on the dates (each, an
“Extended Loan Repayment Date”) set forth in the applicable Extension Amendment.
In the event that any Refinancing Loans are established, such Refinancing Loans
shall, subject to Section 3.2, be repaid by the Borrower in the amounts (each
such amount with respect to any Refinancing Loan Repayment Date, a “Refinancing
Loan Repayment
-62-



--------------------------------------------------------------------------------



Amount”) and on the dates (each, an “Refinancing Loan Repayment Date”) set forth
in the applicable Refinancing Amendment. To the extent not previously paid, all
Loans shall be due and payable on the applicable Maturity Date thereof.
2.15.    Incremental Facilities.
(a)    The Borrower may by written notice to the Administrative Agent elect to
request, prior to the Latest Maturity Date, additional term loans hereunder (any
such additional term loans, the “Incremental Loans” and the commitments
therefor, the “Incremental Commitments”); provided that (i) the total aggregate
initial principal amount (as of the date of incurrence or availability thereof)
of such requested Incremental Loans or Incremental Commitments, when added to
the aggregate principal amount of Incremental Equivalent Debt incurred at such
time, shall not exceed the Incremental Limit on such date, (ii) the total
aggregate principal amount of such Incremental Loans or Incremental Commitments
shall, unless otherwise approved by the Administrative Agent, not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (i) and (iii) the incurrence of any
such Incremental Loans or Incremental Commitments is permitted pursuant to the
terms of the Revolving Indebtedness Documents.
(b)    Each such notice shall specify (i) the date (each, an “Incremental
Closing Date”) on which the Borrower proposes that the Incremental Loans shall
be made, which shall be a date not less than 10 Business Days (or such lesser
number of days as may be acceptable to the Administrative Agent) after the date
on which such notice is delivered to the Administrative Agent and (i) the
identity of each Lender or other Person that is an eligible assignee pursuant to
Section 13.6(b) to whom the Borrower proposes any portion of such Incremental
Commitments be allocated (each, an “Incremental Lender”) and the amounts of such
allocations; provided that (x) no Incremental Lender that is not an existing
Lender, an Affiliate of a Lender or an Approved Fund shall provide Incremental
Loans unless the Administrative Agent shall have consented thereto (such consent
not to be unreasonably withheld or delayed) and (y) any Lender approached to
provide all or a portion of any Incremental Loans may elect or decline, in its
sole discretion, to provide such Incremental Loans.
(c)    The terms of each incurrence of Incremental Loans or Incremental
Commitments shall be determined by the Borrower and the applicable Incremental
Lenders; provided that:
(i)    Incremental Loans or Incremental Commitments (x) secured on a pari passu
basis with the Obligations shall not mature earlier than the Latest Maturity
Date and the Weighted Average Life to Maturity of such Incremental Loans or
Incremental Commitments shall not be shorter than the remaining Weighted Average
Life to Maturity of the Loans outstanding as of such Incremental Closing Date
and (y) either secured on a junior basis to the Obligations or unsecured shall
not mature earlier than 91 days after the Latest Maturity Date of the Loans
outstanding as of such Incremental Closing Date (except in the case of customary
bridge loans which, subject to customary conditions (including no payment or
bankruptcy event of default), would either automatically be converted into or
required to be exchanged for permanent refinancing which does not mature earlier
than 91 days after the Latest Maturity Date of the Loans outstanding as of such
Incremental Closing Date and the applicable Credit Party agrees at the time of
incurrence thereof to take all such actions required to cause such conversion or
exchange) and shall require no amortization, prepayments, redemptions,
repurchases or similar required payments (other than customary offers to
purchase in connection with a change of control or cross-acceleration) prior to
its stated final maturity date;
(ii)    the All-In Yield of any Incremental Loans incurred within twelve (12)
months after the Closing Date shall be determined by the Borrower and the
applicable Incremental Lenders (provided that the All-In Yield applicable to
such Incremental Loans shall not be greater than the All-In Yield for the
Initial Loans plus 50 basis points per annum unless the ABR Margin and the
Eurodollar Margin are increased so as to cause the All-In Yield for the Initial
Loans to equal the All-In Yield for such Incremental Loans minus 50 basis points
per annum);
-63-



--------------------------------------------------------------------------------



(iii)    (A) if such Incremental Loans are secured, they will be secured solely
by Collateral on pari passu or junior (but in no event senior) basis with the
Obligations and, if necessary, will be subject to an Acceptable Intercreditor
Agreement and (B) no Incremental Loans shall be guaranteed by any Person other
than the Subsidiary Guarantors;
(iv)    any such Incremental Loans may participate on a pro rata basis or a less
than pro rata basis in any mandatory repayments or prepayments of the Initial
Term Loans (other than any repayment of such Incremental Loans at maturity); and
(v)    such Incremental Loans shall be on terms and pursuant to a fully executed
Joinder Agreement (provided that, to the extent such terms and documentation are
not consistent with the existing Credit Documents (except to the extent
permitted by clauses (i) through (iv) above), they shall be reasonably
satisfactory to the Administrative Agent).
(d)    Any Incremental Commitment or Incremental Loan shall become effective as
of such Incremental Closing Date and shall be subject to the following
conditions precedent, which, in the case of an Incremental Loan incurred solely
to finance a substantially concurrent Limited Condition Acquisition (including
all related costs, expenses and debt repayments or refinancings in connection
therewith), shall be subject solely to Section 1.7:
(i)    no Default or Event of Default shall exist on such Incremental Closing
Date before or after giving effect to such Incremental Loans;
(ii)    all representations and warranties made by any Credit Party contained
herein or in the other Credit Documents shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as though such representations and warranties
had been made on and as of the date of such Incremental Closing Date (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date); and
(iii)    the Credit Parties shall deliver or cause to be delivered any legal
opinions or other documents (including without limitation guarantee and
collateral reaffirmation agreements) reasonably requested by Administrative
Agent in connection with any such transaction (it being understood that any such
items that are substantially consistent with those delivered on the Closing Date
shall be satisfactory).
(e)    The Incremental Loans shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the Incremental Lenders and
the Administrative Agent, and each of which shall be recorded in the Register
and shall be subject to the requirements set forth in Section 5.4(d).
(f)    Any Incremental Loans made on an Incremental Closing Date shall be
designated a separate series (a “Series”) of Incremental Loans for all purposes
of this Agreement. On any Incremental Closing Date on which any Incremental
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions and any additional terms and conditions set forth
in the applicable Joinder Agreement, (i) each Incremental Lender with an
Incremental Commitment of the applicable Series shall make an Incremental Loan
to the Borrower in an amount equal to its Incremental Commitment of such Series,
and (ii) each Incremental Lender of any Series shall become a Lender hereunder
with respect to the Incremental Commitment of such Series and the Incremental
Loans of such Series made pursuant thereto. The Incremental Commitment and
Incremental Loans established pursuant to this Section shall be entitled to all
the benefits afforded by, this Agreement and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
guarantees and
-64-



--------------------------------------------------------------------------------



security interests created by the Security Documents. The Administrative Agent,
the Collateral Agent and the Credit Parties (without the consent any Lender that
would otherwise be required under Section 13.1) may effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to
effectuate the provisions of this Section 2.15.
SECTION 3.    Extensions/Refinancings.
3.1.    Extensions.
(a)    The Borrower may at any time, and from time to time, request that all or
a portion of the Loans of any Class (an “Existing Class”) be converted to extend
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Existing Class (any such Loans
which have been so converted, “Extended Loans”) and to provide for other terms
consistent with this Section 3.1. In order to establish any Extended Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of such Existing Class) (a “Loan
Extension Request”) setting forth the proposed terms of the Extended Loans to be
established, which shall (I) be identical as offered to each Lender under such
Existing Class (including as to the proposed interest rates and fees payable)
and offered pro rata to each Lender under such Existing Class and (II) be
identical to the Loans of the Existing Class from which they are to be converted
except (w) the scheduled final maturity date shall be extended and any or all of
the scheduled amortization payments of the aggregate principal amount of the
Extended Loans may be delayed to later dates than the scheduled amortization of
principal of such Existing Class (with any such delay resulting in a
corresponding adjustment to the scheduled amortization payments reflected in
Section 2.14 or in the applicable Extension Amendment, as the case may be, with
respect to the Existing Class from which such Extended Loans were converted, in
each case as more particularly set forth in Section 3.1(b) below), (x) (A) the
Eurodollar Margin and the ABR Margin with respect to the Extended Loans may be
higher or lower than the Eurodollar Margin and the ABR Margin for the Existing
Class (or another interest rate mechanism or other interest rates for such
Extended Loans may be agreed to by the Lenders providing the Extended Loans and
the Borrower) and/or (B) additional fees (including original issue discount and
upfront fees) may be payable solely to the Lenders providing such Extended Loans
in addition to or in lieu of any increased margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment, (y) Extended Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof and (z) the Extension Amendment relating to
such Extended Loans may provide for other covenants and terms applicable to such
Extended Loans that apply solely to any period after the Latest Maturity Date
that is in effect on the effective date of the Extension Amendment (immediately
prior to the establishment of such Extended Loans); provided that (i) any
Extended Loans may participate in any voluntary or mandatory repayments or
prepayments hereunder on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) with respect to the Loans of the Existing Class
from which they are to be converted, in each case as specified in the respective
Loan Extension Request; (ii) no Default shall have occurred and be continuing at
the time an Extension Amendment becomes effective; (iii) the Weighted Average
Life to Maturity of any Extended Loans of a given Extension Series at the time
of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Loans) than the Weighted Average Life to Maturity, as of the
date of the Extension Amendment relating to such Extended Loans, of the Existing
Class; (iv) in no event shall the final maturity date of any Extended Loans of a
given Extension Series at the time of establishment thereof be earlier than the
then Latest Maturity Date of any other Class of Loans hereunder; (v) any such
Extended Loans (and the Liens securing the same) shall be permitted by the terms
of the Intercreditor Agreement (to the extent the Intercreditor Agreement is
then in effect); (vi) at no time shall there be Classes of Loans hereunder
(including Incremental Loans, Extended Loans and Refinancing Loans) that have
more than six (6) different maturity dates; and (vii) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Loans amended pursuant to any Extension Amendment shall be designated a
separate Extension Series of Extended Loans for all purposes of this Agreement;
provided that any Extended Loans may, to the extent provided in the applicable
Extension Amendment, be
-65-



--------------------------------------------------------------------------------



designated as an increase in any previously established Class of Loans that has
a later maturity date than the Loans of the Existing Class from which such Loans
are being extended. No Lender shall have any obligation to agree to have any of
its Loans converted into Extended Loans pursuant to any Loan Extension Request.
(b)    The Borrower shall provide the applicable Loan Extension Request at least
five (5) Business Days prior to the date on which Lenders of the Existing Class
(the “Existing Lenders”) are requested to respond. Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Existing Class of Loans subject
to such Loan Extension Request converted into Extended Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Loan Extension Request of the amount of its Existing Class of Loans
subject to such Loan Extension Request that it has elected to convert into
Extended Loans; provided that if any Existing Lenders fail to respond, such
Existing Lenders will be deemed to have declined to extend their Loans. In the
event that the aggregate amount of Loans subject to Extension Elections exceeds
the amount of Extended Loans requested pursuant to the Loan Extension Request,
the Existing Class of Loans subject to Extension Elections shall be converted to
Extended Loans on a pro rata basis based on the amount of the Existing Class of
Loans included in each such Extension Election.
(c)    Extended Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 13.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Loans established
thereby) executed by the Credit Parties, the Administrative Agent and the
Extending Lenders. No Extension Amendment shall provide for any tranche of
Extended Loans in an aggregate principal amount that is less than $25,000,000
(unless the Administrative Agent shall agree to a lesser amount). In addition to
any terms and changes required or permitted by Section 3.1(a), each Extension
Amendment (x) shall amend the scheduled amortization payments pursuant to
Section 2.14 or the applicable Joinder Agreement with respect to the Existing
Class from which the Extended Loans were converted to reduce each scheduled
amortization payment for the Existing Class in the same proportion as the amount
of Existing Class that shall have been converted pursuant to such Extension
Amendment, (y) may, but shall not be required to, impose additional requirements
(not inconsistent with the provisions of this Agreement in effect at such time)
with respect to the final maturity and Weighted Average Life to Maturity of
Incremental Loans incurred following the date of such Extension Amendment and
(z) shall provide for such other technical amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
judgment of the Administrative Agent, to give effect to the foregoing Extension
Amendments, and the Lenders hereby expressly authorize the Administrative Agent
to enter into any such Extension Amendment. Notwithstanding anything to the
contrary in this Section 3.1 and without limiting the generality or
applicability of Section 13.1 to any Section 3.1 Additional Amendments (as
defined below) or any of the consents or votes of the Required Lenders, all
affected Lenders or all Lenders that may be required pursuant to Section 13.1,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 3.1 Additional Amendment”) to this Agreement
and the other Credit Documents; provided that such Section 3.1 Additional
Amendments are within the requirements of Section 3.1(a) and do not become
effective prior to the time that such Section 3.1 Additional Amendments have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of Incremental Loans provided for in any Joinder Agreement
and Refinancing Loans provided for in any Refinancing Amendment and (2) consents
applicable to holders of any Extended Loans provided for in any Extension
Amendment) by such of the Lenders, Credit Parties and other parties (if any) as
may be required in order for such Section 3.1 Additional Amendments to become
effective in accordance with Section 13.1.
(d)    The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
3.1(a) and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) items similar to those in Section 6
with respect to the transactions contemplated by any Extension Amendment (with
references to the Closing Date being replaced by the effective date of such
Extension Amendment)
-66-



--------------------------------------------------------------------------------



(it being understood that any such items that are substantially consistent with
those delivered on the Closing Date shall be satisfactory) and (ii)
reaffirmation agreements and/or such amendments to the Security Documents as may
be reasonably requested by the Collateral Agent in order to ensure that the
Extended Loans are provided with the benefit of the applicable Credit Documents.
Each exercise of the extension feature referred to in this Section 3.1 shall
result in the Extended Loans and the Existing Class each being deemed a separate
Class of Loans, and any Class of Loans may thereafter be extended in whole or in
part pursuant to this Section 3.1 (whether or not such Class had previously been
offered an extension pursuant to this Section 3.1).
3.2.    Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Refinancing Lender, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Loans then outstanding
under this Agreement (including any Incremental Loans, Extended Loans or other
Refinancing Loans) pursuant to an amendment to this Agreement (such an
amendment, a “Refinancing Amendment”). The effectiveness of any Refinancing
Amendment shall be subject to (i) there being no Default or Event of Default on
such date before or after giving effect to such Refinancing Loans; (ii) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents being true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date of such date (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date); and (iii) to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent on the date
thereof of (a) items similar to those in Section 6 with respect to the
transactions contemplated by any Refinancing Amendment (with references to the
Closing Date being replaced by the effective date of such Refinancing Amendment)
(it being understood that any such items that are substantially consistent with
those delivered on the Closing Date shall be satisfactory) and (b) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Collateral Agent in order to ensure that the Extended Loans are
provided with the benefit of the applicable Credit Documents. The agent for the
Credit Agreement Refinancing Indebtedness, if such Indebtedness is secured by a
Lien on any asset of the Borrower or any of its Subsidiaries shall enter into
the Intercreditor Agreement in the capacity as an agent for such Credit
Agreement Refinancing Indebtedness. Each exercise of the refinancing feature
referred to in this Section 3.2 shall result in the Refinancing Loans being
deemed a separate Class of Loans.
(b)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
3.2(a) shall be in an aggregate principal amount that is (x) not less than
$25,000,000 and (y) an integral multiple of $10,000,000 in excess thereof.
(c)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto. Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
3.2. This Section 3.2 shall supersede any provisions in Section 13.1 to the
contrary.
SECTION 4.    Fees
-67-



--------------------------------------------------------------------------------



4.1.    Fees. The Borrower agrees to pay the fees to the Administrative Agent as
set forth in the Administrative Agent Fee Letter.
SECTION 5.    Payments
5.1.    Voluntary Prepayments.
(a)    Generally. Subject to Section 5.1(b), the Borrower shall have the right
to prepay Loans in whole or in part from time to time on the following terms and
conditions: (a) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of their intent to make such prepayment, the amount of
such prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrower no later
than 10:00 a.m. (New York time) one Business Day prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders, (b) each partial prepayment of any Borrowing of Loans shall be
in a multiple of $500,000 (or $1,000,000 in the case of Eurodollar Loans) and in
an aggregate principal amount of at least $1,000,000 (or $5,000,000 in the case
of Eurodollar Loans); provided that no partial prepayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than $1,000,000 and (c)
any prepayment of Eurodollar Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11. Each
prepayment in respect of any Loans pursuant to this Section 5.1 (other than as
otherwise set forth in Section 5.1(c)) shall be (a) applied to the Class or
Classes of Loans as the Borrower may specify (but on a pro rata basis to the
Lenders in such Class) and (b) applied to reduce Initial Loan Repayment Amounts,
Incremental Loan Repayment Amounts, (subject to Section 3.1), Extended Loan
Repayment Amounts and (subject to Section 3.2) Refinancing Loan Repayment
Amounts, as the case may be, in each case, in such order as the Borrower may
specify. Notwithstanding the foregoing, the Borrower may not repay (x) Extended
Loans of any Extension Series unless such prepayment is accompanied by a pro
rata repayment of Loans of the Existing Class from which such Extended Loans
were converted (or such Loans of the Existing Class have otherwise been repaid
in full) or (y) Refinancing Loans of any Refinancing Series unless such
prepayment is accompanied by a pro rata repayment of the Class of Loans that
such Refinancing Loans refinanced (if such Class of Loans was not refinanced in
full). Any notice of prepayment delivered in connection with any refinancing of
all of the credit facility established pursuant to this Agreement with the
proceeds of such refinancing or of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such contingency is not met (provided
that the failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 13.5).
(b)    Prepayment Premium. In the event that, within six (6) months after the
Closing Date, (x) the Borrower makes any prepayment of Initial Loans (including
pursuant to Section 5.1(c) or 5.2(b)) in connection with any Repricing
Transaction or (y) effect any amendment, supplement or modification hereof or
hereto resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of the Lenders, without
duplication, (I) in the case of clause (x), a prepayment premium of 1% of the
amount of the Initial Loans being prepaid and (II) in the case of clause (y), a
payment equal to 1% of the aggregate amount of the applicable Initial Loans
outstanding immediately prior to such amendment, supplement or modification.
(c)    Discounted Voluntary Prepayments.
(i)    Notwithstanding anything to the contrary in this Agreement, any Prepaying
Borrower Party shall have the right at any time and from time to time to prepay
Loans to the Lenders at a discount to the par value of such Loans (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 5.1(c); provided that (A) no Discounted Voluntary Prepayment shall be
made from the proceeds of any loan under the
-68-



--------------------------------------------------------------------------------



Revolving Credit Agreement which is not permitted under the terms thereof, (B)
any Discounted Voluntary Prepayment shall be offered to all Lenders on a pro
rata basis based on the then outstanding Loans and (C) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (and the Borrower shall provide the Administrative Agent a
certificate to that effect).
(ii)    To the extent a Prepaying Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Prepaying Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit G hereto (each,
a “Discounted Prepayment Option Notice”) that such Prepaying Borrower Party
desires to prepay the Loans in an aggregate principal amount specified therein
by the Prepaying Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Prepayment Amount of Loans shall not be less than
$15,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Loans, (B) a discount range (which may be a
single percentage) selected by the Prepaying Borrower Party with respect to such
proposed Discounted Voluntary Prepayment (representing the percentage of par of
the principal amount of Loans to be prepaid) (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
(iii)    Upon receipt of a Discounted Prepayment Option Notice in accordance
with Section 5.1(c)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit H hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a minimum price (the
“Acceptable Price”) within the Discount Range (for example, 80% of the par value
of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Prepaying Borrower Party, shall determine the applicable discount for Loans (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Prepaying Borrower Party if the Prepaying Borrower Party has
selected a single percentage pursuant to Section 5.1(c)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at which the
Prepaying Borrower Party can pay the Proposed Discounted Prepayment Amount in
full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the lowest Acceptable Price); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Price, the Applicable Discount shall be the
highest Acceptable Price specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Voluntary Discounted Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.
(iv)    The Prepaying Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Loans (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
-69-



--------------------------------------------------------------------------------



Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Prepaying Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Prepaying Borrower Party shall prepay all
Qualifying Loans.
(v)    Each Discounted Voluntary Prepayment shall be made within four Business
Days of the Acceptance Date (or such other date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), upon
irrevocable notice substantially in the form of Exhibit I hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 11:00 a.m. (New York City time), three Business Days prior to the
date of such Discounted Voluntary Prepayment, which notice shall specify the
date and amount of the Discounted Voluntary Prepayment and the Applicable
Discount determined by the Administrative Agent. Upon receipt of any Discounted
Voluntary Prepayment Notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 5.1(c)(iii) above) established by the Administrative
Agent in consultation with the Borrower.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Prepaying Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
5.2.    Mandatory Prepayments.
(a)    Dispositions. Subject to the provisions of the Intercreditor Agreement
(if it is in full force and effect), within three (3) Business Days of the date
of receipt by any Credit Party or any of its Subsidiaries of the Net Proceeds in
excess of $5,000,000 from any voluntary or involuntary Disposition by any Credit
Party or any of its Subsidiaries of assets (excluding Dispositions which qualify
as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (f), (i), (j)
and (l) of the definition of “Permitted Dispositions”, but including casualty
losses or condemnations in respect thereof), the Borrower shall prepay the
outstanding principal amount of the Loans in an amount equal to 100% of such Net
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such Dispositions; provided that, so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) the Borrower shall have given the Administrative
Agent prior written notice of the Borrower’s intention to apply such monies to
the costs of replacement of the properties or assets that are the subject of
such Disposition or the cost of purchase or construction of other assets useful
in the business of Borrower or its Subsidiaries, (C) pending application
thereof, in the case of Net Proceeds resulting from the Disposition of Term
Priority Collateral, the monies are held in a Term Priority Collateral Account
in which the Administrative Agent has a perfected first-priority security
interest (subject to Permitted Liens), and (D) the Borrower or its Subsidiaries,
as applicable, complete such replacement, purchase, or construction, or enter
into a binding commitment with respect to such replacement, purchase or
construction, in each case within 365 days after the initial receipt of such
monies, then the Borrower shall have the option to apply such monies to the
costs of
-70-



--------------------------------------------------------------------------------



replacement of the assets that are the subject of such sale or disposition,
unless and to the extent that such 365-day period shall have expired without
such replacement, purchase, or construction being made or completed (or, in the
case of replacements, purchases or construction to which the Borrower and
Subsidiaries have committed within such 365-day period, to the extent that such
replacement, purchase or constriction shall not have been made or completed
within 180 days from the end of such 365-day period), in which case, any Net
Proceeds not so applied shall be paid to the Administrative Agent and applied to
the prepayment of the Loans; provided, however, that, if at the time that any
such prepayment would be required, any Credit Party is required to offer to
repurchase or to prepay any Other Pari Passu Lien Obligations (or any Permitted
Refinancing Indebtedness in respect thereof that is secured by the Collateral on
a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with such Net Proceeds (such Other
Pari Passu Lien Obligations (or any Permitted Refinancing Indebtedness in
respect thereof) required to be offered to be so repurchased or prepaid, “Other
Applicable Indebtedness”), then the Borrower may apply such Net Proceeds on a
pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans and Other Applicable Indebtedness outstanding at such time
(and in the case of such Other Applicable Indebtedness, at a prepayment price of
no more than 100% of principal amount); provided that the portion of such Net
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Proceeds shall be allocated to the Loans in accordance with the terms
hereof) to the prepayment of the Loans and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of prepayment of the Loans that
would have otherwise been required pursuant to this Section 5.2(a) shall be
reduced by the amount of such Other Applicable Indebtedness so repaid with such
Net Proceeds and to the extent the holders of Other Applicable Indebtedness
decline to have such Other Applicable Indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof. Nothing contained in this Section 5.2(a) shall permit any
Credit Party or any of its Subsidiaries to sell or otherwise dispose of any
assets other than in accordance with Section 10.4.
(b)    Debt Issuance. Subject to the provisions of the Intercreditor Agreement
(if it is in full force and effect), not later than one (1) Business Day
following the receipt of any Net Proceeds of any Debt Issuance by the Borrower
or any of its Subsidiaries (or, in the case of a Debt Issuance comprised of
Credit Agreement Refinancing Indebtedness, on the day of receipt of the Net
Proceeds thereof), the Borrower shall make prepayments of Loans in an aggregate
amount equal to 100% of such Net Proceeds.
(c)    Excess Cash Flow. No later than five (5) Business Days after each date on
which the financial statements referred to in Section 9.1(a) for any fiscal year
ending on or after December 31, 2021 are required to be delivered (without
giving effect to any grace period), the Borrower shall make prepayments of Loans
in an aggregate amount equal to (A) the Applicable ECF Percentage of Excess Cash
Flow for the Excess Cash Flow Period ended on the last day of the period covered
by such financial statements minus (B) an amount equal to the principal amount
of (x) any voluntary prepayments of Loans pursuant to Section 5.1(a) or (c) and
(y) to the extent not already reducing Excess Cash Flow during such Excess Cash
Flow Period, any (I) prepayments of loans under the Revolving Credit Agreement
to the extent accompanied by simultaneous and equivalent commitment reduction
thereunder and (II) prepayments of Incremental Equivalent Indebtedness that is
secured on a pari passu basis with the Obligations, in the case of each of
clauses (x) and (y) during such Excess Cash Flow Period, other than in each case
prepayments of Loans funded with the proceeds of Indebtedness.
(d)    Application of Mandatory Prepayments. Subject to Section 5.2(f), each
prepayment of Loans required by Section 5.2(a), (b) or (c) shall be allocated
pro rata among the Initial Loans, the Incremental Loans, the Extended Loans and
the Refinancing Loans (and allocated to the Lenders of such Loans on a pro rata
basis) based on the applicable remaining Repayment Amounts due thereunder
(provided that (i) any prepayment of Loans with the Net Proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class of Refinanced Debt, and (ii) any Class of Incremental Loans may specify
that one or more other Classes of Loans and Incremental
-71-



--------------------------------------------------------------------------------



Loans may be prepaid prior to such Class of Incremental Loans), and shall be
applied within each Class of Loans to the scheduled installments of unpaid
Repayment Amounts due in respect of such Loans, to the payments due under
Section 2.14 on the applicable Repayment Dates and the final repayment on the
applicable Maturity Date, in each case as directed by the Borrower; provided
that (i) if permitted by the applicable Extension Amendment, if any Class of
Extended Loans has been established hereunder, the Borrower may, in its sole
discretion, allocate any prepayment that would otherwise be paid to the Lenders
of such Extended Loans to the Loans of the Existing Class, if any, from which
such Extended Loans were converted and (ii) if permitted by the applicable
Refinancing Amendment, if any Class of Refinancing Loans have been established
hereunder, the Borrower may allocate such prepayments in its sole discretion to
the Loans of the Class of Loans, if any, that such Refinancing Loans partially
refinanced. With respect to each such prepayment, the Borrower will, not later
than the date on which such prepayments are required to be made, give the
Administrative Agent written notice which shall include a calculation of the
amount of such prepayment to be applied to each Class of Loans requesting that
the Administrative Agent provide notice of such prepayment to each Initial
Lender, Incremental Lender, Extending Lender or Refinancing Lender, as
applicable.
(e)    Exceptions for Foreign Subsidiaries. Notwithstanding anything to the
contrary contained in this Section 5.2, (i) to the extent that any of or all the
Net Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”)
or Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Loans at the times provided in this Section 5.2
but may be retained by the applicable Foreign Subsidiary so long, but only so
long, as the applicable local law will not permit repatriation to the United
States (the Borrower hereby agrees to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
this Section 5.2 and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Proceeds of any Foreign
Disposition or a Foreign Subsidiary’s Excess Cash Flow would have adverse tax
cost consequences with respect to such Net Proceeds or Excess Cash Flow
(including, without limitation, creating a tax obligation or requiring the use
of net operating losses or similar tax credits to reduce such tax obligation),
such Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any such Net Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a) or any such Excess Cash Flow would have been required to be
applied to prepayments pursuant to Section 5.2(c), the Borrower may, at its
option, apply an amount equal to such Net Proceeds or Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against (or, if applicable, the net operating losses that would have been
applied) if such Net Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary).
(f)    Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any prepayment of Loans required to be made pursuant to Sections
5.2(a), (b) (other than in the case of a prepayment arising from a Debt Issuance
consisting of Credit Agreement Refinancing Indebtedness) or (c) at least three
(3) Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender holding Loans of the contents of the Borrower’s
prepayment notice and of such Lender’s pro rata share of the prepayment. Each
Lender may reject all (but not less than all) of its pro rata share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Loans
required to be made pursuant to Sections 5.2(a), (b)
-72-



--------------------------------------------------------------------------------



(other than in the case of a prepayment arising from a Debt Issuance consisting
of Credit Agreement Refinancing Indebtedness) or (c) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. (New York time) one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Loans to be rejected, any
such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Loans. Any Declined Proceeds remaining thereafter shall be
retained by the Borrower.
(g)    Payments. Amounts to be applied pursuant to Sections 5.1 and 5.2 to the
prepayment of Loans shall be applied, as applicable, first to reduce outstanding
ABR Loans. Any amounts remaining after each such application shall be applied to
prepay Eurodollar Loans. Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under Sections 5.1 and 5.2 shall be in excess of
the amount of the ABR Loans at the time outstanding (an “Excess Amount”), only
the portion of the amount of such prepayment as is equal to the amount of such
outstanding ABR Loans shall be immediately prepaid and, at the election of the
Borrower, such Excess Amount shall be either (A) deposited in an escrow account
on terms satisfactory to the Collateral Agent and applied to the prepayment of
Eurodollar Loans on the last day of the then next-expiring Interest Period for
Eurodollar Loans; provided that (i) interest in respect of such Excess Amount
shall continue to accrue thereon at the rate provided hereunder for the Loans
which such Excess Amount is intended to repay until such Excess Amount shall
have been used in full to repay such Loans and (ii) at any time while a Default
has occurred and is continuing, the Collateral Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.11.
5.3.    Payments Generally.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Administrative Agent, as the case may be,
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Administrative Agent’s Office,
it being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time) on such
day) like funds relating to the payment of principal or interest or Fees ratably
to the Lenders entitled thereto.
(b)    Any payments under this Agreement that are made later than 2:00 p.m. (New
York time) shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder or performance of any other
obligation hereunder shall be stated to be due on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest shall be payable during
such extension at the applicable rate in effect immediately prior to such
extension.
(c)    (x) Any proceeds of the sale, transfer or other disposition of Collateral
outside of the ordinary course of business received by the Administrative Agent
after an Event of Default has occurred and is continuing or (y) any other
proceeds of Collateral received by the Administrative Agent after an Event of
Default specified in Section 11.1(d) or (e) or acceleration of the Obligations
under this Agreement pursuant to Section 11 has occurred and is continuing shall
in the case of either (x) or (y) be applied as set forth in Section 11.2.
(d)    Other than as expressly provided elsewhere herein, if any Lender shall
obtain payment in respect of any principal or interest on account of the Loans
made by it any payment (whether
-73-



--------------------------------------------------------------------------------



voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of any principal or interest on such
Loans or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 13.8 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 13.8) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation. The Administrative Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this clause (d) and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this clause (d) shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower have not in fact made such payment, then each of the Lenders, severally
(and not jointly) agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
5.4.    Taxes.
(a)    Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums
-74-



--------------------------------------------------------------------------------



payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
-75-



--------------------------------------------------------------------------------



(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a
-76-



--------------------------------------------------------------------------------



reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
5.5.    Computations of Interest and Fees.
(a)    Interest on Eurodollar Loans and, except as provided in the next
succeeding sentence, ABR Loans shall be calculated on the basis of a 360-day
year for the actual days elapsed. Interest on ABR Loans in respect of which the
rate of interest is calculated on the basis of the Prime Rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.
-77-



--------------------------------------------------------------------------------



(b)    Fees shall be calculated on the basis of a 360-day year for the actual
days elapsed.
5.6.    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which they would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, as follows:
(i)    firstly, by reducing the amount or rate of interest required to be paid
by the Borrower to the affected Lender under Section 2.8; and
(ii)    thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower to the affected Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower. Any amount or rate of
interest referred to in this Section 5.6(c) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loan remains outstanding.
SECTION 6.    Conditions Precedent to Initial Borrowing
The Borrowing of Initial Loans under this Agreement is subject to the
satisfaction of the following conditions precedent:
6.1.    Credit Documents. All legal matters incident to this Agreement, the
extension of the Loans hereunder and the other Credit Documents shall be
satisfactory to the Administrative Agent and there shall have been delivered to
the Administrative Agent (and if applicable, the Collateral Agent) an executed
counterpart of each of the Credit Documents by each Credit Party.
6.2.    Collateral. All certificates, agreements, documents and instruments,
including UCC or other applicable personal property security financing
statements required or reasonably requested by the Administrative Agent or the
Collateral Agent to be delivered, executed, filed, registered or recorded to
create the Liens intended to be created by the Security Agreement and perfect
such Liens to the extent required by, and with the priority required by, the
Security Agreement shall have been executed, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording.
-78-



--------------------------------------------------------------------------------



6.3.    Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of counsel to the Credit Parties in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower, the other
Credit Parties and the Administrative Agent hereby instruct such counsel to
deliver such legal opinions.
6.4.    No Default. After giving effect to the Borrowings on the Closing Date
and the other transactions contemplated hereby, no Default or Event of Default
shall have occurred and is continuing.
6.5.    No Material Adverse Effect. Since December 31, 2019, no event or
circumstance shall have occurred or be existing that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect; provided that in
determining whether a Material Adverse Effect has occurred for purposes of this
Section 6.5, current financial and market conditions engendered by the
Coronavirus 2019 pandemic (“COVID-19”) shall not be given effect and the direct
impacts of COVID-19 on the business, operations or financial condition of Credit
Parties that occurred and were disclosed in any Form 10-K, Form 10-Q or Form 8-K
filed by the Credit Parties prior to the Closing Date, shall be disregarded.
6.6.    Intercreditor Agreement; ABL Amendment. Each of the Intercreditor
Agreement and the ABL Amendment shall have been executed and delivered by all
parties thereto and in each case shall be effective in accordance with its
terms.
6.7.    Closing Date Refinancing. The Closing Date Refinancing shall have been
(or substantially simultaneously with the consummation of the Closing Date,
shall be) paid in full, all commitments in respect thereof terminated and all
guarantees thereof and Liens in respect thereof discharged and released, and the
Administrative Agent shall have received a customary payoff letter in connection
therewith.
6.8.    Corporate Documents. The Administrative Agent shall have received:
(a)    a certificate of the secretary or assistant secretary of each Credit
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Credit Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Credit Party
authorizing the execution, delivery and performance of the Credit Documents to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Credit Document or any other
document delivered in connection herewith on behalf of such Credit Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (a));
(b)    a certificate as to the good standing of each Credit Party as of a recent
date, from such Secretary of State (or other applicable Governmental Authority)
of their respective jurisdiction of organization; and
(c)    such other documents as the Lenders or the Administrative Agent may
reasonably request.
6.9.    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of the Borrower, confirming the accuracy of the
conditions set forth in Sections 6.4, 6.5, and 6.11 and its compliance with each
other condition precedent set forth in this Section 6.
6.10.    Fees. The Administrative Agent shall have received the fees set forth
in the Administrative Agent Fee Letter and all expenses (including the
reasonable fees, disbursements and other
-79-



--------------------------------------------------------------------------------



charges of counsel) for which invoices have been presented prior to the Closing
Date (or set forth on a funds flow or other settlement statement approved by the
Borrower) shall have been paid.
6.11.    Representations and Warranties
. On the Closing Date the representations and warranties made by the Borrower
and each other Credit Party shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects).
6.12.    Solvency. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit F, dated as of the Closing Date and signed by
the chief financial officer of the Borrower.
6.13.    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search report in such jurisdictions as may be reasonably
requested by the Administrative Agent and such reports shall reflect no Liens
other than Permitted Liens.
6.14.    Insurance Certificates. The Administrative Agent shall have received
certificates of insurance with respect to the insurance policies of the Credit
Parties, in each case, meeting the requirements of Section 9.6.
6.15.    Patriot Act, etc. The Lenders and the Administrative Agent shall have
timely received all documentation and other information (including the
information required under Section 13.18) requested by any Lender or the
Administrative Agent or required by regulatory authorities in order for the
Administrative Agent and the Lenders to comply with requirements of any
Anti-Money Laundering Laws, including the Patriot Act and any applicable “know
your customer” rules and regulations. The Borrower shall have delivered to the
Administrative Agent, and directly to any Lender requesting the same, a
Beneficial Ownership Certification in relation to it (or a certification that
the Borrower qualifies for an express exclusion from the “legal entity customer”
definition under the Beneficial Ownership Regulations).
6.16.    Notice of Borrowing. Prior to the making of the Loans, the
Administrative Agent shall have received a Notice of Borrowing/Continuation
(whether in writing or by telephone) meeting the requirements of Section 2.3.
6.17.    No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued or shall
be pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.
SECTION 7.    [RESERVED]
SECTION 8.    Representations, Warranties and Agreements
In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower makes the following representations
and warranties to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans:
-80-



--------------------------------------------------------------------------------



8.1.    Due Organization and Qualification; Subsidiaries.
(a)    Each Credit Party (i) is duly organized and existing and in good standing
(or the equivalent) under the laws of the jurisdiction of its organization,
(ii) is qualified to do business in any state where the failure to be so
qualified could reasonably be expected to result in a Material Adverse Effect
and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby.
(b)    Set forth on Schedule 8.1(b) is a complete and accurate description of
the authorized Equity Interests of the Borrower, by class, and a description of
the number of shares of each such class that are issued and outstanding, in each
case as of the Closing Date. Other than as described on Schedule 8.1(b), as of
the Closing Date, there are no subscriptions, options, warrants, or calls
relating to any shares of the Borrower’s Equity Interests, including any right
of conversion or exchange under any outstanding security or other instrument.
The Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests,
other than any of the foregoing that would not constitute a Restricted Payment
in violation of this Agreement.
(c)    Set forth on Schedule 8.1(c) is a complete and accurate list of the
Credit Parties’ direct and indirect Subsidiaries as of the Closing Date,
showing: (i) the number of shares of each class of common and preferred Equity
Interests authorized for each of such Subsidiaries, and (ii) the number and the
percentage of the outstanding shares of each such class owned directly or
indirectly by the Borrower. All of the outstanding Equity Interests of each such
Subsidiary has been validly issued and, in the case of each Subsidiary that is a
corporation, is fully paid and non-assessable.
(d)    Except as set forth on Schedule 8.1(c), as of the Closing Date, there are
no subscriptions, options, warrants, or calls relating to any shares of
Borrower’s Subsidiaries’ Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument. Neither the
Borrower nor any of its Subsidiaries are subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of
Borrower’s Subsidiaries’ Equity Interests or any security convertible into or
exchangeable for any such Equity Interests, other than any of the foregoing that
would not constitute a Restricted Payment in violation of this Agreement.
8.2.    Due Authorization; No Conflict.
(a)    As to each Credit Party, the execution, delivery, and performance by such
Credit Party of the Credit Documents to which it is a party have been duly
authorized by all necessary action on the part of such Credit Party.
(b)    As to each Credit Party, the execution, delivery, and performance by such
Credit Party of the Credit Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Credit Party or its Subsidiaries, the Organizational Documents
of any Credit Party or its Subsidiaries, or any order, judgment, or decree of
any court or other Governmental Authority binding on any Credit Party or its
Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract of any
Credit Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Credit Party, other than Permitted Liens, or (iv) require any approval of
any Credit Party’s interest holders or any approval or consent of any Person
under any Material Contract of any Credit Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.
-81-



--------------------------------------------------------------------------------



8.3.    Governmental Consents. As of the Closing Date, the execution, delivery,
and performance by each Credit Party of the Credit Documents to which such
Credit Party is a party and the consummation of the transactions contemplated by
the Credit Documents do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than (a) registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect, and
(b) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Administrative Agent for filing or recordation from time
to time as contemplated by the terms of the Credit Documents.
8.4.    Binding Obligations; Perfected Liens.
(a)    Each Credit Document has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
(b)    Collateral Agent’s Liens are validly created, perfected (to the extent
perfection is required by the terms of the Credit Documents) and first priority
Liens, subject, with respect to their priority, only to Permitted Liens and the
terms of the Intercreditor Agreement.
8.5.    Title to Assets; No Encumbrances Margin Regulations. Each of the Credit
Parties and its Domestic Subsidiaries has (a) good, sufficient and legal title
to (in the case of fee interests in Real Property), (b) valid leasehold
interests in or other contractual rights to use (in the case of leasehold
interests or other contractual interests in real or personal property), and (c)
good and marketable title to (in the case of all other personal property), all
of their respective assets necessary for the ordinary conduct of their
respective businesses except, with respect to any Real Property, for easements,
rights of way, covenants, conditions, zoning restrictions and minor defects in
title that do not interfere with the ability of the Credit Parties, taken as a
whole, to conduct their business as currently conducted and, in each case, any
Permitted Liens. All of such assets are free and clear of Liens except for
Permitted Liens.
8.6.    Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
(a)    As of the Closing Date, the name of (within the meaning of Section 9-503
of the Code) and jurisdiction of organization of each Credit Party and each of
its Subsidiaries is set forth on Schedule 8.6(a).
(b)    As of the Closing Date, the chief executive office of each Credit Party
and each of its Subsidiaries is located at the address indicated on Schedule
8.6(b).
(c)    As of the Closing Date, each Credit Party’s tax identification numbers
and organizational identification numbers, if any, are identified on Schedule
8.6(c).
(d)    As of the Closing Date, no Credit Party holds any commercial tort claims
that exceed $2,000,000 in amount, except as set forth on Schedule 8.6(d).
8.7.    Litigation. There are no actions, suits, or proceedings pending or, to
the knowledge of the Borrower, after due inquiry, threatened in writing against
a Credit Party or any of its Subsidiaries that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
8.8.    Compliance with Laws
-82-



--------------------------------------------------------------------------------



. No Credit Party nor any of its Subsidiaries (a) is in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No Credit Party nor any
Subsidiary thereof is an Affected Financial Institution.
8.9.    No Material Adverse Effect. All historical financial statements relating
to the Credit Parties and their Subsidiaries that have been delivered by the
Borrower to Administrative Agent in connection with this Agreement have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Credit Parties’
and their Subsidiaries’ consolidated financial condition as of the date thereof
and results of operations for the period then ended. Since December 31, 2019, no
Material Adverse Effect has occurred; provided that in determining whether a
Material Adverse Effect has occurred for purposes of this Section 8.9, current
financial and market conditions engendered by COVID-19 shall not be given effect
and the direct impacts of COVID-19 on the business, operations or financial
condition of Credit Parties that occurred and were disclosed in any Form 10-K,
Form 10-Q or Form 8-K filed by the Credit Parties prior to the Closing Date,
shall be disregarded.
8.10.    Fraudulent Transfer.
(a)    After giving effect to the making of the Loans and the consummation of
the other transactions contemplated hereby, the Credit Parties, on a
consolidated basis, are Solvent.
(b)    No transfer of property is being made by any Credit Party and no
obligation is being incurred by any Credit Party in connection with the
transactions contemplated by this Agreement or the other Credit Documents with
the intent to hinder, delay, or defraud either present or future creditors of
such Credit Party.
8.11.    Employee Benefits. As of the Closing Date, except as disclosed on
Schedule 8.11 hereto, no Credit Party, none of their Domestic Subsidiaries, nor
any of their ERISA Affiliates maintains or contributes to any Benefit Plan or
Multiemployer Plans. Except as could not reasonably be expected to have a
Material Adverse Effect: (i) each Employee Benefit Plan is compliant with, and
has been operated in compliance with, all applicable laws, including ERISA and
the Code, and the terms of such plan, and (ii) no Credit Party or Subsidiary has
any liability for any excise tax, fine, penalty, or breach of fiduciary duty
with respect to any Employee Benefit Plan. No ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that, either individually or in the aggregate, could reasonably be
expected to constitute or result in an ERISA Event with respect to any Benefit
Plan that, in each case, either individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect.
8.12.    Environmental Condition. Except as set forth on Schedule 8.12, (a) to
Borrower’s knowledge, no Credit Party’s nor any of its Subsidiaries’ properties
or assets has ever been used by a Credit Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation of any
applicable Environmental Law, except to the extent that the foregoing could not
reasonably be expected to result in a Material Adverse Effect, (b) no Credit
Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified on (i) the National Priorities List or (ii) CERCLIS or
on any other governmental database or list of properties indicating an actual or
potential material liability under any Environmental Law, which in the case of
this clause (b), could reasonably be expected to result in a Material Adverse
Effect, (c) no Credit Party nor any of its Subsidiaries has received written
notice that a Lien arising under any Environmental Law securing an amount in
excess of $500,000 has attached to any revenues or to any Real Property owned or
operated by a Credit Party or its Subsidiaries, except to the
-83-



--------------------------------------------------------------------------------



extent that such Liens are subject to a Permitted Protest or are Permitted
Liens, and (d) no Credit Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
8.13.    Intellectual Property. Each Credit Party and its Domestic Subsidiaries
own, or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary and material to the conduct of its business as
currently conducted, and attached hereto as Schedule 8.13 is a true, correct,
complete listing of all material trademarks, trade names, copyrights, patents,
and licenses as to which the Borrower or one of its Subsidiaries is the owner or
is an exclusive licensee as of the Closing Date.
8.14.    Leases. Except as could not individually or in the aggregate reasonably
be expected to result in a Material Adverse Effect, (a) each Credit Party and
its Subsidiaries enjoy peaceful and undisturbed possession under all leases
material to their business and to which they are parties or under which they are
operating, and, (b) subject to Permitted Protests, all of such material leases
are valid and subsisting and no material default by the applicable Credit Party
or its Subsidiaries exists under any of them.
8.15.    Deposit Accounts and Securities Accounts. Set forth on Schedule 8.15 is
a listing, as of the Closing Date, of all of the Credit Parties’ and their
Domestic Subsidiaries’ Deposit Accounts and Securities Accounts, including, with
respect to each bank or securities intermediary (a) the name and address of such
Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.
8.16.    Complete Disclosure. All written factual information taken as a whole
(other than materials marked as drafts and forward-looking information and
projections and information of a general economic nature and general information
about Borrower’s industry) furnished by or on behalf of a Credit Party or its
Subsidiaries in writing to the Administrative Agent or any Lender (including all
information contained in the Schedules hereto or in the other Credit Documents)
for purposes of or in connection with this Agreement or the other Credit
Documents, and all other such written factual information taken as a whole
(other than materials marked as drafts and forward-looking information and
projections and information of a general economic nature and general information
about Borrower’s industry) hereafter furnished by or on behalf of a Credit Party
or its Subsidiaries for purposes of or pursuant to the terms of this Agreement
or the other Credit Documents in writing to the Administrative Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The Projections delivered to the
Administrative Agent on August 20, 2020 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, on a consolidated basis, Borrower’s good faith estimate, on the date
such Projections are delivered, of the Credit Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by the Borrower to be reasonable at the time of the delivery thereof to
the Administrative Agent (it being understood that such Projections are subject
to uncertainties and contingencies, many of which are beyond the control of the
Credit Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections). As of the Closing Date, all of the information
included in the Beneficial Ownership Certification is true and correct in all
material respects.
8.17.    Material Contracts. Set forth on Schedule 8.17 is a reasonably detailed
description of the Material Contracts of each Credit Party and its Domestic
Subsidiaries as of the Closing Date. As of the Closing Date, except for matters
which, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, each Material Contract of a Credit Party
or
-84-



--------------------------------------------------------------------------------



its Domestic Subsidiaries (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Credit Party or its Domestic Subsidiary and,
to Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 10.7(b)),
and (c) is not in default in any material respect due to the action or inaction
of the applicable Credit Party or its Domestic Subsidiary.
8.18.    Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used by any Credit Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in each case in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
8.19.    Indebtedness. Set forth on Schedule 8.19 is a true and complete list of
all Indebtedness of each Credit Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date (other than Indebtedness with respect to
any one transaction or series of related transactions in an amount not to exceed
$5,000,000; provided, that all such unscheduled Indebtedness shall not exceed
$15,000,000 in the aggregate) that is to remain outstanding immediately after
giving effect to the closing hereunder on the Closing Date and such Schedule
accurately sets forth the aggregate principal amount of such Indebtedness as of
the Closing Date.
8.20.    Payment of Taxes. Except as could not reasonably be expected to result
in a Material Adverse Effect, all tax returns and reports of each Credit Party
and its Subsidiaries required by law to be filed by any of them have been timely
filed, and all Taxes shown on such tax returns to be due and payable and all
other Taxes, assessments, fees and other governmental charges upon a Credit
Party and its Subsidiaries and upon their respective assets, income, businesses
and franchises that are due and payable have been paid when due and payable;
provided, however, that, notwithstanding the foregoing Material Adverse Effect
qualification, (a) no such payment delinquency in excess of 30 days exists as to
the payment of any such Taxes and assessments in an aggregate amount in excess
of $500,000, and (b) no Liens (other than inchoate Liens) secure any such
delinquent Taxes and assessments in an aggregate amount in excess of $500,000.
Each Credit Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable. The Borrower does
not know of any proposed Tax assessment against a Credit Party or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect that is not being actively contested by such Credit Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
8.21.    Margin Stock. No Credit Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to the Borrower will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
any of the provisions of Regulation T, U or X of the Board as from time to time
in effect and any successor to all or a portion thereof.
8.22.    Governmental Regulation. No Credit Party or any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Credit Party or any of its
-85-



--------------------------------------------------------------------------------



Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
8.23.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Credit Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. No
Credit Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities that would
be prohibited by Sanctions, or (c) derives revenues from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities, in each case that
would be prohibited by Sanctions applicable to any party thereto. Each of the
Credit Parties and its Subsidiaries has implemented and maintains in effect
policies and procedures designed in a commercially reasonable manner to promote
and achieve compliance with all applicable Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of the Credit Parties and its Subsidiaries, and
to the knowledge of each such Credit Party, each director, officer, employee,
agent and Affiliate of each such Credit Party and each such Subsidiary, is in
compliance in all material respects with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. The proceeds of any
extension of credit made hereunder will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity, in each case that would be prohibited by
Sanctions applicable to any party thereto, or otherwise used in any manner that
would result in a violation of any Sanction, Anti-Corruption Law or Anti-Money
Laundering Law by any Person (including any Lender, Hedge Bank or Cash
Management Bank, or other individual or entity participating in any
transaction).
8.24.    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of the Borrower, threatened in writing
against any Credit Party or any of its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened in
writing against any Credit Party or any of its Subsidiaries which arises out of
or under any collective bargaining agreement and, in each case, that could
reasonably be expected to result in a Material Adverse Effect, (ii) no strike,
labor dispute, slowdown, stoppage or similar action or grievance pending or
threatened in writing against any Credit Party or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect, or (iii)
except as set forth on Schedule 8.24 to the knowledge of the Borrower, after due
inquiry, as of the Closing Date no union representation question existing with
respect to the employees of any Credit Party or any of its Domestic Subsidiaries
and no material union organizing activity taking place with respect to any of
the employees of any Credit Party or any of its Subsidiaries. No Credit Party
and no Subsidiary of any Credit Party has incurred any liability or obligation
in excess of $500,000 under the Worker Adjustment and Retraining Notification
Act or similar state law, which is due and remains unpaid or unsatisfied. The
hours worked and payments made to employees of each Credit Party and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from each Credit Party and
its Subsidiaries on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of such
Credit Party or Subsidiary, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
8.25.    Vehicles. The Borrower and each Guarantor that at any time holds title
to any used vehicles returned to it on a trade-in basis is primarily in the
business of selling new and used vehicles.
SECTION 9.    Affirmative Covenants
The Borrower hereby covenants and agrees that from the Closing Date and
thereafter, until the Final Date, the Credit Parties shall, and shall cause each
of their Subsidiaries (as applicable) to, comply with each of the following:
-86-



--------------------------------------------------------------------------------



9.1.    Financial Statements, Reports, Certificates. Deliver to the
Administrative Agent:
(a)    Annual Financial Statements. As soon as available, but in any event
within 120 days after the end of each of the Borrower’s fiscal years,
consolidated financial statements of the Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to the Administrative Agent and certified, without any qualifications
(including any (A) “going concern” or like qualification or exception other than
a qualification relating to compliance with any financial covenant and/or the
upcoming maturity date of any Indebtedness being scheduled to occur within
twelve months from the time such report is delivered, or (B) qualification or
exception as to the scope of such audit. Notwithstanding the foregoing, an
auditor’s report delivered in connection with the financial statements required
pursuant to this Section 9.1(a) may contain references regarding audits
performed by other auditors as contemplated by AU Section 543, Part of Audit
Performed by Other Independent Auditors, or any successor or similar standard
under GAAP.
(b)    Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the Borrower’s first three fiscal
quarters of each fiscal year, an unaudited consolidated balance sheet as at the
end of such fiscal quarter and consolidated income statement and statement of
cash flows for the elapsed portion of the fiscal year ended with the last day of
such fiscal quarter, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of the consolidated
balance sheet, for the last day of the prior fiscal year covering the Borrower
and its Subsidiaries, all of which shall be certified by the chief financial
officer of the Borrower, along with customary managements’ discussion and
analysis.
(c)    Compliance Certificates. At the time of delivery of the financial
statements pursuant to Section 9.1(a) and (b), a fully executed Compliance
Certificate signed by the chief financial officer of the Borrower.
(d)    Projections. As soon as available, but in any event within 45 days after
the start of each of the Borrower’s fiscal years, copies of the Borrower’s
Projections, in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to the Administrative Agent for the
forthcoming 2 years, year by year, and for the forthcoming fiscal year, month by
month, certified by the chief financial officer of the Borrower as being such
officer’s good faith estimate of the financial performance of the Borrower
during the period covered thereby.
(e)    Other Information. Promptly upon filing thereof by the Borrower, (i)
notice of the filing of Form 10-Q quarterly reports, Form 10-K annual reports,
and Form 8-K current reports, (ii) notice of any other filings made by the
Borrower with the SEC which have become publicly available, and (iii) any other
information that is provided by the Borrower to its shareholders generally.
(f)    Notice of Default. Promptly, but in any event within 5 days after the
Borrower has knowledge of any event or condition that constitutes a Default or
an Event of Default, notice of such event or condition and a statement of the
curative action that the Borrower proposes to take with respect thereto.
(g)    Material Litigation. Promptly after the commencement thereof, but in any
event within 5 days after the service of process with respect thereto on the
Borrower or any of its Subsidiaries, notice of all actions, suits, or
proceedings brought by or against the Borrower or any of its Subsidiaries before
any Governmental Authority which reasonably could be expected to result in
liability in excess of $5,000,000 (except to the extent fully covered (other
than to the extent of customary deductibles) by insurance pursuant to which the
insurer has not denied coverage).
(h)    Additional Information. Upon the request of the Administrative Agent, any
other information reasonably requested relating to the financial condition of
the Borrower or its Subsidiaries.
-87-



--------------------------------------------------------------------------------



The Borrower hereby acknowledges that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Communications that may be distributed to the
Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or their securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Communications constitute Information, they shall be treated as set
forth in Section 13.16); (y) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.
All items delivered pursuant to this Section 9.1 shall also be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 13.2; or (ii) on which such documents are posted on
the Borrower’s behalf by Administrative Agent on an Internet or intranet website
maintained by Administrative Agent, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) including, to the extent the
Lenders and the Administrative Agent have access thereto and such documents are
available thereon, the EDGAR database and sec.gov.
9.2.    Schedule Supplement. The Borrower shall concurrently with the delivery
of financial statements pursuant to Section 9.1(a), deliver to the
Administrative Agent and the Collateral Agent a certificate of an Authorized
Officer of the Borrower supplementing Schedules 8.6(a), 8.6(b), 8.6(c) and
8.6(d) of this Agreement and Schedules 2, 3, 4, 5 and 6 of the Security
Agreement, or in each case confirming that there has been no change in such
schedule since the Closing Date or the Authorized Officer’s certificate most
recently-delivered pursuant to this Section 9.2.
9.3.    Existence. Except as otherwise permitted under Section 10.3 or Section
10.4, at all times maintain and preserve in full force and effect (a) its
existence (including being in good standing (or the equivalent) in its
jurisdiction of organization) and (b) all rights and franchises (if any),
licenses and permits that are material to its business except (in the case of
this clause (b)) as could not, individually or in the aggregate, reasonably be
expected to be materially adverse to the interests of the Lenders or to the
business of any Credit Party.
9.4.    Maintenance of Properties.
(a)    Maintain and preserve all of its assets that are material to the proper
conduct of its business in good working order and condition, ordinary wear,
tear, and casualty excepted and Permitted Dispositions excepted (and except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect).
(b)    Comply with the provisions of all leases to which it is a party as
lessee, so as to prevent the loss or forfeiture thereof, unless such provisions
are the subject of a Permitted Protest, except (in the case of this clause (b))
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
9.5.    Taxes. Cause all federal and other material assessments and Taxes
imposed, levied, or assessed against any Credit Party or its Subsidiaries, or
any of their respective assets or in
-88-



--------------------------------------------------------------------------------



respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that (a) the validity of such assessment or Tax shall be the subject
of a Permitted Protest and so long as, in the case of an assessment or Tax that
has or may become a Lien against any of the Collateral, such contest proceedings
operate to stay the sale of any portion of the Collateral to satisfy such
assessment or Tax and/or (b) such assessments and Taxes, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect; provided,
however, that, notwithstanding the foregoing Material Adverse Effect
qualification, (i) the aggregate amount of any such assessments and taxes
delinquent in excess of 30 days shall in no event exceed $500,000, and (ii) the
aggregate amount of any such delinquent assessments and taxes secured by Liens
(other than inchoate Liens) shall in no event exceed $500,000. Each Credit Party
will and will cause each of its Subsidiaries to make timely payment or deposit
of all Tax payments and withholding taxes required of it and them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income Taxes, in each of the foregoing cases to the
extent that the failure to make such payment or deposit could reasonably be
expected to result in a Material Adverse Effect, and will, upon request, furnish
the Administrative Agent with proof reasonably satisfactory to the
Administrative Agent indicating that the Borrower and each of its Subsidiaries
have made such payments or deposits.
9.6.    Insurance. At Borrower’s expense, maintain insurance, or cause such
insurance to be maintained, respecting each of the Credit Parties’ and their
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain (with respect to each of the Credit Parties and their Subsidiaries)
business interruption, general liability, product liability insurance,
director’s and officer’s liability insurance, and fiduciary liability insurance,
as well as insurance against larceny, embezzlement, and criminal
misappropriation and with respect to owned Real Property located in a flood
zone, flood insurance. All such policies of insurance shall be with responsible
and reputable insurance companies (as determined at the time of entry into or
renewal of the applicable coverage) reasonably acceptable to the Administrative
Agent and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and in any event in amount, adequacy and scope reasonably satisfactory
to the Administrative Agent (and the Administrative Agent acknowledges that
based on the information provided to it on or prior to the Closing Date with
respect to the Credit Parties’ and their Subsidiaries’ insurance coverage in
effect on such date, the amounts, adequacy and scope are reasonably satisfactory
to it and such insurance coverage otherwise complies with the requirements of
this Section). All property insurance policies covering the Collateral are to be
made payable to the Collateral Agent for the benefit of the Administrative
Agent, Collateral Agent and the Lenders, as their interests may appear, in case
of loss, pursuant to a standard loss payable endorsement with a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as the Collateral Agent may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies. All certificates of property and general liability insurance are
to be delivered to the Collateral Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of the
Collateral Agent and shall provide for not less than 30 days (10 days in the
case of non-payment) prior written notice to the Administrative Agent and the
Collateral Agent of the exercise of any right of cancellation. If the Borrower
fails to maintain such insurance, the Collateral Agent may arrange for such
insurance, but at the Borrower’s expense and without any responsibility on the
Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims;
provided that the Borrower may later cancel any insurance purchased by the
Collateral Agent, but only after providing the Collateral Agent with evidence
reasonably satisfactory to the Collateral Agent that the Borrower has obtained
insurance as required by this Agreement. The Borrower shall give the
Administrative Agent and the Collateral Agent prompt notice of any loss
exceeding $2,000,000 covered by its casualty or business interruption insurance.
Upon the occurrence and during the continuance of an Event of Default, and,
subject to the terms of the Intercreditor Agreement and any other Acceptable
Intercreditor Agreement, the Collateral Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Term Priority Collateral, to receive, receipt and give acquittance for any
payments that may be payable
-89-



--------------------------------------------------------------------------------



thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
9.7.    Inspection. Permit officers and designated representatives of the
Administrative Agent, the Collateral Agent or one or more Lenders to visit and
inspect any of the properties or assets of the Borrower and any such Subsidiary
in whomsoever’s possession to the extent that it is within such party’s control
to permit such inspection, and to examine the books of account of the Borrower
and any such Subsidiary and discuss the affairs, finances and accounts of the
Borrower and of any such Subsidiary with, and be advised as to the same by, its
and their officers and independent accountants; provided, however, the
Administrative Agent, the Collateral Agent and the Lenders shall be limited to
one such examination per calendar year, which shall be at the sole expense of
the Credit Parties; provided further, however, (i) if an Event of Default has
occurred and is continuing there shall be no limitation as to the number and
frequency of such examinations at the sole expense of the Credit Parties and
(ii) any examinations made pursuant to clause (i) of this proviso shall not
count against the number of examinations permitted under the first proviso of
this sentence. Notwithstanding anything to the contrary in this Agreement, none
of the Borrower nor any of its Subsidiaries will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any applicable legal
requirement or any binding agreement or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product.
9.8.    Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
9.9.    Environmental.
(a)    Keep any property either owned or operated by any Credit Party free of
any Environmental Liens securing an amount in excess of $500,000 or post bonds
or other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, except to the extent that such Liens are
subject to a Permitted Protest,
(b)    Comply with Environmental Laws and provide to the Administrative Agent
material documentation of such compliance which the Administrative Agent
reasonably requests, except to the extent that non-compliance, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect,
(c)    Promptly notify the Administrative Agent of any release of which the
Borrower has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by any Credit Party and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide the Administrative Agent with written notice of any of the following:
(i) written notice that an Environmental Lien has been filed against any of the
real or personal property of any Credit Party, (ii) written notice of
commencement of any Environmental Action or written notice that an Environmental
Action will be filed against any Credit Party, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental Authority
relating to any liability of any Credit Party with respect to Environmental Laws
in excess of $5,000,000.
9.10.    Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify the Administrative Agent if any
written information, exhibit, or
-90-



--------------------------------------------------------------------------------



report (other than materials marked as drafts and forward-looking information
and projections and information of a general economic nature and general
information about Borrower’s industry) furnished to the Administrative Agent or
the Lenders pursuant to any Credit Document contained, at the time it was
furnished and taken together with all information then or thereafter furnished,
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made. The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
9.11.    Formation of Subsidiaries. At the time any Credit Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, or any Excluded Subsidiary becomes a non-Excluded
Subsidiary, such Credit Party shall (a) within 15 days of such formation or
acquisition or change in status (or, in the case of a Subsidiary that ceases to
be an Excluded Subsidiary, by the date delivery of the Compliance Certificate
relating to the period during which such change in status occurred or, in any
case, such later date as permitted by the Administrative Agent in its sole
discretion), cause any Subsidiary to provide to Administrative Agent a joinder
to the Guaranty and the Security Agreement, together with such other security
documents, as well as appropriate financing statements, all in form and
substance reasonably satisfactory to the Administrative Agent and Collateral
Agent (including being sufficient to grant Collateral Agent a first priority
Lien (subject to Permitted Liens, the Intercreditor Agreement and any other
Acceptable Intercreditor Agreement) in and to the assets (other than Real
Property) of such newly formed or acquired Subsidiary or such existing
Subsidiary that becomes a non-Excluded Subsidiary); provided that (i) such
joinder to the Guaranty, the Security Agreement, and such other security
documents shall not be required to be provided to Administrative Agent and
Collateral Agent with respect to any Excluded Subsidiary, so long as such
Subsidiary does not guarantee any of the Revolving Loan Indebtedness or Credit
Agreement Refinancing Indebtedness and (ii) no Excluded Subsidiary shall be
excluded from the foregoing requirements to the extent that such Subsidiary is,
or is required to become, an obligor in respect of Revolving Loan Indebtedness,
(b) within 15 days of such formation or acquisition or change in status (or, in
the case of a Subsidiary that ceases to be an Excluded Subsidiary, by the date
delivery of the Compliance Certificate relating to the period during which such
change in status occurred or, in any case, such later date as permitted by
Administrative Agent in its sole discretion) provide to Administrative Agent and
Collateral Agent a pledge agreement (or an addendum to the Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such Subsidiary reasonably
satisfactory to the Administrative Agent and Collateral Agent; provided that (i)
only 65% of the total outstanding Voting Equity Interests of any first-tier
Foreign Subsidiary shall be required to be pledged (which pledge (1) if provided
to the Revolving Administrative Agent and/or the lenders under Revolving Credit
Agreement or (2) if reasonably requested by the Administrative Agent and
Collateral Agent with respect to a Foreign Subsidiary that generates annual
revenue in excess of 5.0% of the consolidated annual revenue of the Borrower and
its Subsidiaries or owns assets the book value of which exceeds 5.0% of the
consolidated book value of the total assets of the Borrower and its
Subsidiaries, shall be governed by the laws of the jurisdiction of such Foreign
Subsidiary), and (ii) this clause (b) shall not apply to the Stock of any
Excluded Subsidiary, other than to the extent contemplated by the immediately
preceding clause (i), and (c) within 15 days of such formation or acquisition or
change in status (or, in the case of a Subsidiary that ceases to be an Excluded
Subsidiary, by the date delivery of the Compliance Certificate relating to the
period during which such change in status occurred or, in any case, such later
date as permitted by the Administrative Agent in its sole discretion) provide to
the Administrative Agent and Collateral Agent all other documentation,
including, if requested by the Administrative Agent, one or more opinions of
counsel reasonably satisfactory to the Administrative Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. In addition, no Credit Party that is
a limited liability company shall be permitted to divide itself into two or more
limited liability companies (pursuant to a “plan of division” as contemplated
under the Delaware Limited Liability Company Act or otherwise) other than to
effectuate a Permitted Disposition without the prior written consent of the
Administrative Agent, and in the event that any Credit Party that is a limited
-91-



--------------------------------------------------------------------------------



liability company divides itself into two or more limited liability companies
(with or without the prior consent of the Administrative Agent as required
above), any limited liability companies formed as a result of such division
shall be required to comply with the obligations set forth in this Section 9.11
(regardless of whether any such new companies are “Subsidiaries” or not, unless
any such new company is not a Subsidiary as the result of a Permitted
Disposition or such new company is an Excluded Subsidiary) and the other further
assurances obligations set forth in the Credit Documents and, except in the case
of an Excluded Subsidiary or a Person that is not a Subsidiary as the result of
a Permitted Disposition, become a Guarantor under this Agreement and the other
Credit Documents. Any document, agreement, or instrument executed or issued
pursuant to this Section 9.11 shall be a Credit Document. This Section 9.11 is
subject in all respects to the provisions of the Intercreditor Agreement.
9.12.    Further Assurances. At any time upon the reasonable request of the
Administrative Agent or the Collateral Agent, execute or deliver to the
Administrative Agent and Collateral Agent any and all financing statements,
security agreements, pledges, assignments, endorsements of certificates of
title, opinions of counsel, and all other documents (collectively, the
“Additional Documents”) that the Administrative Agent and Collateral Agent may
reasonably request in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent, to create, perfect, and continue
perfected or to better perfect the Collateral Agent’s Liens in substantially all
of the personal property assets of each Credit Party (whether now owned or
hereafter arising or acquired, tangible or intangible), including without
limitation the Equity Interests of the Borrower’s Subsidiaries, and in order to
fully consummate all of the transactions contemplated hereby and under the other
Credit Documents; provided that the foregoing shall not apply to any Real
Property or to any Foreign Subsidiary of the Borrower or if providing such
documents would result in adverse tax consequences (as determined by the
Borrower in good faith) or the costs to the Credit Parties of providing such
documents are unreasonably excessive (as reasonably determined by the
Administrative Agent in consultation with Borrower) in relation to the benefits
of the Administrative Agent, the Collateral Agent and the Lenders of the
benefits afforded thereby. To the maximum extent permitted by applicable law, if
any Credit Party refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, such Credit Party hereby authorizes the Administrative Agent to execute
any such Additional Documents in the applicable Credit Party’s or its
Subsidiary’s name, as applicable, and authorizes the Administrative Agent to
file such executed Additional Documents in any appropriate filing office. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as the Administrative Agent or Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Subsidiaries (other than any Excluded Subsidiary) and are secured by
substantially all of the assets of the Subsidiaries (other than any Excluded
Subsidiary) and all of the outstanding Equity Interests of the Borrower’s
Subsidiaries (subject to exceptions and limitations contained in the Credit
Documents with respect to Foreign Subsidiaries and Excluded Subsidiaries). This
Section 9.12 is subject in all respects to the provisions of the Intercreditor
Agreement.
9.13.    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to obtain and maintain a corporate family and/or corporate credit
rating, as applicable, and ratings in respect of the Loans provided hereunder,
in each case from each of S&P and Moody’s (but not to maintain a specific
rating).
9.14.    Post-Closing Undertakings. As promptly as practicable, and in any event
within the time periods after the Closing Date specified in Schedule 9.14 or
such later date as the Administrative Agent may agree in its discretion, the
Credit Parties shall deliver the documents or take the actions specified in
Schedule 9.14, in each case except to the extent otherwise agreed by the
Administrative Agent in its discretion.
9.15.    Swap Obligations. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guaranty in respect of Swap
Obligations (subject in all cases to Section 3 of the Guaranty). The obligations
of each
-92-



--------------------------------------------------------------------------------



Qualified ECP Guarantor under this Section 9.15 shall remain in full force and
effect until a discharge of the Guaranty in accordance with Section 24(a)
thereof. Each Qualified ECP Guarantor intends that this Section 9.15 constitute,
and this Section 9.15 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
9.16.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws;
Beneficial Ownership Regulation.
(a)    Comply, and cause each of its Subsidiaries to comply, with all applicable
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws, in each case in
all material respects. Each of the Credit Parties and its Subsidiaries shall
implement and maintain in effect policies and procedures designed in a
commercially reasonable manner to promote and achieve compliance by the Credit
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all applicable Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws.
(b)    Notify the Administrative Agent and each Lender that previously received
a Beneficial Ownership Certification (or a certification that the Borrower
qualifies for an express exclusion to the “legal entity customer” definition
under the Beneficial Ownership Regulation) of any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified therein (or, if applicable, the
Borrower ceasing to fall within an express exclusion to the definition of “legal
entity customer” under the Beneficial Ownership Regulation).
(c)    Promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or directly to such Lender, as the case
may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.
9.17.    Employee Benefits. Promptly notify the Administrative Agent if any
Credit Party or any of its Subsidiaries becomes obligated to make a contribution
in excess of $500,000 in the aggregate in any fiscal year to any Benefit Plan or
Multiemployer Plan or the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect.
SECTION 10.    Negative Covenants
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Final Date:
10.1.    Limitation on Indebtedness. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist, guarantee,
or otherwise become or remain directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
10.2.    Limitation on Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, any Lien on or with respect
to any of its assets, of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom, except for Permitted Liens.
10.3.    Limitation on Fundamental Changes. The Borrower will not, and will not
permit any of its Subsidiaries to:
(a)    other than in order to consummate a Permitted Acquisition, or a sale or
other disposition of a Subsidiary of the Borrower permitted by Section 10.4,
enter into any merger, consolidation, reorganization, or recapitalization, other
than mergers, consolidations and reorganizations (i) between Guarantors, (ii)
between the Borrower and any of its Subsidiaries, provided that the Borrower is
the surviving entity of such merger, consolidation or reorganization, (iii)
between non-Credit Parties,
-93-



--------------------------------------------------------------------------------



and (iv) between a Guarantor and a non-Credit Party; provided that the Guarantor
is the surviving entity of such merger, consolidation or reorganization.
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Inactive
Subsidiaries or non-operating Subsidiaries of the Borrower with no material
assets and no material liabilities, (ii) the liquidation or dissolution of a
Credit Party (other the Borrower) or any of the Borrower’s Wholly-Owned
Subsidiaries, in each case, so long as all of the assets (including any interest
in any Equity Interest) of such liquidating or dissolving Credit Party or
Subsidiary are transferred to a Credit Party (or, in the case of a liquidating
or dissolving non-Credit party, to another Wholly-Owned Subsidiary of the
Borrower) that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of the Borrower that is not a Credit Party so long
as (A) all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of the Borrower that is not liquidating or
dissolving and (B) if all or any portion of the Equity Interests of the
liquidating or dissolving Subsidiary are subject to a Lien in favor of the
Collateral Agent, the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of the Borrower the Equity Interests of which are
subject to a Lien in favor of the Collateral Agent (subject to exceptions and
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries and Excluded Subsidiaries), or
(c)    suspend or discontinue a substantial portion of any material line of
business of the Borrower and its Subsidiaries, taken as a whole, except as
permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 10.4; provided, however, that the
foregoing requirement shall not apply to temporary suspensions of operations in
the ordinary course of business or in response to the occurrence of any force
majeure events.
10.4.    Limitation on Sale of Assets. Other than Permitted Dispositions,
Permitted Investments or transactions expressly permitted by Sections 10.3
(including without limitation in connection with any merger, dissolution or
liquidation permitted thereunder) or 10.11, the Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or (unless the effectiveness of such
agreement is expressly conditioned upon the consent thereto by the Required
Lenders or the repayment in full of the Obligations) enter into an agreement to
convey, sell, lease, license, assign, transfer, or otherwise dispose of) any of
the assets of any Credit Party or any of the Subsidiaries of a Credit Party
(each, a “Disposition”).
10.5.    Change Name. The Borrower will not, and will not permit any of its
Subsidiaries to change any Credit Party’s name, organizational identification
number, state of organization or type of organization; provided, however, that
any Credit Party may change its name upon at least 10 days prior written notice
(or such shorter period approved by the Administrative Agent in its sole
discretion) to the Administrative Agent of such change.
10.6.    Changes in Business. The Borrower and the Subsidiaries, taken as a
whole, will not make any change in the principal nature of its or their business
as described in Schedule 10.6 or acquire any properties or assets that are not
reasonably similar or related to the conduct of such business activities;
provided, however, that the foregoing shall not prevent any Credit Party or any
of its Subsidiaries from engaging in any business that is reasonably related or
ancillary to, or a reasonable extension of, its or their business.
10.7.    Prepayments and Amendments.
(a)    Except in connection with Permitted Refinancing Indebtedness permitted by
Section 10.1, the Borrower will not, and will not permit any of its Subsidiaries
to:
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Junior Financing of any Credit Party or any of its Subsidiaries, other than (A)
with amounts applied to such use under the Available Amount Basket, (B) with the
proceeds of the substantially
-94-



--------------------------------------------------------------------------------



concurrent sale or issuance of Qualified Equity Interests of the Borrower
(including the conversion of convertible Indebtedness of the Borrower and its
Subsidiaries into Qualified Equity Interests of the Borrower) or (C) so long as
on a pro forma basis after giving effect to such redemption, prepayment,
defeasance, purchase or repayment, (x) no Event of Default has occurred and is
continuing or would result therefrom and (y) on a pro forma basis after giving
effect thereto, the Total Leverage Ratio for the most recent Test Period at the
end of which Section 9.1 Financials were required to have been delivered shall
not exceed 2.00 to 1.00, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, and
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, amend, modify, or change any of the terms or provisions
of:
(i)    except in connection with Permitted Refinancing Indebtedness permitted by
Section 10.1, any agreement, instrument, document, indenture, or other writing
evidencing or concerning Junior Financing, except to the extent that such
amendment, modification, or change could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders,
(ii)    any Revolving Indebtedness Document or any documentation relating to any
Credit Agreement Refinancing Indebtedness, except to the extent permitted by the
Intercreditor Agreement (or other applicable intercreditor agreement), or
(iii)    the Organizational Documents of any Credit Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
10.8.    Restricted Payments. The Borrower will not, and will not permit any of
its Subsidiaries to make any Restricted Payment; provided, however, that, so
long as it is permitted by law, and so long as no Default or Event of Default
shall have occurred and be continuing or would exist upon giving effect thereto:
(a)    the Borrower may make distributions to former employees, officers, or
directors of the Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to the Borrower on account of repurchases of the Equity Interests of the
Borrower held by such Persons; provided that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of the Borrower,
(b)    the Borrower may make distributions to former employees, officers, or
directors of the Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of the Borrower held by
such Persons, provided, however, that the aggregate amount of such redemptions
made by the Borrower plus the amount of Indebtedness outstanding under clause
(l) of the definition of Permitted Indebtedness, does not exceed the Stock
Redemption Base Amount in the aggregate in any fiscal year; provided, that an
amount of up to the Stock Redemption Carry-Forward Amount (minus the amount of
any Stock Redemption Carry-Forward Amount for such year under clause (l) of the
definition of Permitted Indebtedness) may be carried forward to the next
succeeding fiscal year if not used in such fiscal year; provided further, that
any amount so carried over may not be used in that fiscal year until the Stock
Redemption Base Amount permitted to be expended in such fiscal year has first
been used in full and any such carry-over amount applicable to a succeeding
fiscal year may not be carried forward to another fiscal year,
(c)    the Borrower may make Restricted Payments from the Available Amount
Basket,
-95-



--------------------------------------------------------------------------------



(d)    the Borrower may make Restricted Payments consisting of repurchases of
Equity Interests deemed to occur upon the non-cash exercise of stock options,
stock appreciation rights, restricted stock units, warrants or other convertible
or exchangeable securities,
(e)    any Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary; provided that in the case of any such Restricted Payment by a
Subsidiary that is not a Wholly-Owned Subsidiary, such Restricted Payment is
made to the Borrower or any of its Subsidiaries and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests,
(f)    the Borrower or any Subsidiary may make Restricted Payments consisting of
cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or such Subsidiary,
(g)    the Borrower may make withholding tax payments on behalf of employees in
connection with the exercise by such employees of stock options or other rights
to purchase Equity Interests or the vesting of restricted Equity Interests,
(h)    the Borrower or any Subsidiary may make cash payments representing the
“strike price” for any stock option, warrant or other convertible or
exchangeable security payable by the holder thereof, but only to the extent such
“strike price” was actually received by the Borrower or such Subsidiary and no
netting of such payment was made by the Borrower or such Subsidiary, in each
case, prior to the Borrower or such Subsidiary making any cash payment in
respect of such stock option, warrant or other convertible or exchangeable
security,
(i)    the Borrower may make other Restricted Payments so long as a pro forma
basis after giving effect to such Restricted Payment, (x) no Event of Default
has occurred and is continuing or would result therefrom and (y) the Total
Leverage Ratio as of the last Test Period at the end of which Section 9.1
Financials were required to have been delivered, would not exceed 2.00 to 1.00,
and
(j)    Borrower may declare and pay dividends in accordance with Borrower’s
publicly announced regular dividend policy approved by the Borrower’s Board of
Directors; provided that no Event of Default shall have occurred and be
continuing at the time of declaration thereof.
10.9.    Accounting Methods.
The Borrower will not, and will not permit any of its Subsidiaries to, modify or
change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP or, subject to Section 1.3, permitted by GAAP).
10.10.    Limitation on Investments. The Borrower will not, and will not permit
any of its Subsidiaries to, make any Investments in any Person, except for
Permitted Investments.
10.11.    Transactions with Affiliates.
The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly enter into or permit to exist any transaction with any Affiliate
except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between any Credit Party or any of its
Subsidiaries, on the one hand, and any Affiliate of any Credit Party or
Subsidiaries of any Credit Party, on the other hand, so long as such
transactions (i) are in the ordinary course of business and (ii) are no less
favorable, taken as a whole, to any Credit Party or any of its Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,
-96-



--------------------------------------------------------------------------------



(b)    so long as it has been approved by such Credit Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the provision of officers’ and directors’ (or the
equivalent) indemnification and insurance in reasonable amounts,
(c)    so long as it has been approved by such Credit Party’s or such
Subsidiary’s board of directors (or comparable governing body or authorized
officer) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of each Credit Party and its Subsidiaries in the
ordinary course of business and consistent with industry practice,
(d)    so long as the Borrower and the Subsidiaries file a consolidated or
unitary return for federal and state income tax purposes, the Subsidiaries may
make distributions to the Borrower to permit the Borrower to pay federal or
state income taxes then due and owing, franchise taxes and other similar
expenses incurred in the ordinary course of business; provided that the amount
of such distribution shall not be greater, nor the receipt by the Borrower and
the Subsidiaries of tax benefits less, than they would have been had the
Subsidiaries been treated as if they did not file a consolidated return or
unitary return with the Borrower,
(e)    transactions (i) among Credit Parties otherwise not prohibited by the
terms of this Agreement, (ii) permitted by Section 10.3 or Section 10.9,
(iii) that are Permitted Intercompany Advances, (iv) permitted by clauses (e)
and (j) of the definition of the term “Permitted Investments”, or (v) solely
with respect to Investments in Joint Ventures, permitted by clause (o) of the
definition of the term “Permitted Investments”,
(f)    reorganizations of Subsidiaries consummated for the purpose of reducing
tax obligations of the Borrower and its Subsidiaries, so long as the transaction
is permitted under Section 10.3, and
(g)    sales or leases of goods (other than goods constituting accounts or
inventory) to Affiliates in the ordinary course of business consistent with past
practice for less than fair market value, but for not less than cost.
10.12.    Use of Proceeds. Borrower will not use the proceeds of the Initial
Loans made hereunder for any purpose other than (a) the Closing Date
Refinancing, (b) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Credit Documents and the transactions
contemplated hereby and thereby, and (c) thereafter, consistent with the terms
and conditions hereof, for their lawful and permitted purposes, including
without limitation to finance the ongoing corporate needs of the Credit Parties,
including Permitted Acquisitions; provided, however, that (x) no part of the
proceeds of the Loans made to the Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates any of the provisions
of Regulation T, Regulation U or Regulation X of the Board as from time to time
in effect and any successor to all or a portion thereof, (y) no part of the
proceeds of any Loan will be used, directly or indirectly, to make any payments
to a Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, in each case that would be
prohibited by Sanctions applicable to any party hereto, or in any other manner
that would result in a violation of Sanctions by any Person, and (z) no part of
the proceeds of any Loan will be used, directly or indirectly, in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws.
10.13.    Limitation on Issuance of Equity Interests. Issue or sell or enter
into any agreement or arrangement for the issuance and sale of any of its Equity
Interests, other than (a) the issuance or sale of Qualified Equity Interests by
the Borrower, (b) the issuance of Equity Interests by any
-97-



--------------------------------------------------------------------------------



Wholly-Owned Subsidiary to the Borrower or any other Wholly-Owned Subsidiary
that is a Credit Party and (c) any sale of Equity Interests of any Subsidiary
that complies with Section 10.4.
SECTION 11.    Events of Default.
11.1.    Events of Default. Any one or more of the following events shall
constitute an event of default (each, an “Event of Default”) under this
Agreement:
(a)    Payments. If Borrower fails to pay when due and payable, or when declared
due and payable in accordance with the Credit Documents, (a) all or any portion
of the Obligations consisting of interest, fees, charges or expenses due the
Lenders, the Administrative Agent or the Collateral Agent, or other amounts
(other than any portion thereof constituting principal) constituting Obligations
(including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of 3 Business Days, or (b) all or any portion of the principal of
the Obligations;
(b)    Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.1(a),
(b) or (c), Section 9.1(f), Section 9.3 (in respect of the Borrower only) or
Section 10 or (ii) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 11.1(a) or
11.1(h) or clause (i) of this Section 11.1(b)) contained in this Agreement or
any Credit Document and such default shall continue unremedied for a period of
at least 30 days after receipt of written notice by the Borrower from the
Administrative Agent or the Required Lenders;
(c)    Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $25,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Credit Party, or any of its Domestic Subsidiaries or any of its
Material Foreign Subsidiaries, or with respect to any of their respective
assets, and either (a) there is a period of 60 consecutive days at any time
after the entry of any such judgment, order, or award during which (1) the same
is not discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay
of enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;
(d)    Voluntary Bankruptcy. If an Insolvency Proceeding is commenced by a
Credit Party, any of its Domestic Subsidiaries or any of its Material Foreign
Subsidiaries;
(e)    Involuntary Bankruptcy. If an Insolvency Proceeding is commenced against
a Credit Party, any of its Domestic Subsidiaries or any of its Material Foreign
Subsidiaries and any of the following events occur: (a) such Credit Party or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Credit Party or such Subsidiary, or (e) an
order for relief shall have been issued or entered therein;
(f)    Restraint on Business. If a Credit Party or any of its Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of the business affairs of the Credit Parties
and their Subsidiaries, taken as a whole;
(g)    Default Under Other Agreements. If there is (a) an “Event of Default” (as
defined in the Revolving Indebtedness Documents) or (b) a default in one or more
agreements to which a Credit Party, any of its Domestic Subsidiaries or any of
its Material Foreign Subsidiaries is a party with
-98-



--------------------------------------------------------------------------------



one or more third Persons relative to a Credit Party’s or any of such
Subsidiary’s Indebtedness involving an aggregate amount of $25,000,000 or more,
and, in the case of this clause (b), such default (i) occurs at the final
maturity of the obligations thereunder, or (ii) results in a right by the
holders of the related Indebtedness, irrespective of whether exercised, to
accelerate the maturity of such Credit Party’s or such Subsidiary’s obligations
thereunder; provided that there shall not be an Event of Default hereunder as a
result of the existence of a default under the definitive documentation
governing any Acquired Indebtedness permitted as Permitted Indebtedness
hereunder to the extent (x) such Acquired Indebtedness is repaid in full within
60 days of the consummation of the Permitted Acquisition, (y) the Borrower has
notified the Administrative Agent in writing of the Credit Parties’ intent to so
repay such Indebtedness in full during such 60 day period, and (z) no holder of
such Acquired Indebtedness has commenced any enforcement actions with respect
thereto or acceleration of the maturity thereof; provided further that no such
event under the Revolving Indebtedness Documents (other than a payment default)
shall constitute an Event of Default under this Section 11.1(g) until the
earliest to occur of (x) the date that is thirty (30) days after such event or
circumstance (but only if such event or circumstance has not been waived or
cured), (y) the acceleration of the Revolving Indebtedness and (z) the exercise
of any remedies by the Revolving Administrative Agent or collateral agent or any
lenders holding Revolving Indebtedness (or Permitted Refinancing Indebtedness in
respect thereof) in respect of any Collateral;
(h)    Representations etc. If any warranty, representation, certificate,
statement, or record made herein or in any other Credit Document or delivered in
writing to the Administrative Agent or any Lender pursuant to this Agreement or
any other Credit Document proves to be untrue in any material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
(i)    Guarantee. If the obligation of any Guarantor under the Guaranty is
limited or terminated by operation of law or by such Guarantor (other than in
accordance with the terms of this Agreement);
(j)    Security Documents. If the Security Agreement or any other Credit
Document that purports to create a Lien, shall, except to the extent permitted
by the terms thereof or hereof, for any reason, fail or cease to create a valid
and perfected, first priority Lien on or a security interest in the Collateral
covered thereby (subject to Permitted Liens), except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $5,000,000, or (c) as the result
of an action or failure to act on the part of Agent;
(k)    Validity of Credit Documents. The validity or enforceability of any
Credit Document shall at any time for any reason (other than solely as the
result of an action or failure to act on the part of the Administrative Agent)
be declared to be null and void, or a proceeding shall be commenced by a Credit
Party or its Subsidiaries, or by any Governmental Authority having jurisdiction
over a Credit Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Credit Party or its Subsidiaries shall deny that
such Credit Party or its Subsidiaries has any liability or obligation purported
to be created under any Credit Document (except as the result of the release or
termination thereof in accordance with the terms of the Credit Documents);
(l)    ERISA Events. An ERISA Event occurs with respect to a Benefit Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of any Credit Party under Title IV of ERISA to the Benefit Plan,
Multiemployer Plan or the PBGC that could reasonably be expected to have a
Material Adverse Effect or result in the imposition of a lien on the assets of
any Credit Party under Section 303(k) or Section 4068 of ERISA or Section 430(k)
of the Code securing an amount in excess of $5,000,000;
(m)    Change of Control. A Change of Control shall occur; or
-99-



--------------------------------------------------------------------------------



(n)    Subordination. (i) The subordination provisions of the documents
evidencing or governing (x) any Indebtedness that is subordinated in right of
payment to any of the Obligations or (y) any secured Indebtedness that is junior
to the Lien on the Collateral securing any Obligations (any such Indebtedness,
“Subordinated Indebtedness”), or provisions of the Intercreditor Agreement or
any other Acceptable Intercreditor Agreement (any such provisions being referred
to as the “Intercreditor Provisions”) shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable Subordinated Indebtedness, or (ii) the
Borrower or any other Credit Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Intercreditor Provisions, (B) that the Intercreditor Provisions exist for
the benefit of the Secured Parties, or (C) that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Credit Party, shall be subject to
any of the Intercreditor Provisions;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Sections 11.1(d) or (e) shall occur with
respect to the Borrower, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clause (i) below shall occur
automatically without the giving of any such notice), (i) declare the principal
of and any accrued interest and fees in respect of all Loans and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and (ii) exercise rights
and remedies under the Credit Documents, at law or in equity.
11.2.    Application of Funds. After the occurrence and during the continuation
of an Event of Default (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to the last paragraph of Section
11.1), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:
First, ratably, pay any reasonable and documented out-of-pocket fees,
indemnities, or expense reimbursements then due to the Administrative Agent from
the Borrower (other than in connection with Secured Cash Management Obligations
or Secured Hedge Obligations);
Second, ratably, to pay any reasonable and documented out-of-pocket fees or
expense reimbursements then due to the Lenders from the Borrower (other than in
connection with Secured Cash Management Obligations or Secured Hedge
Obligations);
Third, to pay interest due and payable in respect of any Loans, ratably;
Fourth, to pay principal on the Loans and to pay any amounts owing with respect
to Secured Hedge Obligations, ratably;
Fifth, to pay any amounts owing with respect to Secured Cash Management
Obligations, ratably;
Sixth, to the payment of any other Obligation due to the Administrative Agent or
any Secured Party by the Borrower;
Seventh, as provided for under the Intercreditor Agreement and any other
Acceptable Intercreditor Agreement; and
Eighth, after all of the Obligations have been paid in full, to the Borrower or
as the Borrower shall direct or as otherwise required by law.
-100-



--------------------------------------------------------------------------------



Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
First through Seventh above, the available funds being applied with respect to
any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligation ratably, based on the proportion of
the Administrative Agent’s and each Secured Party’s interest in the aggregate
outstanding Obligations described in such clauses.
SECTION 12.    The Agents.
12.1.    Appointment and Authority.
(a)    Each Lender hereby irrevocably appoints, designates and authorizes Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
12.6 and 12.12 the provisions of this Section 12 are solely for the benefit of
the Administrative Agent, the Lead Arrangers, the Lenders and their respective
Related Parties, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “Collateral Agent” under
the Credit Documents, and each of the Lenders (including each holder of
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including to enter into additional Credit
Documents or supplements to existing Credit Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as Collateral Agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Section 12 for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 12 (including Section 12.11, as though such co-agents, sub-agents
and attorneys-in-fact were the Collateral Agent under the Credit Documents) and
Section 13 as if set forth in full herein with respect thereto.
(c)    It is understood and agreed that the use of the term “agent” herein or in
any other Credit Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
12.2.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial advisory,
underwriting, capital markets or other business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.
12.3.    Exculpatory Provisions.
-101-



--------------------------------------------------------------------------------



(a)    The Administrative Agent, the Lead Arrangers and their respective Related
Parties shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents, and its duties hereunder and
thereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent, the Lead Arrangers and their respective
Related Parties:
(i)    shall not be subject to any agency, trust, fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law;
(iii)    shall not, have any duty to disclose, and shall not be liable for the
failure to disclose to any Lender or any other Person, any credit or other
information relating concerning the business, prospects, operations, properties,
assets, financial or other condition or creditworthiness of the Borrower or any
of its Subsidiaries or Affiliates that is communicated to, obtained by or
otherwise in the possession of the Person serving as the Administrative Agent,
the Lead Arrangers or their respective Related Parties in any capacity, except
for notices, reports and other documents that are required to be furnished by
the Administrative Agent to the Lenders pursuant to the express provisions of
this Agreement; and
(iv)    shall not be required to account to any Lender for any sum or profit
received by the Administrative Agent for its own account.
(b)    The Administrative Agent, the Lead Arrangers and their respective Related
Parties shall not be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Credit Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 13.1 and Section 11.2
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default and indicating that such notice is a “Notice of Default” is
given to the Administrative Agent by the Borrower or a Lender.
(c)    The Administrative Agent, the Lead Arrangers and their respective Related
Parties shall not be responsible for or have any duty or obligations to any
Lender or Participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
-102-



--------------------------------------------------------------------------------



(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
12.4.    Reliance by Agents. The Administrative Agent shall be entitled to rely
upon, shall be fully protected in relying and shall not incur any liability for
relying upon, any notice, request, certificate, consent, communication,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person, including any certification pursuant to Section 12.14. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Each Lender that has signed
this Agreement or a signature page to an Assignment and Assumption or any other
Credit Document pursuant to which it is to become a Lender hereunder shall be
deemed to have consented to, approved and accepted and shall deemed satisfied
with each document or other matter required thereunder to be consented to,
approved or accepted by such Lender or that is to be acceptable or satisfactory
to such Lender.
12.5.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities
established pursuant to this Agreement as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
12.6.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
subject to the consent (not to be unreasonably withheld or delayed) of the
Borrower (provided no Specified Event of Default has occurred and is continuing
at the time of such resignation), to appoint a successor, which shall be a bank
or financial institution reasonably experienced in serving as administrative
agent on syndicated bank facilities with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender, a Disqualified
-103-



--------------------------------------------------------------------------------



Institution or a Net Short Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with the Borrower and subject to the consent (not to
be unreasonably withheld or delayed) of the Borrower (provided no Specified
Event of Default has occurred and is continuing at the time of such
resignation), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.13) shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as Administrative Agent or relating to its duties as Administrative
Agent that are carried out following its retirement or removal, including,
without limitation, any actions taken with respect to acting as collateral agent
or otherwise holding any Collateral on behalf of any of the Secured Parties or
in respect of any actions taken in connection with the transfer of agency to a
replacement or successor Administrative Agent.
12.7.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that none of the Administrative Agent, any Lead Arranger
or any of their respective Related Parties has made any representations or
warranties to it and that no act taken or failure to act by the Administrative
Agent, any Lead Arranger or any of their respective Related Parties, including
any consent to, and acceptance of any assignment or review of the affairs of the
Borrower and its Subsidiaries or Affiliates shall be deemed to constitute a
representation or warranty of the Administrative Agent, any Lead Arranger or any
of their respective Related Parties to any Lender or any other Secured Party as
to any matter, including whether the Administrative Agent, any Lead Arranger or
any of their respective Related Parties have disclosed material information in
their (or their respective Related Parties’) possession. Each Lender expressly
acknowledges, represents and warrants to the Administrative Agent and each Lead
Arranger that (a) the Credit Documents set forth the terms of a commercial
lending facility, (b) it is engaged in making, acquiring, purchasing or holding
commercial loans in the ordinary course and is entering into this Agreement and
the other Credit Documents to which it is a party as a Lender for the purpose of
making, acquiring, purchasing and/or holding the commercial loans set forth
herein as may be applicable to it, and not for the purpose of making, acquiring,
purchasing
-104-



--------------------------------------------------------------------------------



or holding any other type of financial instrument, (c) it is sophisticated with
respect to decisions to make, acquire, purchase or hold the commercial loans
applicable to it and either it or the Person exercising discretion in making its
decisions to make, acquire, purchase or hold such commercial loans is
experienced in making, acquiring, purchasing or holding commercial loans, (d) it
has, independently and without reliance upon the Administrative Agent, any Lead
Arranger, any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and appraisal of, and investigations into, the business,
prospects, operations, property, assets, liabilities, financial and other
condition and creditworthiness of the Borrower and its Subsidiaries, all
applicable bank or other regulatory applicable laws relating to the Transactions
and the transactions contemplated by this Agreement and the other Credit
Documents and (e) it has made its own independent decision to enter into this
Agreement and the other Credit Documents to which it is a party and to extend
credit hereunder and thereunder. Each Lender and also acknowledges that (i) it
will, independently and without reliance upon the Administrative Agent, any Lead
Arranger or any other Lender or any of their respective Related Parties (A)
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder based
on such documents and information as it shall from time to time deem appropriate
and its own independent investigations and (B) continue to make such
investigations and inquiries as it deems necessary to inform itself as to the
Borrower and its Subsidiaries and (ii) it will not assert any claim in
contravention of this Section 12.7.
12.8.    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the syndication agents, documentation agents, co-agents, arrangers or
bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder, but each such Person shall have the benefit of the indemnities and
exculpatory provisions hereof.
12.9.    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered,
was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to tax and interest, together with all expenses
incurred, including legal expenses, and any out of pocket expenses. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 12.9. The agreements in this Section 12.9 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, and the repayment, satisfaction or discharge of
any Loans and all other amounts payable any Credit Document.
12.10.    Security Agreement and Intercreditor Agreement. The Lenders (and the
Secured Parties, by their acceptance of their status as Secured Parties) hereby
(a) authorize and instruct the Administrative Agent and the Collateral Agent to
enter into the Intercreditor Agreement (and make amendments and modifications to
the Intercreditor Agreement contemplated by the Intercreditor Agreement) and any
Acceptable Intercreditor Agreement (and make amendments and modifications to
such Acceptable Intercreditor Agreement contemplated by such Acceptable
Intercreditor Agreement) on their behalf and to act on their behalf thereunder,
(b) agree to be bound by the terms of the Security Documents as if they were a
party thereto and (c) agree not to contest the Collateral Agent’s actions taken
or omitted to be taken pursuant to the Security Documents or contemplated
thereby.
-105-



--------------------------------------------------------------------------------



12.11.    Indemnification. The Lenders agree to indemnify each Agent, in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
Applicable Percentage in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and all the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Loans in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against any Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by any Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to an Agent
resulting from such Agent’s gross negligence or willful misconduct (as
determined in a final non-appealable judgment by a court of competent
jurisdiction). The agreements in this Section 12.11 shall survive the payment of
the Loans and all other amounts payable hereunder.
12.12.    Collateral Release. In addition to any provisions of the Security
Documents, each of the Secured Parties irrevocably authorize the Collateral
Agent, and the Collateral Agent hereby agrees,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon the Final Date, (ii) that is sold or
disposed of or to be sold or disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Security
Document to a Person that is not a Credit Party, including the Equity Interests
and property of any Subsidiary Guarantor that was, or is to be, sold or disposed
in a transaction permitted hereunder, (iii) that constitutes “Excluded Property”
(as such term is defined in the Security Agreement) or (iv) as otherwise
provided for in the Intercreditor Agreement and any other Acceptable
Intercreditor Agreement;
(b)    to release any Subsidiary Guarantor from its obligations under this
Agreement and the other Credit Documents if such Person ceases to be a
Subsidiary, or becomes an Excluded Subsidiary, as a result of a transaction
permitted hereunder; and
(c)    to subordinate or release any Lien on any property granted to or held by
the Collateral Agent under any Credit Document to the holder of any Lien on such
property that is granted pursuant to clauses (f), (r) or (u) of the definition
of “Permitted Liens”.
Upon request by the Collateral Agent at any time, the Borrower will provide an
officer’s certificate confirming the permissibility under the Credit Documents
of any transaction in connection with which the any Credit Party is seeking a
release of Collateral under this Section 12.12. In connection with any release
or subordination pursuant to this Section 12.12, the Collateral Agent shall
promptly (i) execute and deliver to any Credit Party, at such Credit Party’s
expense, all documents that such Credit Party shall reasonably request to
evidence such release or subordination and (ii) deliver to the Credit Parties
any portion of such Collateral so released in possession of the Collateral
Agent.
12.13.    Secured Hedge Obligations and Secured Cash Management Obligations.
(a)    Except as otherwise expressly set forth herein or in any Guaranty or any
Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 11.2, any guarantee or any Collateral by virtue of the
provisions hereof or of any guarantee or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than
solely in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Credit Documents. Notwithstanding any other provision
of
-106-



--------------------------------------------------------------------------------



this Section 12 to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
(b)    Each Secured Party hereby agrees that the benefit of the provisions of
the Credit Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not an
Agent or a Lender party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among the Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance reasonably acceptable to the Administrative Agent) this Section 12 and
Sections 5.4, Sections 13.5, 13.8, and 13.16 and the Intercreditor Agreement,
and the decisions and actions of any Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (x) such
Secured Party shall be bound by Section 13.5 only to the extent of liabilities,
reimbursement obligations, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements with respect to or otherwise
relating to the Liens and Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of pro rata share or similar concept, (y) each of the
Agents and the Lenders party hereto shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (z) such Secured Party shall not have
any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Security Document.
12.14.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into,
-107-



--------------------------------------------------------------------------------



participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).
SECTION 13.    Miscellaneous.
13.1.    Amendments and Waivers.
(a)    Neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent may, from time
to time, (x) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (y) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall directly:
(i)    forgive any portion of any Loan or extend the final scheduled maturity
date of any Loan or reduce or extend the time for payment of any amortization
payment hereunder (excluding, for clarity, voluntary and mandatory prepayments)
or reduce the stated rate, or forgive any portion, or extend the date for the
payment, of any interest, Fee or prepayment premium payable hereunder (other
than as a result of waiving the applicability of Section 2.8(c)), or amend or
modify any provisions of Section 13.8(a), in each case without the written
consent of each Lender directly and adversely affected thereby,
(ii)    amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definitions of the terms “Required Lenders” or
“Applicable Percentage” or consent to the assignment or transfer by the Borrower
of its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3), in each case without the written
consent of each Lender,
-108-



--------------------------------------------------------------------------------



(iii)    amend, modify or waive any provision of Section 12 as the same applies
to any Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent,
(iv)    amend, modify or waive any provision of Section 5.3(a) or Section 5.3(d)
without the written consent of each Lender directly and adversely affected
thereby,
(v)    release all or substantially all of the Guarantors under the Guaranty
(except as expressly permitted by the Guaranty) or, except as permitted in
Section 12.12, release all or substantially all of the Collateral granted under
the Security Agreement, or subordinate the Lien of the Collateral Agent on all
or substantially all of the Collateral created under the Security Agreement, in
each case without the prior written consent of each Lender, or
(vi)    amend Section 2.9 so as to permit Interest Period intervals greater than
six (6) months without the consent of each Lender.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders, the Administrative
Agent and the Collateral Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.
Notwithstanding anything to the contrary contained in this Section 13 or
otherwise in this Agreement or any other Credit Document, (i) this Agreement and
any other Credit Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.15, 3.1 and 3.2 with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender (including to make amendments to any outstanding tranche of Loans to
permit any Incremental Commitments and Incremental Loans to be “fungible”
(including for purposes of the Code) with such tranche of Loans, including
increases in the ABR Margin and/or the Eurodollar Margin and/or any fees payable
to such outstanding tranche of Loans or providing such outstanding tranche of
Loans with the benefit of any call protection or covenants that are applicable
to the proposed Incremental Commitments or Incremental Loans; provided that any
such amendments or modifications to such outstanding tranche of Loans shall not
directly adversely affect the Lenders holding such tranche of Loans without
their consent), (ii) this Agreement and any other Credit Document may be
amended, supplemented or otherwise modified, or any provision thereof waived,
with the consent of the Administrative Agent and the Borrower without the need
to obtain the consent of any Lender, if such amendment, supplement, modification
or waiver is delivered in order to (A) cure ambiguities, omissions, mistakes or
defects or (B) cause any Security Document to be consistent with this Agreement
and the other Credit Documents, (iii) without the consent of any Lender, the
Borrower and the Administrative Agent or any other collateral agent may enter
into any amendment, supplement, waiver or modification of any Credit Document,
or enter into any new agreement or instrument, to join any additional Credit
Parties to the Credit Documents, to effect the granting, perfection, protection,
expansion or enhancement of any security interest of the Secured Parties in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties or as required by local law to give effect to, or protect any
security interests for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Credit Document, (iv) the Borrower, the other Credit Parties and the
Administrative Agent or any other collateral agent may, without the consent of
any Lender, enter into any amendment, supplement, waiver or modification of the
Security Agreement or any other Security Document (A) to cause Liens securing
any Junior Lien Obligations (or any Permitted Refinancing Indebtedness thereof)
to be secured by the Collateral on a Junior Lien Priority basis to the Liens on
the Collateral securing the Obligations or (B) to cause Liens securing any Other
Passu Pari Passu Lien Obligations (or any Permitted Refinancing Indebtedness
thereof) to be secured by the Collateral on a pari passu basis with the
-109-



--------------------------------------------------------------------------------



Obligations (v) the Administrative Agent’s Fee Letter may be amended or
modified, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (vi) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Credit Documents or to enter into additional
Credit Documents as the Administrative Agent reasonably deems appropriate in
order to implement any Benchmark Replacement or Benchmark Conforming Changes or
otherwise effectuate the terms of Section 2.10(d) in accordance with the terms
of Section 2.10(d), (vii) any waiver or amendment in respect of this Agreement
or any other Credit Document that by its terms affects the rights or duties
under this Agreement or any other Credit Document of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the Lenders with respect to such Class that would be required to consent thereto
under this Section 13.1 if such Lenders were the only Lenders hereunder at the
time and (viii) to the extent that a Lender will no longer be a Lender upon the
consummation of any amendment, restatement, amendment and restatement, waiver or
other modification of this Agreement, any provision of this Agreement, any other
Credit Document or any provision thereof (an “Exiting Lender”), the signature,
consent or other approval of such Exiting Lender shall not be required to
effectuate such amendment, restatement, amendment and restatement, waiver or
other modification. The Administrative Agent shall make available to the Lenders
copies of each amendment or other modification to this Agreement.
(b)    Anything herein to the contrary notwithstanding, (i) during such period
as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitments and the outstanding Loans
will not be taken into account in determining whether the Required Lenders or
all of the Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for any amortization payment or payment
of interest owing to such Defaulting Lender hereunder, reduce the principal
amount of any obligation owing to such Defaulting Lender, reduce the amount of
or the rate or amount of interest on any amount owing to such Defaulting Lender
(other than as a result of waiving the applicability of Section 2.8(c)) or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender, and (ii) no Net
Short Lender shall have any right to approve or disapprove any amendment, waiver
or consent hereunder or under any of the Credit Documents and instead shall be
deemed to have voted its interest as a Lender as provided in Section 13.1(c).
(c)    Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the requisite Lenders have (i) consented (or not
consented) to any amendment, modification or waiver of any provision of this
Agreement or any other Credit Document or any departure by any Credit Party
therefrom, (ii) otherwise acted on any matter related to any Credit Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any
Credit Document, any Lender (other than any Lender that is a Regulated Bank)
that, as a result of its interest in any total return swap, total rate of return
swap, credit default swap or other derivative contract (other than any such
total return swap, total rate of return swap, credit default swap or other
derivative contract entered into pursuant to bona fide market making
activities), has a net short position with respect to the Loans and/or
Commitments (each, a “Net Short Lender”) shall, unless the Borrower otherwise
elects (in its sole discretion), have no right to vote any of its Loans and
Commitments and shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Net Short Lenders.
For purposes of determining whether a Lender has a “net short position” on any
date of determination: (i) derivative contracts with respect to the Loans and
Commitments and such contracts that are the functional equivalent thereof shall
be counted at the notional amount thereof in Dollars, (ii) notional amounts in
other currencies shall be converted to the Dollar equivalent thereof by such
-110-



--------------------------------------------------------------------------------



Lender in a commercially reasonable manner consistent with generally accepted
financial practices and based on the prevailing conversion rate (determined on
a mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of the Borrower or other Credit Parties or
any instrument issued or guaranteed by any of the Borrower or other Credit
Parties shall not be deemed to create a short position with respect to the Loans
and/or Commitments, so long as (x) such index is not created, designed,
administered or requested by such Lender and (y) the Borrower and other Credit
Parties and any instrument issued or guaranteed by any of the Borrower or other
Credit Parties, collectively, shall represent less than 5% of the components of
such index, (iv) derivative transactions that are documented using either the
2014 ISDA Credit Derivatives Definitions or the 2003 ISDA Credit Derivatives
Definitions (collectively, the “ISDA CDS Definitions”) shall be deemed to create
a short position with respect to the Loans and/or Commitments if such Lender is
a protection buyer or the equivalent thereof for such derivative transaction and
(x) the Loans or the Commitments are a “Reference Obligation” under the terms of
such derivative transaction (whether specified by name in the related
documentation, included as a “Standard Reference Obligation” on the most recent
list published by Markit, if “Standard Reference Obligation” is specified as
applicable in the relevant documentation or in any other manner), (y) the Loans
or the Commitments would be a “Deliverable Obligation” under the terms of such
derivative transaction or (z) any of the Borrower or other Credit Parties (or
its successor) is designated as a “Reference Entity” under the terms of such
derivative transactions, and (v) credit derivative transactions or other
derivatives transactions not documented using the ISDA CDS Definitions shall be
deemed to create a short position with respect to the Loans and/or Commitments
if such transactions are functionally equivalent to a transaction that offers
the Lender protection in respect of the Loans or the Commitments, or as to the
credit quality of any of the Borrower or other Credit Parties other than, in
each case, as part of an index so long as (x) such index is not created,
designed, administered or requested by such Lender and (y) the Borrower and
other Credit Parties and any instrument issued or guaranteed by any of the
Borrower or other Credit Parties, collectively, shall represent less than 5% of
the components of such index. In connection with any such determination, each
Lender (other than any Lender that is a Regulated Bank) shall promptly notify
the Administrative Agent in writing that it is a Net Short Lender, or shall
otherwise be deemed to have represented and warranted to the Borrower and the
Administrative Agent that it is not a Net Short Lender (it being understood and
agreed that the Borrower and the Administrative Agent shall be entitled to rely
on each such representation and deemed representation). In no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is a Net Short Lender.
13.2.    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
The Borrower:                    
Wabash National Corporation.
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention: Chief Financial Officer
Telephone: (765) 771-5300


with a copy to:
Foley & Lardner LLP
777 E. Wisconsin Avenue
Milwaukee, WI  53202
Attention: Patricia J. Lane
Facsimile: (414) 297-5635


-111-



--------------------------------------------------------------------------------



The Administrative Agent:            
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2706
with a copy to:
Wells Fargo Capital Finance, LLC
10 S. Wacker Drive, 26th Floor
Chicago, IL 60606
MAC N8405-261
Attention: Laura Nickas
Telephone No.: 312-739-2225
Facsimile: 877-302-9116


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9 and 5.1 shall not be effective
until received.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address or other contact information for notices and other
communications hereunder by notice to the other parties hereto. Any Lender may
change its address or facsimile number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent.
13.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise
-112-



--------------------------------------------------------------------------------



thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
13.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
13.5.    Payment of Expenses and Taxes; Indemnification. The Borrower agrees (a)
to pay or reimburse the Agents for all their reasonable and documented
out-of-pocket costs and expenses (other than Taxes) incurred in connection with
the syndication, preparation, negotiation and execution of, and any amendment,
waiver, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of this Agreement and the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of one counsel to the Agents and, if necessary, one local
counsel in any applicable jurisdiction, and, solely in the case of an actual or
perceived conflict of interest, one additional firm of counsel for each group of
affected Indemnified Parties, (b) to pay or reimburse each Lender, the
Collateral Agent and the Administrative Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights (including workout proceedings) under
this Agreement, the other Credit Documents and any such other documents,
including the reasonable fees, disbursements and other charges of one counsel to
the Agents and Lenders and, if necessary, one local counsel in any applicable
jurisdiction, and, solely in the case of an actual or perceived conflict of
interest, one additional firm of counsel for each group of affected Indemnified
Parties and (c) to pay, indemnify, and hold harmless each Lender, the Collateral
Agent and the Administrative Agent and their respective directors, officers,
employees, trustees, agents and affiliates (the “Indemnified Parties”) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, excluding any Taxes (other than Taxes representing losses or
damages with respect to any non-Tax claims), whether brought by any Credit
Party, any stockholder or creditor of any Credit Party, or any other Person,
including the reasonable fees, disbursements and other charges of one counsel to
the Indemnified Parties and, if necessary, one local counsel in any applicable
jurisdiction, and, solely in the case of an actual or perceived conflict of
interest, one additional firm of counsel for each group of affected Indemnified
Parties, with respect to the execution, delivery, enforcement, performance (and,
with respect to each Agent and its directors, officers, employees, trustees and
agents, syndication, administration of this Agreement) of the Credit Documents
and any actual or proposed use of proceeds of any Loan, including any of the
foregoing in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Credit Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Credit Party or any of its
Subsidiaries (all the foregoing in this clause (c), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to Indemnified Parties with respect to indemnified liabilities arising
from (x) the gross negligence, bad faith or willful misconduct of the party to
be indemnified (as determined in a final non-appealable judgment by a court of
competent jurisdiction) or (y) any dispute solely between or among Indemnified
Parties other than any claims against an Indemnified Party in its capacity or in
fulfilling its role as an administrative agent, collateral agent or arranger or
any similar role hereunder (excluding their role as a Lender) and other than any
claims arising out of any act or omission of the Borrower or any of its
Affiliates. The agreements in this Section 13.5 shall survive repayment of the
Loans and all other amounts payable hereunder.
13.6.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns
-113-



--------------------------------------------------------------------------------



permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Commitments are not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 and integral multiples of $1,000,000 in
excess thereof, unless each of the Administrative Agent and, so long as no
Specified Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitments
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    except with respect to any assignment made within 30 days of the Closing
Date in connection with the primary syndication of the Initial Loans, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Specified Event of Default has occurred and is continuing, any other assignee;
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and
-114-



--------------------------------------------------------------------------------



(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;
provided, further, however, notwithstanding the foregoing or anything to the
contrary set forth herein (x) the Borrower and its Subsidiaries and their
Affiliates may not be assignees of any Loans (but the Borrower and its
Subsidiaries may make Discounted Voluntary Prepayments in accordance with
Section 5.1(c)) and (y) no natural person may be an assignee or Participant with
respect to any Loans.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in a form approved by the Administrative Agent (the
“Administrative Questionnaire”).
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.11, 5.4 and 13.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no
-115-



--------------------------------------------------------------------------------



assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 12.11 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) of the first
proviso to Section 13.1(a) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11
and 5.4 (subject to the requirements of such Sections) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) to the extent
permitted by law, shall be entitled to the benefits of Section 13.8(b) as though
it were a Lender; provided such Participant agrees to be subject to Section
13.8(a) as though it were a Lender; and (B) shall not be entitled to receive any
greater payment under Section 2.10, 2.11 or 5.4, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 13.7 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.3(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of
-116-



--------------------------------------------------------------------------------



the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Disqualified Institutions.
(i)    No assignment or participation shall be made to, and no Incremental
Commitment shall be provided by, any Person that was a Disqualified Institution
as of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign or participate all or a portion of its
rights and obligations under this Agreement to such Person or the applicable
Incremental Closing Date, as the case may be (unless the Borrower has consented
to such assignment, participation or Incremental Commitment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment, participation or
Incremental Commitment). For the avoidance of doubt, with respect to any
assignee or Incremental Lender that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Incremental
Lender shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or Incremental Commitment
in violation of this clause (f)(i) shall not be void, but the other provisions
of this clause (f) shall apply.
(ii)    If any assignment or participation is made to, or any Incremental
Commitment is provided by, any Disqualified Institution without the Borrower’s
prior written consent in violation of clause (i) above, or if any Person becomes
a Disqualified Institution after the applicable Trade Date, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Commitment, (B) in the case of
outstanding Loans held by Disqualified Institutions, purchase or prepay such
Loan by paying the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 13.6), all of its interest, rights and
obligations under this Agreement to one or more eligible assignees pursuant to
Section 13.6(b) at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
-117-



--------------------------------------------------------------------------------



counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Plan, each Disqualified Institution party hereto hereby agrees (1)
not to vote on such Plan, (2) if such Disqualified Institution does vote on such
Plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other debtor
relief laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other debtor
relief laws) and (3) not to contest any request by any party for a determination
by the applicable bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.
(g)    Notwithstanding anything in this Agreement or any other Credit Document
to the contrary, the Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance by other parties with the provisions of
this Agreement relating to Disqualified Institution. Without limiting the
generality of the foregoing, the Administrative Agent, in its capacity as such,
shall not (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or prospective Lender is a Disqualified Institution or whether a Lender
is a Net Short Lender or (y) have any liability with respect to or arising out
of any assignment of Loans, or disclosure of confidential information, to any
Disqualified Institution.
13.7.    Replacements of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Sections 2.10, 2.11 or 5.4, (b) is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, (c) in connection with any
proposed amendment, waiver or consent requiring the consent of “each Lender” or
“each Lender affected thereby” pursuant to Section 13.1(a), does not consent
when the consent of the Required Lenders has been obtained, but the consent of
other remaining Lenders has not been obtained or (d) enters into an Assignment
and Assumption or a participation with a Lender or Participant that is a
Disqualified Institution at the time of such assignment or participation and
such assignment or participation violates the terms of Section 13.6(d); provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts), pursuant to Sections 2.8, 2.10, 2.11, 2.13, 4.1, 5.1
(assuming such Section had not been amended pursuant to such amendment to remove
or delete the premium set forth therein), 5.4 or 13.5, as the case may be, owing
to such replaced Lender prior to the date of replacement, (iv) the replacement
bank or institution, if not already a Lender, and the terms and conditions of
such replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent, the Collateral Agent or any other Lender
shall have against the replaced Lender and (vii) the replaced Lender shall have
no right to refuse to be replaced hereunder and agrees to execute and deliver a
completed form of Assignment and Assumption in favor of the replacement bank or
-118-



--------------------------------------------------------------------------------



institution (and agrees that it shall be deemed to have executed and delivered
such document if it fails to do so).
13.8.    Adjustments; Set-off.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.1(d)
or (e), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final, but excluding any
deposits held by a trustee, fiduciary, agency or similar capacity or otherwise
for the benefit of a third party), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
13.9.    Counterparts; Electronic Execution.
(a)    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Credit Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent
and/or the Arranger, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution. The words “execute,” “execution,” “signed,”
“signature,” “delivery” and words of like import in or related to this
Agreement, any other Credit Document or any document, amendment, approval,
consent, waiver, modification, information, notice, certificate, report,
statement, disclosure, or authorization to be signed or delivered in connection
with this Agreement or any other Credit Document or the transactions
contemplated hereby shall be deemed to include Electronic Signatures or
execution in the form of an Electronic Record, and contract formations on
electronic platforms approved by the Administrative Agent, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature
-119-



--------------------------------------------------------------------------------



or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.  Each party hereto agrees that any
Electronic Signature or execution in the form of an Electronic Record shall be
valid and binding on itself and each of the other parties hereto to the same
extent as a manual, original signature.  For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the parties of a manually signed paper which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed paper converted into another format, for transmission, delivery and/or
retention.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided that  without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature from any party hereto, the Administrative Agent and the
other parties hereto shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of the executing party without further
verification and (b) upon the request of the Administrative Agent or any Lender,
any Electronic Signature shall be promptly followed by an original manually
executed counterpart thereof.  Without limiting the generality of the foregoing,
each party hereto hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders and any of the Credit Parties, electronic images of this Agreement
or any other Credit Document (in each case, including with respect to any
signature pages thereto)  shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Credit Documents based
solely on the lack of paper original copies of any Credit Documents, including
with respect to any signature pages thereto.
13.10.    Severability. Any provision of any Credit Document that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
13.11.    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, the Collateral Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.
13.12.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13.    Submission to Jurisdiction; Waivers. Each Credit Party hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York
located in the State, County and City of New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
-120-



--------------------------------------------------------------------------------



(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at the
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding any special,
exemplary, punitive or consequential damages.
13.14.    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    neither the Administrative Agent, the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between the Administrative Agent, the Collateral Agent and the
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(c)    no Joint Venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
13.15.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16.    Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the disclosing party shall use commercially
reasonable efforts (except with respect to any audit or examination conducted by
bank accountants or any governmental regulatory authority exercising examination
or regulatory authority) to promptly notify the Borrower, in advance thereof, to
the extent practicable and lawfully permitted to do so), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the disclosing party shall use commercially reasonable
efforts (except with respect to any audit or examination conducted by bank
accountants or any governmental regulatory authority exercising examination or
regulatory authority) to promptly notify the Borrower, in advance thereof, to
the extent practicable and lawfully permitted to do so), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Credit Document, any action or proceeding relating to this Agreement
or any other Credit Document, the enforcement of rights hereunder or thereunder
or any litigation or proceeding to which the Administrative Agent, the
Collateral Agent or any Lender or any of its respective Affiliates may be a
party, (f) subject to an agreement containing provisions substantially the same
as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) surety,
-121-



--------------------------------------------------------------------------------



reinsurer, guarantor or credit liquidity enhancer (or their advisors) to or in
connection with any swap, derivative or other similar transaction under which
payments are to be made by reference to the Obligations or to the Borrower and
its obligations or to this Agreement or payments hereunder, (iii) to any rating
agency when required by it, and (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Collateral Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Credit Party that is not to the
disclosing party’s knowledge subject to confidentiality obligations to the
Borrower or any of its Subsidiaries. For purposes of this Section, “Information”
means all information received by or on behalf of a Credit Party or any of its
respective Subsidiaries relating to a Credit Party or any of its respective
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent
or any Lender on a non-confidential basis prior to disclosure by any Obligor or
any of its respective Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
13.17.    Direct Website Communications.
(a)    Each Credit Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
material, but excluding any such communication that (i) relates to a request for
a new, or a conversion of an existing, Borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or Event of Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to an email address
specified by the Administrative Agent. In addition, each Credit Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Credit Documents but only to the extent requested by the
Administrative Agent.
(b)    Each Credit Party further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). Each Credit Party acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE CREDIT PARTIES, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING,
-122-



--------------------------------------------------------------------------------



WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE CREDIT PARTIES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.
(d)    The Administrative Agent agrees that the receipt of the Communications by
the Agent at its email address set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Credit Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s email address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such email address.
(e)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
(f)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
13.18.    Patriot Act; Anti-Money Laundering Laws.. The Administrative Agent and
each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot or any other Anti-Money Laundering Laws, each of them is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act or such Anti-Money Laundering Laws.
13.19.    Intercreditor Agreements. Agent and each Lender hereunder, by its
acceptance of the benefits provided hereunder, (a) consents to the subordination
of Liens provided for in the Intercreditor Agreement and any Acceptable
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and any
Acceptable Intercreditor Agreement, and (c) authorizes and instructs the Agent
to enter into the Intercreditor Agreement and any Acceptable Intercreditor
Agreement as Agent on behalf of each Lender. Agent and each Lender hereby agrees
that the terms, conditions and provisions contained in this Agreement are
subject to the Intercreditor Agreement and any Acceptable Intercreditor
Agreement and, in the event of (i) a conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control and (ii) a conflict between the terms of any
Acceptable Intercreditor Agreement and this Agreement, the terms of such
Acceptable Intercreditor Agreement shall govern and control.
13.20.    Excluded Swap Obligations. Notwithstanding anything herein or in any
Credit Document to the contrary, it is hereby acknowledged and agreed that the
obligations secured by any Credit Document or guaranteed by any Credit Document
do not include the Excluded Swap Obligations.
-123-



--------------------------------------------------------------------------------



13.21.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
13.22.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Credit Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(a)    As used in this Section 13.22, the following terms have the following
meanings:
-124-



--------------------------------------------------------------------------------



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(b)    “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature Pages Follow]
-125-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.




WABASH NATIONAL CORPORATION,
as the Borrower
By: /s/ Michael N. Pettit
Name:    Michael N. Pettit
Title:    Senior Vice President and Chief Financial Officer
-126-



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent and as a Lender
By: /s/ Laura Nickas
Name:    Laura Nickas
Title:    Authorized Signatory


-127-

